Exhibit 10.9

 

OFFICE BUILDING LEASE

 

BETWEEN

 

FLUOR ENTERPRISES, INC.

 

LANDLORD

 

AND

 

QUEST SOFTWARE, INC.,

 

TENANT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.

  

BASIC LEASE TERMS

   1

2.

  

PREMISES AND COMMON AREAS

   4      (a)   

Premises

   4      (b)   

Mutual Covenants

   4      (c)   

Tenant’s Use of Common Areas

   4      (d)   

Landlord’s Reservation of Rights

   5      (e)   

Tenant Right to Approve Changes to Project CC&Rs or Design Guidelines

   5

3.

  

TERM

   5      (a)   

Term

   5      (b)   

Termination of Lease Upon Termination of Building E Sale

   5      (c)   

Tenant Early Termination Right

   6

4.

  

POSSESSION

   6      (a)   

Delivery of Possession

   6      (b)   

Condition of Premises

   6

5.

  

RENT

   6      (a)   

Monthly Base Rent

   6      (b)   

Additional Rent

   7      (c)   

Late Payments

   7      (d)   

Abatement

   7

6.

  

OPERATING EXPENSES; REAL PROPERTY TAXES AND ASSESSMENTS; UTILITIES COSTS

   7      (a)   

Covenant to Pay

   7      (b)   

Estimate Statement

   7      (c)   

Reconciliation Statement

   8      (d)   

Miscellaneous

   8      (e)   

Audit Rights

   8

7.

  

USE

   9      (a)   

Tenant’s Use of the Premises

   9      (b)   

Compliance

   9      (c)   

Hazardous Materials

   10

8.

  

NOTICES

   11

9.

  

BROKERS

   11

10.

  

SURRENDER; HOLDING OVER

   12      (a)   

Surrender

   12      (b)   

Holding Over

   12

 

(i)



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

11.

  

TAXES ON TENANT’S PROPERTY

   12

12.

  

ALTERATIONS

   12      (a)   

Prohibited Alterations

   13      (b)   

Landlord’s Approval

   13      (c)   

Contractors

   13      (d)   

Manner of Performance

   13      (e)   

Ownership

   13      (f)   

Plan Review

   14      (g)   

Personal Property

   14      (h)   

Removal of Alterations

   14

13.

  

REPAIRS

   14      (a)   

Landlord’s Obligations

   14      (b)   

Tenant’s Obligations

   15      (c)   

Tenant’s Failure to Repair

   15      (d)   

Self-Help

   15

14.

  

LIENS

   16

15.

  

ENTRY BY LANDLORD

   16

16.

  

UTILITIES AND SERVICES

   16

17.

  

ASSUMPTION OF RISK AND INDEMNIFICATION

   17      (a)   

Assumption of Risk

   17      (b)   

Indemnification

   17      (c)   

Survival; No Release of Insurers

   18

18.

  

INSURANCE

   18      (a)   

Tenant’s Insurance

   18      (b)   

Supplemental Tenant Insurance Requirements

   19      (c)   

Tenant’s Use

   19      (d)   

Cancellation of Landlord’s Policies

   19      (e)   

Mutual Waiver of Parties

   20      (f)   

Waiver of Insurers

   20      (g)   

Landlord Insurance

   20      (h)   

Blanket Insurance.

   20      (i)   

Landlord Self-Insurance

   20

19.

  

DAMAGE OR DESTRUCTION

   20      (a)   

Partial Destruction

   20      (b)   

Substantial Destruction

   21      (c)   

Notice

   21

 

(ii)



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

     (d)   

Tenant’s Termination Rights

   21      (e)   

Restoration Obligations

   21      (f)   

Abatement of Rent

   21      (g)   

Inability to Complete

   21      (h)   

Damage Near End of Term

   21      (i)   

Waiver of Termination Right

   22      (j)   

Termination

   22

20.

  

EMINENT DOMAIN

   22      (a)   

Substantial Taking

   22      (b)   

Partial Taking; Abatement of Rent

   22      (c)   

Condemnation Award

   22      (d)   

Temporary Taking

   22

21.

  

DEFAULTS AND REMEDIES

   23      (a)   

Defaults

   23      (b)   

Landlord’s Remedies; Termination

   23      (c)   

Landlord’s Remedies; Re-Entry Rights

   24      (d)   

Landlord’s Remedies; Re-Letting

   24      (e)   

Landlord’s Remedies; Performance for Tenant

   24      (f)   

Late Payment

   24      (g)   

Rights and Remedies Cumulative

   25

22.

  

LANDLORD’S DEFAULT

   25

23.

  

ASSIGNMENT AND SUBLETTING

   25      (a)   

Restriction on Transfer

   25      (b)   

Non-Transfers

   25      (c)   

Transfer Notice

   25      (d)   

Reasonable Disapproval

   26      (e)   

Additional Conditions

   26      (f)   

Landlord’s Options

   26      (g)   

Landlord Competitors

   26      (h)   

Additional Conditions

   26      (i)   

Excess Rent

   26      (j)   

No Release

   27

24.

  

LANDLORD COVENANT TO REPURCHASE FROM SYNTHETIC LESSOR/
SUBORDINATION/NON-DISTURBANCE AND ATTORNMENT AGREEMENT

   27      (a)   

Landlord Covenant to Reacquire Premises Parcel and Adjacent Sale Parcel

   27      (b)   

Subordination, Non-Disturbance and Attornment Agreement

   28

25.

  

ESTOPPEL CERTIFICATE

   28

 

(iii)



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

     (a)   

Tenant’s Obligations

   28      (b)   

Tenant’s Failure to Deliver

   28      (c)   

Landlord’s Obligations

   28      (d)   

Landlord’s Failure to Deliver

   28

26.

  

RULES AND REGULATIONS

   29

27.

  

CURE RIGHTS OF LANDLORD’S MORTGAGEES AND LESSORS

   29

28.

  

DEFINITION OF LANDLORD

   29

29.

  

WAIVER

   29

30.

  

PARKING

   30      (a)   

Grant of Parking Rights

   30      (b)   

Visitor Parking

   30      (c)   

Parking Rules and Regulations

   30

31.

  

FORCE MAJEURE

   30

32.

  

SIGNS

   30

33.

  

LIMITATION ON LIABILITY

   31

34.

  

QUIET ENJOYMENT

   31

35.

  

MISCELLANEOUS

   31      (a)   

Conflict of Laws

   31      (b)   

Successors and Assigns

   31      (c)   

Professional Fees and Costs

   31      (d)   

Terms and Headings

   31      (e)   

Time

   31      (f)   

Prior Agreement; Amendments

   31      (g)   

Separability

   32      (h)   

Counterparts

   32      (i)   

Nondisclosure of Lease Terms

   32      (j)   

[intentionally omitted]

   32      (k)   

Non-Discrimination

   32      (l)   

Waiver of Consequential Damages

   32

36.

  

EXECUTION OF LEASE

   32      (a)   

Joint and Several Obligations

   32      (b)   

Authority

   32      (c)   

Examination of Lease

   32

 

(iv)



--------------------------------------------------------------------------------

EXHIBITS:

 

               Page


--------------------------------------------------------------------------------

A

  

Project Site Plan

    

B-I

  

Outline of Floor Plan of Premises – Ground Floor

    

B-II

  

Outline of Floor Plan – Second Floor

    

B-III

  

Outline of Floor Plan – Third Floor

    

C

  

Work Letter Agreement

    

D

  

Tenant’s Reserved Parking Spaces

    

E

  

Rules and Regulations

    

F

  

Definition of Operating Expenses, Real Property Taxes and Assessments, and
Utilities Costs

    

G

  

Standards for Utilities and Services

    

H

  

Subordination, Non-Disturbance and Attornment Agreement

    

I-1

  

Tenant Estoppel Certificate

    

I-2

  

Landlord Estoppel Certificate

    

J

  

Option Purchase and Sale Agreement

    

K

  

Ground Floor Lease-Back Premises

    

L

  

Modified Lease Terms for Landlord Lease-Back

    

M

  

Memorandum of Lease

    

SCHEDULES

    

C-1

  

Contractor Insurance Requirements

    

G-1

  

Janitorial and Cleaning Specifications

    

G-2

  

Security Specifications

    

 

(v)



--------------------------------------------------------------------------------

OFFICE BUILDING LEASE

 

This OFFICE BUILDING LEASE (“Lease”) is entered into as of the 13th day of
February, 2004 (the “Effective Date”) by and between FLUOR ENTERPRISES, INC., a
California corporation (“Landlord”), and QUEST SOFTWARE, INC., a California
corporation (“Tenant”) (collectively, the “Parties”).

 

1. BASIC LEASE TERMS. For purposes of this Lease, the following terms have the
following definitions and meanings:

 

(a) Landlord: Fluor Enterprises, Inc., a California corporation

 

(b) Landlord’s Address (For Notices):

 

One Enterprise Drive

Aliso Viejo, CA 92656

Attn: Director, Corporate Real Estate

 

or such other place as Landlord may from time to time designate by notice to
Tenant.

 

(c) Tenant: Quest Software Inc., a California corporation.

 

(d) Tenant’s Address (For Notices):

 

Prior to the Commencement Date:

 

Quest Software, Inc.

8001 Irvine Center Drive

Irvine, CA 92618

Attention: General Counsel

 

After the Commencement Date:

 

Quest Software, Inc.

[At the Address of the Premises]

Attention: General Counsel

 

In each case with a copy to:

 

Paul, Hastings, Janofsky & Walker LLP

695 Town Center Drive, 17th Floor

Costa Mesa, CA 92626

Attention: John F. Simonis, Esq.

 

or such other place as Tenant may from time to time designate by notice to
Landlord.

 

(e) Project: The parcel(s) of real property located in the City of Aliso Viejo
(the “City”), County of Orange (the “County”), State of California (“State”), as
shown on the site plan attached hereto as Exhibit “A”, including buildings,
surface parking areas, landscaping, walkways and other common areas situated
thereon (the “Project”).



--------------------------------------------------------------------------------

(f) Building: A four (4) story office building upon the Land which, for purposes
for this Lease, the Parties agree contains 88,885 Rentable Square Feet (and
83,286 Useable Square Feet), with the street address of One Fluor Daniel Drive,
Aliso Viejo, California 92698.

 

(g) Premises: Those certain premises generally shown on the floor plans attached
hereto as Exhibits “B-I, 2 & 3” located on a portion of the ground floor as well
as the entire second (2nd) and third (3rd) floors of the Building, which for
purposes for this Lease, the Parties agree contains 57,717 Rentable Square Feet
and 53,941 Useable Square Feet.

 

(h) Premises Parcel: The legal parcel upon which the Building is located as
shown on the site plan attached hereto as Exhibit “A”.

 

(i) Project CC&Rs: Those certain Declaration of Reciprocal Easements and
Covenants recorded against or to be recorded against the Project in accordance
with the Building E Purchase Agreement (as defined in Section 3(b) below).

 

(j) Tenant’s Percentage of Building: “Tenant’s Percentage of the Building” shall
be the ratio of the Rentable Square Footage of the Premises to the total
Rentable Square Footage of the Building. For purposes of this Lease the Parties
agree that the initial Tenant’s Percentage of Building is 62.5%. In the event
the Premises or the Building is materially modified, the exact Rentable Square
Footage and Usable Square Footage of the Building and/or Premises, as the case
may be, shall be recalculated in accordance with the Method for Measuring Floor
Area in Office Buildings, ANSI Z65.1996 (the “BOMA Standard”).

 

(k) Building’s Percentage of Project: The “Building’s Percentage of the Project”
shall be the ratio of the Rentable Square Footage of the Building to the total
Rentable Square Footage of all buildings in the Project. For purposes of this
Lease, the Building’s Percentage of the Project is 20.56%. Landlord represents
and warrants that the Rentable Square Footage for the Building and the other
Buildings in the Project has been calculated using the BOMA Standard. In the
event the Building or any other building in the Project is materially modified,
the exact Rentable Square Footage and Usable Square Footage of the Building
and/or Premises, as the case may be, shall be recalculated in accordance with
the BOMA Standard.

 

(l) Term: Ten (10) years, subject to Tenant’s early termination option pursuant
to Sections 3(b) and 3(c) below.

 

(m) Commencement Date: The Commencement Date shall be December 1, 2005, subject
to extension on a day-for-day basis for Force Majeure Delays (as defined in
Section 31 below) and Landlord Delays, as defined in Section 9 of the Work
Letter Agreement attached hereto as Exhibit C (the “Work Letter”).

 

(n) Initial Monthly Base Rent: $2.10 per rentable square foot, full service
gross, subject to adjustment as provided in Section 1(o) below and as otherwise
provided in this Lease.

 

(o) Adjustment to Monthly Base Rent: Monthly Base Rent will be adjusted in
accordance with the following:

 

MONTHS

--------------------------------------------------------------------------------

  

MONTHLY BASE RENT

Per rentable square foot,

full service gross

--------------------------------------------------------------------------------

1 – 30

   $ 2.10

31 – 60

   $ 2.20

61 – 90

   $ 2.30

91 – 120

   $ 2.40

 

-2-



--------------------------------------------------------------------------------

(p) Expense Allowance: The Expense Allowance as to Operating Expenses, Real
Property Taxes and Assessments, and Utilities Costs means Tenant’s Percentage of
Operating Expenses, Real Property Taxes and Assessments and Utilities Costs on
an aggregate basis, as described in Section 6 below, for the 2006 calendar base
year (hereinafter, the “Base Year”), which amount on an annual basis shall be
included in Monthly Base Rent and shall be funded by Landlord without
reimbursement by Tenant.

 

(q) Security Deposit: There shall be no security deposit under this Lease,
unless Tenant fails to pay an installment of rent within ten (10) days of the
date when due on three (3) or more occasions during any two-calendar year
period, in which case Tenant shall deposit, with Landlord, a security deposit
equal to one (1) month’s rent.

 

(r) Tenant Improvements: All tenant improvements installed or to be installed by
Tenant within the Premises to prepare the Premises for occupancy pursuant to the
terms of the Work Letter.

 

(s) Tenant Improvement Allowance: One Million Seventy-Eight Thousand Eight
Hundred Twenty Dollars ($1,078,820).

 

(t) Permitted Use: General office use and any other legally permitted uses under
the Project CC&Rs.

 

(u) Parking: Except for the exclusive parking rights set forth below in this
Section, all parking within the Project shall be available for the non-exclusive
use of Tenant, the Tenant Parties and the other occupants and visitors of the
Project and otherwise in accordance with the Project CC&Rs. At Tenant’s option,
up to twenty (20) parking stalls on the Premises Parcel (other than stalls
committed to handicapped parking or loading/unloading for the Building) may be
converted to reserved spaces for the exclusive use of Tenant. Pursuant to the
Project CC&Rs, Landlord or successor owners of other buildings in the Project
may also designate up to twenty (20) parking stalls for each other building in
the Project as reserved parking stalls for the exclusive use of such Building,
provided that the reserved spaces for other buildings must be located outside
the parcel on which the Building is located. In addition, prior to the
Commencement Date Landlord shall create and stripe a loading and unloading area
for the Building (not to exceed three (3) parking spaces) in a reasonably
convenient location reasonably acceptable to Tenant within the parking area on
the Premise Parcel or the adjacent Building E Parcel. All parking shall be
provided free of charge to Tenant and its employees, subtenants, assignees,
customers, contractors and invitees (collectively, the “Tenant Parties”) for the
Term of the Lease, including any exercised Extension Options (as defined in
Section 38 of the Addendum). The use of Project parking areas by Tenant and the
Tenant Parties shall be subject to the Project CC&Rs, the terms and conditions
of Section 31 below and the Rules and Regulations regarding parking contained in
Exhibit “E”.

 

(v) Broker(s): Cushman and Wakefield of California, Inc., representing Landlord,
and Julien J. Studley, Inc., representing Tenant.

 

(w) Interest Rate: shall mean ten percent (10%) per annum; provided, however,
the Interest Rate will in no event exceed the maximum interest rate permitted to
be charged by applicable law.

 

(x) Exhibits: Exhibits A through M, inclusive, which Exhibits are attached to
this Lease and incorporated herein by this reference.

 

(y) Addendum Paragraphs: 38 through 45, inclusive, which Addendum Paragraphs are
attached to this Lease and incorporated herein by this reference.

 

This Section 1 represents a summary of the basic terms and definitions of this
Lease. In the event of any inconsistency between the terms contained in this
Section 1 and any specific provision of this Lease, the terms of the more
specific provision shall prevail.

 

-3-



--------------------------------------------------------------------------------

2. PREMISES AND COMMON AREAS.

 

(a) Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises as improved or to be improved with the Tenant Improvements
described in the Work Letter. Tenant shall have entry access to the Building and
access to the Premises twenty-four (24) hours per day, seven (7) days per week
year-round. Landlord reserves the right to require Tenant to comply with Project
security procedures and practices in accordance with the Project CC&Rs, applied
on a consistent basis to all occupants in the Project.

 

(b) Mutual Covenants. Landlord and Tenant agree that the letting and hiring of
the Premises is upon and subject to the terms, covenants and conditions
contained in this Lease and each party covenants as a material part of the
consideration for this Lease to keep and perform their respective obligations
under this Lease.

 

(c) Tenant’s Use of Common Areas. During the Term of this Lease, Tenant and the
Tenant Parties (as defined below) shall have the nonexclusive right to use in
common with Landlord and all persons, firms and corporations conducting business
in the Project and their respective customers, guests, licensees, invitees,
subtenants, employees and agents (collectively, “Project Occupants”), subject to
the terms of this Lease, the Rules and Regulations of the Project and the
Project CC&Rs, the following common areas of the Building and/or the Project
(collectively, the “Common Areas”):

 

(i) The Building’s common entrances, hallways, lobbies, public restrooms on
multi-tenant floors, elevators, stairways and accessways, loading docks, ramps,
drives and platforms and any passageways and serviceways thereto, and the common
pipes, conduits, wires and appurtenant equipment within the Building which serve
the Premises (collectively, “Building Common Areas”); and

 

(ii) All Project common areas, including, without limitation, the parking
facilities of the Project (the “Parking Areas”), trash areas, roadways,
sidewalks, walkways, parkways, driveways, landscaped areas, plaza areas, outdoor
eating areas, fountains and similar areas and facilities and all other common
areas identified in the Project CC&Rs and the Building C loading dock area,
which will not be a common area under the Project CC&Rs but will be made
available for Tenant’s use pursuant to a separate license agreement with
Landlord in accordance with the same terms as set forth in Section 5.5 of the
Building E Purchase Agreement (collectively, “Project Common Areas”).

 

(iii) The right to utilize any unutilized conduits connecting the Building and
Building E in the Project and the right to install and maintain conduits,
cabling and/or wiring within such conduits and other conduit & risers previously
installed by Landlord for such purposes or in other commercially feasible
locations reasonably approved by Landlord within the Project Common Areas to
connect Tenant’s power and telecommunications systems from the minimum point of
entry of the Building to existing telecommunications and power systems in
Building E and in public roads and/or utility easements.

 

(iv) For so long as Landlord has direct control of the cafeteria located in
Building C of the Project (“Cafeteria”) or such Cafeteria remains a Project
common area under the Project CC&Rs, Tenant and the Tenant Parties shall have
the right to use the Cafeteria on a non-exclusive, non-discriminatory basis with
the Landlord and other Project Occupants and at prices generally charged to all
Project Occupants, all as more particularly described in the Project CC&Rs.
Tenant’s rights under this Subsection 2(c)(iv) shall survive the purchase of the
Premises Parcel by Tenant pursuant to the Right of First Offer or the Purchase
Option pursuant to Section 40 of the Addendum.

 

(v) For so long as Landlord has direct control of the gymnasium and work-out
facility in Suites D1-A028 and D1-A033 on the first floor of Building D of the
Project (“Gymnasium”) or such Gymnasium remains a Project common area under the
Project CC&Rs, Tenant and the Tenant Parties shall have the right to use the
Gymnasium, including the shower and locker room area, on a non-exclusive,
non-discriminatory basis with Landlord’s employees and other Project Occupants.
The use of the gym will be available to Tenant and its employees at a monthly
fee per person, that is subject to periodic change at Landlord’s discretion and
in accordance to certain terms and conditions as set forth in the Project CC&Rs

 

-4-



--------------------------------------------------------------------------------

and otherwise in accordance with non-discriminatory and reasonable rules and
regulations as may be promulgated from time to time, without any other Landlord
fee or mark-up. Tenant’s rights under this Subsection 2(c)(v) shall survive the
purchase of the Premises Parcel by Tenant pursuant to the Right of First Refusal
to Purchase or the Purchase Option pursuant to Section 40 of the Addendum.

 

(vi) For so long as Landlord has direct control or other right to use of the
presentation room located in Suite A1-A031 on the first floor of Building A or
any replacement presentation room that is created as a common area of the
Project in accordance with the Project CC&Rs (the “Presentation Room”), Tenant
and the Tenant Parties shall have the right to use the Presentation Room on a
non-exclusive, non-discriminatory basis with Landlord and other Project
Occupants. If Landlord sells Building A to a third party and reserves a lease or
license for Landlord and/or its affiliates to continue to use the Presentation
Room, Landlord shall reserve a similar right for Tenant to use the Presentation
Room on the same terms and conditions as applicable to Landlord, applied on a
non-discriminatory basis. The use of the Presentation Room by Tenant and the
Tenant Parties shall be subject to reasonable fees and other terms and
conditions as set forth in the Project CC&Rs and otherwise in accordance with
non-discriminatory and reasonable rules and regulations as may be promulgated
from time to time, without any other Landlord fee or mark-up. Tenant’s rights
under this Subsection 2(c)(vi) shall survive the purchase of the Premises Parcel
by Tenant pursuant to the Right of First Offer or the Purchase Option pursuant
to Section 40 of the Addendum.

 

(d) Landlord’s Reservation of Rights. Subject to Section 2(c) above and provided
Tenant’s use of and access to the Premises and Parking Areas is not interfered
with in an unreasonable manner, Landlord reserves for itself and for all
successor owner(s) of parcels within the Project, the right from time to time
to: (i) install, use, maintain, repair, replace and relocate pipes, ducts,
conduits, wires and appurtenant meters and equipment above the ceiling surfaces,
below the floor surfaces, within the walls and in the central core areas of the
Building; (ii) make changes to the design and layout of the Project, including,
without limitation, changes to buildings, driveways, entrances, loading and
unloading areas, direction of traffic, landscaped areas and walkways, and,
subject to the parking provisions contained in Section 31 and Exhibit “E” the
Parking Areas and (iii) use or close temporarily the Building Common Areas and
the Project Common Areas while engaged in making improvements, repairs or
alterations to the Building, the Project, or any portion thereof. Landlord shall
operate and maintain the Building and Project in a manner consistent with the
standards of comparable first class office properties (at least three rentable
stories in height) in Aliso Viejo, California (“Comparable Projects”). In
exercising any of the rights reserved to Landlord in this Section 2(d), and
except to the extent otherwise permitted under this Lease, Landlord agrees that
any exercise of the reserved rights hereunder shall impose no cost upon Tenant,
and Landlord shall use commercially reasonable efforts to minimize any
interference with Tenant’s use and occupancy of and access to the Premises, the
Building Common Areas and the Project Common Areas.

 

(e) Tenant Right to Approve Changes to Project CC&Rs or Design Guidelines.
Landlord shall not amend or modify (i) the Project CC&Rs in a manner that would
or could materially adversely impact Tenant’s rights and interests under this
Lease and the Purchase Option hereunder or (ii) the Design Guidelines (as
defined in the Project CC&Rs) for the Project without the prior written consent
of Tenant, which consent shall not be unreasonably withheld or delayed.

 

3. TERM.

 

(a) Term. The term of this Lease (“Term”) will be for the period designated in
Section 1(k) above, commencing on the Commencement Date, plus any extensions of
the Term pursuant to any provision of this Lease or any future amendment of this
Lease, but subject to potential early termination in accordance Sections 3(b) or
3(c) below. If the actual Commencement Date is other than the date specified in
the Basic Lease Terms, the Parties shall enter into a mutually acceptable
commencement date agreement to reflect the actual Commencement Date.

 

(b) Termination of Lease Upon Termination of Building E Sale. Landlord and
Tenant have entered into a purchase and sale agreement of even date (the
“Building E Purchase Agreement”) for the

 

-5-



--------------------------------------------------------------------------------

potential sale by Landlord to Tenant of adjacent Building E in the Project and
the legal parcel upon which Building is situated (the “Building E Parcel”). This
Lease shall automatically terminate and be of no further force and effect in the
event the Building E Purchase Agreement is terminated prior to the closing of
the sale of the Building E Parcel to Tenant.

 

(c) Tenant Early Termination Right. Tenant shall have the option, upon not less
than twelve (12) months prior written notice to Landlord, to terminate the Lease
at any time after the seventh (7th) year of the Term. Any such election to
terminate shall be irrevocable once given and, unless otherwise agreed by the
Parties, the effective date of any such termination must be on an anniversary
date of the Commencement Date (i.,e., the 7th, 8th or 9th anniversary date). If
Tenant exercises such Option, Tenant shall pay Landlord a termination fee equal
to the unamortized portion of the Tenant Improvement Allowance, space planning
costs and brokerage commissions paid by Landlord’s in connection with this
Lease, determined based upon a straight line amortization of such costs over the
initial ten (10) year Term.

 

4. POSSESSION.

 

(a) Delivery of Possession. Landlord shall deliver the Premises in broom-clean
condition and ready for Tenant’s improvement work on or before May 1, 2005 (the
“Delivery Date”). In the event Tenant takes possession of the Premises prior to
the Commencement Date, Tenant’s use and occupancy of the Premises until the
Commencement Date shall be subject to all terms, conditions and covenants
contained in this Lease other than the obligation to pay Monthly Base Rent.
Pending such delivery, Landlord shall not materially modify the Premises or the
Building and shall maintain same in substantially the condition that exists as
of the date of this Lease, reasonable and ordinary wear and tear excepted.

 

(b) Condition of Premises. Landlord hereby represents and warrants to Tenant
that the Premises, the Building and the Project Common Areas are, and as of the
Delivery Date shall be, in material compliance with all applicable Laws (as
hereinafter defined) in effect as of the date of this Lease, including, without
limitation, the ADA (as defined below in but otherwise subject to the provisions
of Section 7(b)), the local building fire/life safety codes and that the
Building and shall not, as of the Delivery Date, contain any Hazardous Materials
(as defined in Section 7(c) below) which are not permitted construction
materials under applicable Laws; provided, however, Landlord shall not be
responsible for compliance with Laws as to (i) Tenant’s specific and unique use
(if any) of the Premises for other than general office uses or (ii) the Tenant
Improvements and any Alterations (as defined in Section 12) by Tenant. Landlord
at its sole cost shall be responsible for correcting any latent defects in the
Building, as well as for correcting any breaches of the foregoing. Except as
expressly set forth above or elsewhere in this Lease, Tenant acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the Premises, the Building, the Project or any portions
thereof or with respect to the suitability of same for the conduct of Tenant’s
business, and Tenant further acknowledges that Landlord will have no obligation
to construct or complete any additional buildings or improvements within the
Project. Because Tenant will have had possession of the Premises prior to the
Commencement Date, Tenant shall be deemed to have accepted the Premises, the
Building and the Project as in good and satisfactory condition, except for
latent defects and any discoverable defects that Tenant has disclosed to
Landlord in writing prior to the Commencement Date.

 

5. RENT.

 

(a) Monthly Base Rent. Subject to the terms of this Lease, Tenant agrees to pay
Landlord the Monthly Base Rent for the Premises (subject to adjustment as
hereinafter provided) in advance on the first day of each calendar month during
the Term without prior notice or demand, except that Tenant agrees to pay the
Monthly Base Rent for the first month of the Term directly to Landlord
concurrently with the execution of this Lease. If the Term of this Lease
commences or ends on a day other than the first day of a calendar month, then
the rent for such period will be prorated in the proportion that the number of
days this Lease is in effect during such period bears to the number of days in
such month. Subject to the terms of this Lease, all rent must be paid to
Landlord, without any deduction or offset except as expressly permitted under
this Lease, in lawful money of the United States of America, at the address
designated by Landlord or to such other person or at such other place as
Landlord may from time to time designate in writing. Monthly Base Rent will be
adjusted during the Term of this Lease as provided in Section l(o).

 

-6-



--------------------------------------------------------------------------------

(b) Additional Rent. All amounts and charges to be paid by Tenant hereunder
(other than Monthly Base Rent), including, without limitation, payments for
Operating Expenses, Real Property Taxes and Assessments and Utilities Costs,
will be considered additional rent for purposes of Landlord’s default remedies
under this Lease, and the word “rent” as used in this Lease will include all
such additional rent unless the context specifically or clearly implies that
only Monthly Base Rent is intended.

 

(c) Late Payments. Late payments of Monthly Base Rent and/or any item of
additional rent will be subject to interest and a late charge as provided in
Section 21(f) below.

 

(d) Abatement. Notwithstanding anything to the contrary contained in this Lease,
in the event Tenant’s use of all or a part of the Premises is materially
impaired, for any reason other than the acts or omissions of Tenant or any of
the Tenant Parties (as defined in Section 1(u) above), such that the disruption
materially and adversely interferes with the conduct of Tenant’s business in the
Premises for five (5) consecutive business days after written notice from Tenant
to Landlord or twenty (20) days after written notice from Tenant to Landlord in
any twelve (12) month period (such five (5) consecutive business day period or
twenty (20) day period after written notice from Tenant to Landlord, as
applicable, is referred to herein as the “Eligibility Period”), due to (i) an
interruption of utility or mechanical services to the Premises, (ii) an
inability to access the Premises or parking areas within the Project which
Tenant is entitled to use pursuant to this Lease unless resulting from
governmental mandate, (iii) repairs, maintenance or other work required to be
made to the Premises or Building which are the responsibility of Landlord under
this Lease or which otherwise are performed by or on behalf of Landlord, and/or
(iv) Landlord’s failure to perform repairs, maintenance or other work required
to be made to the Premises or Building which are the responsibility of Landlord
under this Lease or which otherwise are performed by or on behalf of Landlord,
then Tenant shall be entitled to an equitable abatement of Monthly Base Rent and
additional rent under this Lease based upon the portion of the Premises affected
thereby (provided that if the operation of Tenant’s business from the remainder
of the Premises not affected thereby is not reasonably practicable under the
circumstances and Tenant in fact does not operate for business from the
remainder of the Premises, all Monthly Base Rent and additional rent under this
Lease shall be subject to such abatement) from the commencement of the
Eligibility Period until the applicable material impairment is cured. The
provisions of this Section 5(d) shall not, however, apply in the event of a
casualty governed by the provisions of Section 19 below or in the event of a
taking or condemnation governed by the provisions of Section 20 below.

 

6. OPERATING EXPENSES; REAL PROPERTY TAXES AND ASSESSMENTS; UTILITIES COSTS.

 

(a) Covenant to Pay. In addition to Monthly Base Rent, commencing on January 1,
2007, Tenant agrees to pay Landlord as additional rent in accordance with the
terms of this Section 6, determined on an annual basis, but payable monthly as
provided herein, the amount by which Tenant’s Percentage of Operating Expenses,
Real Property Taxes and Assessments and Utilities Costs on an aggregate basis
for any calendar year during the Term exceeds the aggregate Expense Allowance
for Operating Expenses, Real Property Taxes and Assessments and Utilities Costs
for the Base Year. “Operating Expenses,” “Real Property Taxes and Assessments,”
and “Utilities Costs” shall have the meanings set forth in Exhibit “F” hereto.

 

(b) Estimate Statement. Commencing with calendar year 2007, and from time to
time thereafter during the Term of this Lease, Landlord may deliver to Tenant a
statement (“Estimate Statement”) wherein Landlord will estimate some or all of
the Operating Expenses, Real Property Taxes and Assessments, and Utilities Costs
for the then current calendar year and Tenant’s Percentage thereof. If the
estimate of Tenant’s Percentage of Operating Expenses, Real Property Taxes and
Assessments and Utilities Costs in the Estimate Statement exceeds Tenant’s
Expense Allowance with respect to Operating Expenses, Real Property Taxes and
Assessments, and Utilities Costs for the Base Year, Tenant agrees to pay
Landlord, as additional rent, one-twelfth (1/12th) of such excess each month
thereafter, beginning

 

-7-



--------------------------------------------------------------------------------

with the next installment of rent due, until such time as Landlord issues a
revised Estimate Statement; except that, (i) concurrently with the regular
monthly rent payment next due following the receipt of each such Estimate
Statement, Tenant agrees to pay Landlord an amount equal to one monthly
installment of such excess (less any applicable Operating Expenses, Real
Property Taxes and Assessments, and/or Utilities Costs already paid) multiplied
by the number of months from the beginning of the applicable calendar year to
the month of such rent payment next due, all months inclusive, and (ii) Landlord
shall not provide Tenant with revised Estimate Statements more than one time in
any calendar year of the Term. Until a new Estimate Statement is furnished,
Tenant shall pay monthly, along with Basic Rent, an amount equal to one-twelfth
(1/12th) of the total estimated Operating Expenses, Real Property Taxes and
Assessments set forth in the last Estimate Statement delivered by Landlord to
Tenant.

 

(c) Reconciliation Statement. Within one hundred twenty (120) days after the end
of each calendar year during the Term of this Lease, Landlord will deliver to
Tenant a statement (“Reconciliation Statement”) which states the actual amounts
incurred by Landlord for Operating Expenses, Real Property Taxes and
Assessments, and Utilities Costs for the preceding calendar year. If the
Reconciliation Statement reveals that Tenant’s Percentage of the actual
Operating Expenses, Real Property Taxes and Assessments, and Utilities Costs is
more than the total additional rent paid by Tenant for Operating Expenses, Real
Property Taxes and Assessments, and Utilities Costs on account of the preceding
calendar year, Tenant agrees to pay Landlord the difference in a lump sum within
ten (10) business days of receipt of the Reconciliation Statement. If the
Reconciliation Statement reveals that Tenant’s Percentage of the actual
Operating Expenses, Real Property Taxes and Assessments, and Utilities Costs is
less than the additional rent paid by Tenant for Operating Expenses, Real
Property Taxes and Assessments, and Utilities Costs on account of the preceding
calendar year, Landlord will credit any overpayment toward the next monthly
installments of Tenant’s Percentage of, Operating Expenses, Real Property Taxes
and Assessments, and Utilities Costs due under this Lease; provided however, if
such excess exceeds $10,000 or this Lease has expired or terminated, Landlord
will promptly refund any such overpayment to Tenant.

 

(d) Miscellaneous. Any delay or failure by Landlord in delivering any Estimate
Statement or Reconciliation Statement pursuant to this Section 6 (so long as
such delay or failure does not exceed twenty-four (24) months from the
expiration of the calendar year in question) will not constitute a waiver of its
right to require any payments by Tenant of additional rent nor will it relieve
Tenant of its obligations pursuant to this Section 6, except that Tenant will
not be obligated to make any payments based on such Estimate Statement or
Reconciliation Statement until ten (10) business days after receipt of such
Estimate Statement or Reconciliation Statement. Even though the Term has expired
and Tenant has vacated the Premises, when the final determination is made of
Tenant’s Percentage of the actual Operating Expenses, Real Property Taxes and
Assessments, and Utilities Costs for the year in which this Lease terminates
(which shall occur if at all within 120 days of the expiration of the calendar
year in which Lease termination occurs), Tenant agrees to promptly pay any
increase due over the estimated amounts paid and, conversely, if Tenant was not
in Default (as defined in Section 21(a) below) of any monetary or material
nonmonetary obligation under this Lease upon such expiration, any overpayment
made in the event said amounts decrease shall promptly be rebated by Landlord to
Tenant. Such obligation will be a continuing one which will survive the
expiration or earlier termination of this Lease. Prior to the expiration or
sooner termination of the Lease Term and Landlord’s acceptance of Tenant’s
surrender of the Premises, Landlord will have the right to estimate the actual
Operating Expenses, Real Property Taxes and Assessments, and Utilities Costs for
the then calendar year and to collect from Tenant prior to Tenant’s surrender of
the Premises Tenant’s Percentage of any excess of such actual Operating
Expenses, actual Real Property Taxes and Assessments, and Utilities Costs over
the estimated amounts thereof paid by Tenant in such calendar year.

 

(e) Audit Rights. Tenant and its duly authorized representatives or any
certified public accountant selected by Tenant shall have the right to audit the
records of Landlord related to Operating Expenses, Real Property Taxes and
Assessments with respect to the Base Year or any subsequent calendar year. Any
such audit shall be performed, if at all, (i) for the Base Year within thirty
(30) months after the delivery of the Reconciliation Statement for the Base Year
and (ii) for any subsequent calendar year within one (1) year after receipt of
the applicable Reconciliation Statement for such calendar year. Notwithstanding
the

 

-8-



--------------------------------------------------------------------------------

foregoing, if any audit reveals that Operating Expenses have been overcharged by
Landlord for any measurement year, Tenant shall, for a period of one year after
receipt of such audit, have the right to audit Operating Expenses, Real Property
Taxes and Assessments for all prior years, provided that once either (a) the
period for review of the Base Year has passed without an audit or (b) a Base
Year audit has been completed and agreed upon, the Base Year shall be deemed
fixed and shall not be subject to further adjustment or audit. Any audit
hereunder shall be upon not less then ten (10) days’ prior written notice to
Landlord, during normal business hours at management office of the Project or an
alternate location designated by Landlord in Orange County, California. Tenant’s
audit to be limited to an on-site review of Landlord’s general ledger of
accounts and Tenant may photocopy, at Tenant’s expense, Landlord’s ledgers and
reasonable documentation supporting Operating Expense items under review. If
Tenant’s Percentage of actual Operating Expenses are determined to have been
overstated by Landlord for any calendar year in excess of four percent (4%),
Landlord shall reimburse Tenant for the reasonable cost of Tenant’s audit within
thirty (30) days following Tenant’s submission to Landlord of reasonable
evidence of the amount of such costs. Tenant’s payment of Operating Expenses,
Real Property Taxes and Assessments in accordance with Landlord’s Estimate
Statements or Reconciliation Statements shall not constitute a waiver of any
right to audit and/or dispute such expenses as set forth herein. Tenant agrees
to keep, and to request that its accountant(s) and employees keep, all
information revealed by any audit of Landlord’s books and records strictly
confidential and not to disclose any such information or permit any such
information to be disclosed to anyone other than Landlord, unless compelled to
do so by a court of law or in connection with the resolution of any dispute with
Landlord regarding Common Area Expenses. Landlord shall have the right to
require that Tenant’s accountants and employees execute reasonable written
confidentiality agreements as a condition to reviewing Landlord’s books and
records. Regardless of the outcome of any such audit, if conducted, Tenant shall
deliver a copy of the results thereof to Landlord. In the event that Tenant
elects to conduct an audit, Tenant will not hire an auditor who conducts such
audit on a contingency basis or is otherwise compensated based upon a percentage
of alleged overcharges, discrepancies or errors discovered unless such auditor
is a member of a public accounting firm that does not conduct operating expense
audits as its primary business.

 

7.   USE.

 

(a) Tenant’s Use of the Premises. The Premises may be used for the use or uses
set forth in Section 1(t) only, and Tenant will not use or permit the Premises
to be used for any other purpose without the prior written consent of Landlord,
which consent Landlord shall not unreasonably withhold or delay.

 

(b) Compliance. At Tenant’s sole cost and expense, Tenant agrees to procure,
maintain all governmental licenses, insurance and permits required for the
proper and lawful conduct of Tenant’s business from the Premises, if any. Tenant
agrees not to use, alter or occupy the Premises or allow the Premises to be
used, altered or occupied in violation of, and Tenant, at its sole cost and
expense, agrees to use and occupy the Premises and cause the Premises to be used
and occupied in compliance with: (i) any and all laws, statutes, zoning
restrictions, ordinances, rules, regulations, orders and rulings now or
hereafter in force and related to Tenant’s use of the Premises, Tenant’s
particular use of the Common Areas and any reasonable requirements of any
insurer, insurance authority or duly constituted public authority having
jurisdiction over the Premises, the Building or the Project now or hereafter in
force, including, without limitation, the provisions of Title III of the
Americans With Disabilities Act of 1990 (as currently or subsequently amended,
the “ADA”) and all similar federal, state and local laws, rules, regulations,
codes, and ordinances and any amendments thereof, with respect to Tenant’s use,
operation, alteration or improvement of the Premises, (ii) the requirements of
the Board of Fire Underwriters and any other similar body, and (iii) the
Certificate of Occupancy issued for the Building. Tenant agrees to comply with
the Rules and Regulations referenced in Section 26 below, provided such Rules
and Regulations are not modified or enforced unreasonably and are enforced
against all Project Occupants on a non-discriminatory basis. Tenant agrees not
to do or permit anything to be done in or about the Premises which will
materially obstruct or interfere with the rights of other tenants or occupants
of the Project, or injure or unreasonably annoy them, or use or allow the
Premises to be used for any unlawful or unreasonably objectionable purpose.
Tenant agrees not to cause, maintain or permit any nuisance or waste in, on,
under or about the Premises or elsewhere within the Project. No obligation of
Tenant to comply with laws shall require Tenant to make any alterations,
additions or improvements to the systems

 

-9-



--------------------------------------------------------------------------------

or structure of the Building or any areas outside the Premises except to the
extent the same arise from the Tenant Improvements to be completed by Tenant
pursuant to the Work Letter or are otherwise caused or triggered by Tenant’s
unique and specific use of the Premises for other than general office purposes.
Tenant shall not bring on to, do or permit anything to be done on the Premises
which will cause a weight load or stress on the floors or any other portion of
the Premises in excess of 40 lbs. per square foot live load unless Tenant
provides structural Alterations, reasonably acceptable to Landlord, to
accommodate such additional load. If by reason of Tenant’s failure to comply
with the provisions of this Article, the fire insurance rate shall at the
beginning of this Lease or at any time thereafter be higher than it otherwise
would be, then Tenant shall reimburse Landlord, as additional rent hereunder,
for that part of all fire insurance premiums thereafter paid by Landlord which
shall have been charged because of such failure of Tenant, and shall make such
reimbursement upon the first day of the month following such outlay by Landlord.

 

Notwithstanding the foregoing and Section 4(b), as of the Commencement Date and
throughout the Term, subject to Tenant’s obligations regarding the Premises as
described above, Landlord shall be responsible for compliance with all
applicable laws, rules and regulations, including the ADA, including making
physical changes or additions to the Building, Common Areas, and other areas not
maintained by Tenant, if and when required by applicable laws, rules and
regulations including the ADA.

 

(c)   Hazardous Materials

 

(i) Tenant Hazardous Materials Requirements. Except for ordinary office and
equipment supplies typically used in the ordinary course of business within
office buildings, such as copier toner, liquid paper, glue, ink and common
household cleaning materials (some or all of which may constitute “Hazardous
Materials” as defined in this Lease and are referred to hereinafter as the
“Permitted Substances”), Tenant agrees not to cause or permit any Hazardous
Materials to be brought upon, stored, used, handled, generated, released or
disposed of on, in, under or about the Premises, the Building, the Common Areas
or any other portion of the Project by Tenant or the Tenant Parties, without the
prior written consent of Landlord, which consent Landlord may withhold in its
sole and absolute discretion.

 

(ii) Landlord Hazardous Materials Requirements. Landlord, to the best of its
knowledge, is not aware of the presence of any Hazardous Material(s) which are,
or have previously been, located in, or about the Building and Project.
Landlord, at its sole cost and expense, shall be responsible for the removal of
any such Hazardous Materials located in or about the Building or Project as of
the Commencement Date of this Lease. Except for Permitted Substances, and except
as may be in compliance with applicable Environmental Laws, Landlord agrees not
to cause or knowingly permit any Hazardous Materials to be brought upon, stored,
used, handled, generated, released or disposed of on, in, under or about the
Premises, the Building, the Common Areas or any other portion of the Project by
Landlord, its agents, employees, tenants, subtenants, assignees, licensees,
contractors or invitees (collectively, “Landlord’s Parties”). Further,
Landlord’s cost of the removal of Hazardous Materials in the Building or in any
other location in the Project shall be excluded from an Operating Expenses that
would be passed through to Tenant.

 

(iii) Hazardous Materials Indemnities. To the fullest extent permitted by law,
Tenant agrees to promptly indemnify, protect, defend and hold harmless Landlord
and Landlord’s partners, officers, directors, employees, agents, successors and
assigns (collectively, “Landlord Indemnified Parties”) from and against any and
all claims, damages, judgments, suits, causes of action, losses, liabilities,
penalties, fines, expenses and costs (including, without limitation, clean-up,
removal, remediation and restoration costs, sums paid in settlement of claims,
attorneys’ fees, consultant fees and expert fees and court costs) which arise or
result from the presence of Hazardous Materials on, in, under or about the
Premises, the Building or any other portion of the Project the presence of which
was caused by Tenant or any of Tenant’s Parties. Tenant agrees to promptly
notify Landlord of any release of Hazardous Materials at the Premises, the
Building or any other portion of the Project which Tenant becomes aware of
during the Term of this Lease,

 

-10-



--------------------------------------------------------------------------------

whether caused by Tenant or any other persons or entities. In the event of any
release of Hazardous Materials caused or permitted by Tenant or any of Tenant’s
Parties, Landlord shall have the right, but not the obligation, to cause Tenant
to immediately take all steps Landlord deems necessary or appropriate to
remediate such release and prevent any similar future release to the
satisfaction of Landlord and Landlord’s mortgagee(s). To the fullest extent
permitted by law, Landlord agrees to promptly indemnify, protect, defend and
hold harmless Tenant and Tenant’s partners, officers, directors, employees,
agents, successors and assigns (collectively, “Tenant Indemnified Parties”) from
and against any and all claims, damages, judgments, suits, causes of action,
losses, liabilities, penalties, fines, expenses and costs (including, without
limitation, clean-up, removal, remediation and restoration costs, sums paid in
settlement of claims, reasonable attorneys’ fees, consultant fees and expert
fees and court costs) which arise or result from the presence of Hazardous
Materials on, in, under or about the Premises, the Building or any other portion
of the Project which exist prior to the Commencement Date or which are caused by
Landlord.

 

(iv) Hazardous Materials. As used in this Lease, the term “Hazardous Materials”
shall mean and include any chemical, substance, material, controlled substance,
object, condition, waste, living organism or combination thereof, whether solid,
semi-solid, liquid or gaseous, which is or may be hazardous to human health or
safety or to the environment due to its radioactivity, ignitability,
corrosivity, reactivity, explosivity, toxicity, carcinogenicity, mutagenicity,
phytotoxicity, infectiousness or other harmful or potentially harmful properties
or effects, including, without limitation, tobacco smoke, petroleum and
petroleum products, asbestos, radon, polychlorinated biphenyls (PCBs),
refrigerants (including those substances defined in the Environmental Protection
Agency’s “Refrigerant Recycling Rule,” as amended from time to time) and all of
those chemicals, substances, materials, controlled substances, objects,
conditions, wastes, living organisms or combinations thereof which are now or
become in the future listed, defined or regulated in any manner by any
Environmental Law based upon, directly or indirectly, such properties or
effects. As used herein, “Environmental Laws” means any and all federal, state
or local environmental, health and/or safety-related laws, regulations,
standards, decisions of courts, ordinances, rules, codes, orders, decrees,
directives, guidelines, permits or permit conditions, currently existing and as
amended, enacted, issued or adopted in the future which are or become applicable
to Tenant, the Premises or the Project.

 

(v) Survival. The provisions of this Section 7(c) shall survive the expiration
of earlier termination of this Lease.

 

8. NOTICES. Any notice required or permitted to be given hereunder must be in
writing and may be given by personal delivery (including delivery by overnight
courier or an express mailing service) or by mail, if sent by registered or
certified mail. Notices to Tenant shall be sufficient if delivered to Tenant at
the address designated in Section 1(d) and notices to Landlord shall be
sufficient if delivered to Landlord at the address designated in Section 1(b).
Either party may specify a different address for notice purposes by written
notice to the other, except that the Landlord may in any event use the Premises
as Tenant’s address for notice purposes.

 

9. BROKERS. The Parties acknowledge that the brokers who negotiated this Lease
are stated in Section 1(v). Landlord shall be responsible for the commissions
payable to such brokers in connection with this Lease in accordance with
separate commission agreements between Landlord and such brokers. Each party
represents and warrants to the other, that, to its knowledge, no other broker,
agent or finder (a) negotiated or was instrumental in negotiating or
consummating this Lease on its behalf, and (b) is or might be entitled to a
commission or compensation in connection with this Lease. Landlord and Tenant
each agree to promptly indemnify, protect, defend and hold harmless the other
from and against any and all claims, damages, judgments, suits, causes of
action, losses, liabilities, penalties, fines, expenses and costs (including
attorneys’ fees and court costs) resulting from any breach by the indemnifying
party of the foregoing representation, including, without limitation, any claims
that may be asserted by any broker, agent or finder undisclosed by the
indemnifying party. The foregoing mutual indemnity shall survive the expiration
or earlier termination of this Lease.

 

-11-



--------------------------------------------------------------------------------

10. SURRENDER; HOLDING OVER.

 

(a) Surrender. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, shall not constitute a merger, and shall, at the
option of Landlord, operate as an assignment to Landlord of any or all subleases
or subtenancies. Upon the expiration or earlier termination of this Lease,
Tenant agrees to peaceably surrender the Premises to Landlord broom clean and in
reasonably good repair and condition, ordinary wear and tear and casualty damage
excepted, with all of Tenant’s personal property removed from the Premises and
all damage caused by such removal repaired. The delivery of keys to any employee
of Landlord or to Landlord’s agent or any employee thereof alone will not be
sufficient to constitute a termination of this Lease or a surrender of the
Premises.

 

(b) Holding Over. Tenant will not be permitted to hold over possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, which consent Landlord may withhold in its
sole and absolute discretion. If Tenant holds over after the expiration or
earlier termination of the Term, Landlord may, at its option, treat Tenant as a
tenant at sufferance only, and such continued occupancy by Tenant shall be
subject to all of the terms, covenants and conditions of this Lease, so far as
applicable, except that the Monthly Base Rent for any such holdover period shall
be equal to one hundred twenty-five percent (125%) of the Monthly Base Rent in
effect under this Lease immediately prior to such holdover during the first
ninety (90) days of holdover and one hundred fifty percent (150%) of the Monthly
Base Rent in effect under this Lease immediately prior to such holdover
commencing as of the ninety first (91st) day of holdover and continuing for the
duration of the holdover period, prorated on a daily basis. Acceptance by
Landlord of rent after such expiration or earlier termination will not result in
a renewal of this Lease. The foregoing provisions of this Section 10 are in
addition to and do not affect Landlord’s right of re-entry or any rights of
Landlord under this Lease or as otherwise provided by law. Tenant shall not be
liable for any consequential, punitive or other damages caused by the first
ninety (90) days of any holdover, but if Tenant fails to surrender the Premises
within ninety (90) days after the expiration of this Lease in accordance with
the terms of this Section 10 despite demand to do so by Landlord, Tenant agrees
to promptly indemnify, protect, defend and hold Landlord harmless from all
claims, damages, judgments, suits, causes of action, losses, liabilities,
penalties, fines, expenses and costs (including attorneys’ fees and costs),
including, without limitation, costs and expenses incurred by Landlord in
returning the Premises to the condition in which Tenant was to surrender it and
claims made by any succeeding tenant founded on or resulting from Tenant’s
failure to surrender the Premises. The provisions of this Section 10(b) will
survive the expiration or earlier termination of this Lease.

 

11. TAXES ON TENANT’S PROPERTY. Tenant agrees to pay before delinquency, all
taxes and assessments (real and personal) levied against (a) any personal
property or trade fixtures placed by Tenant in or about the Premises (including
any increase in the assessed value of the Premises based upon the value of any
such personal property or trade fixtures); and (b) any Tenant Improvements or
Alterations in the Premises (whether installed and/or paid for by Landlord or
Tenant) to the extent such items are assessed at a valuation higher than the
valuation at which tenant improvements conforming to standard tenant
improvements within the Project are assessed. If any such taxes or assessments
are levied against Landlord or Landlord’s property, Landlord may, after written
notice to Tenant (and under proper protest if requested by Tenant) pay such
taxes and assessments, in which event Tenant agrees to reimburse Landlord all
amounts paid by Landlord within ten (10) business days after demand by Landlord;
provided, however, Tenant, at its sole cost and expense, will have the right,
with Landlord’s cooperation, to bring suit in any court of competent
jurisdiction to recover the amount of any such taxes and assessments so paid
under protest.

 

12. ALTERATIONS. After installation of the initial Tenant Improvements for the
Premises pursuant to Exhibit “C”, Tenant may, at its sole cost and expense, make
alterations, additions, improvements and decorations (including, without
limitation, wall coverings, window coverings, floor coverings and other
finishes) to the Premises (collectively, “Alterations”) subject to and upon the
following terms and conditions:

 

-12-



--------------------------------------------------------------------------------

(a) Prohibited Alterations. Tenant shall in no event make any Alterations which:
(i) affect any area outside the Premises; (ii) affect the Building’s structure,
equipment, services or systems, or the proper functioning thereof, or Landlord’s
access thereto; (iii) affect the outside appearance, character or use of the
Building or the Building Common Areas; (iv) in the reasonable opinion of
Landlord, lessen the value of the Building; (v) will violate or require a change
in any occupancy certificate applicable to the Premises; or (vi) exceed the
greater of $2.00 per square foot or Fifty Thousand and No/100ths Dollars
($50,000.00) in cost per project; provided, however, so long as the proposed
Alteration does not violate any of the clauses (i) through (v), Tenant may make
Alterations costing in excess of the greater of $2.00 per square foot or Fifty
Thousand and No/100ths Dollars ($50,000.00) per project without Landlord’s
consent, but with reasonable prior notice to Landlord, for carpeting, floor
covering and/or painting, or otherwise with Landlord’s consent, which consent
shall not be unreasonably withheld, conditioned or delayed (Alterations not
requiring Landlord’s consent hereunder are referred to hereinafter as “Permitted
Alterations”).

 

(b) Landlord’s Approval. Before proceeding with any Alterations other than
Permitted Alterations, Tenant must first obtain Landlord’s written approval of
the plans, specifications and working drawings for such Alterations, which
approval Landlord will not unreasonably withhold, condition or delay; for any
such Alterations which are not prohibited by Section 12(a) above and which cost
less than $2.00 per square foot as long as (i) Tenant delivers to Landlord
notice and a copy of any final plans, specifications and working drawings for
any such Alterations at least ten (10) days prior to commencement of the work
thereof, and (ii) the other conditions of this Section 12 are satisfied,
including, without limitation, conforming to Landlord’s rules, regulations and
insurance requirements which govern contractors. Landlord’s approval of plans,
specifications and/or working drawings for Alterations will not create any
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with applicable permits, laws, rules and
regulations of governmental agencies or authorities. Landlord shall approve or
be deemed to have approved all such requests for approval within twenty (20)
days after request therefore. Any cosmetic alterations (e.g., paint, carpeting,
etc.) will not require plans and specifications or Landlord’s prior approval;
however, Tenant shall provide Landlord with reasonable prior notice of all such
proposed alterations.

 

(c) Contractors. Alterations may be made or installed only by contractors and
subcontractors which have been approved by Landlord, which approval Landlord
will not unreasonably withhold, condition or delay; provided, however, Landlord
reserves the right to require that Landlord’s contractor for the Building be
given an opportunity to bid for any Alteration work. Before proceeding with any
Alterations, Tenant agrees to provide Landlord with ten (10) days prior written
notice and Tenant’s contractors must obtain and maintain, on behalf of Tenant
and at Tenant’s sole cost and expense all necessary governmental permits and
approvals for the commencement and completion of such Alterations. Throughout
the performance of any Alterations, Tenant agrees to obtain, or cause its
contractors to obtain, workers compensation insurance and general liability
insurance in compliance with the provisions of Section 18 of this Lease.

 

(d) Manner of Performance. All Alterations must be performed: (i) substantially
in accordance with the approved plans, specifications and working drawings (if
applicable); (ii) in a lien-free and first-class and workmanlike manner; (iii)
in compliance with all applicable permits, laws, statutes, ordinances, rules,
regulations, orders and rulings now or hereafter in effect and imposed by any
governmental agencies and authorities which assert jurisdiction; (iv) in such a
manner so as not to materially interfere with the occupancy of any other tenant
in the Building, nor impose any additional expense upon nor unreasonably delay
Landlord in the maintenance and operation of the Building; and (v) at such
times, in such manner, and subject to such rules and regulations as Landlord may
from time to time reasonably designate.

 

(e) Ownership. The Tenant Improvements and all Alterations will become the
property of Landlord and will remain upon and be surrendered with the Premises
and become the property of the Landlord at the end of the Term of this Lease;
provided, however, Landlord may, by written notice delivered to Tenant
concurrently with Landlord’s approval of the final working drawings for any
Alterations, identify those Alterations which Landlord will require Tenant to
remove at the end of the Term of this Lease. Tenant shall have no obligation to
remove upon termination of the Lease any initial Tenant Improvements

 

-13-



--------------------------------------------------------------------------------

constructed in accordance with the Work Letter or any Alterations to which
Landlord does not specify removal in writing concurrently with its approval of
working drawings. Landlord may also require Tenant to remove Alterations which
Landlord did not have the opportunity to approve as provided in this Section 12.
If Landlord requires Tenant to remove any Alterations, Tenant, at its sole cost
and expense, agrees to remove the identified Alterations on or before the
expiration or earlier termination of this Lease and repair any damage to the
Premises caused by such removal and return the Premises back to the condition as
when originally received by landlord, normal wear and tear and casualty
excepted.

 

(f) Plan Review. Except for Permitted Alterations, Tenant agrees to pay
Landlord, as additional rent, the reasonable costs of professional services (or
comparable costs for Landlord’s in-house consultants, so long as their charges
do not exceed market rates for review of all plans, specifications and working
drawings for any Alterations, within ten (10) business days after Tenant’s
receipt of invoices either from Landlord or such consultants. In addition,
Tenant agrees to pay Landlord, within ten (10) business days after completion of
any Alterations, a fee to cover Landlord’s costs of supervising and
administering the installation of such Alterations, in an amount equal to the
lesser of two percent (2%) of the cost of such Alterations or $5,000, but in no
event less than Two Hundred Fifty Dollars ($250.00).

 

(g) Personal Property. All articles of personal property owned by Tenant or
installed by Tenant at its expense in the Premises (including Tenant’s business
and trade fixtures, furniture, movable partitions, raised floors, and equipment
such as telephones and switches, copy machines, computer terminals,
refrigerators, supplemental HVAC units and facsimile machines, telephone, data
wiring and all other telecommunications wiring installed by Tenant) will be and
remain the property of Tenant, and must be removed by Tenant from the Premises,
at Tenant’s sole cost and expense, on or before the expiration or earlier
termination of this Lease. Tenant agrees to repair any damage caused by such
removal at its cost on or before the expiration or earlier termination of this
Lease.

 

(h) Removal of Alterations. If Tenant fails to remove by the expiration or
earlier termination of this Lease all of its personal property, or any
Alterations identified in accordance with this Section 12 by Landlord for
removal, Landlord may (without liability to Tenant for loss thereof) treat such
personal property and/or Alterations as abandoned and, at Tenant’s sole cost and
expense, and in addition to Landlord’s other rights and remedies under this
Lease, at law or in equity: (a) remove and store such items; and/or (b) upon
thirty (30) days prior notice to Tenant, sell, discard or otherwise dispose of
all or any such items at private or public sale for such price as Landlord may
obtain or by other commercially reasonable means. Tenant shall be liable to
Landlord for all delay damages suffered by Landlord by reason of Tenant’s
failure to timely surrender the Premises to Landlord with all Alterations and
personal property removed as required in this subparagraph (h) and for all costs
of removal, storage and disposition of Tenant’s abandoned property and Landlord
shall have no liability to Tenant with respect to any such abandoned property.
Landlord agrees to apply the proceeds of any sale of any such property to any
amounts due to Landlord under this Lease from Tenant (including Landlord’s delay
damages, attorneys’ fees and other costs incurred in the removal, storage and/or
sale of such items), with any remainder to be paid to Tenant.

 

13. REPAIRS.

 

(a) Landlord’s Obligations. Landlord agrees to repair and maintain or cause to
be repaired or maintained in a manner Comparable Projects in the Comparison
Area, the structural portions of the Building, and Common Areas (including the
shell and core) and the plumbing, heating, ventilating, air conditioning,
elevator and electrical systems for the Building, and all Common Areas of the
Project, unless such maintenance and repairs are (i) attributable to items
installed in Tenant’s Premises which are above standard interior improvements
(such as, for example, custom lighting, special HVAC and/or electrical panels or
systems, kitchen or restroom facilities and appliances constructed or installed
within Tenant’s Premises) or (ii) caused by the act, neglect or omission of any
duty by Tenant or the Tenant Parties under this Lease. Landlord will not be
liable for any failure to make any such repairs or to perform any maintenance
unless such failure shall persist for ten (10) days (or 24 hours in the case of
an emergency) after written notice of the need of such repairs or maintenance is
given to Landlord by Tenant. Except as provided in Paragraphs 5 and 20, Tenant
will not be entitled to any abatement of rent

 

-14-



--------------------------------------------------------------------------------

and Landlord will not have any liability by reason of any injury to or
interference with Tenant’s business arising from the making of any repairs,
alterations or improvements in or to any portion of the Building or the Premises
or in or to fixtures, appurtenances and equipment therein.

 

(b) Tenant’s Obligations. Tenant agrees to keep, maintain and preserve the
Premises in good condition and repair (reasonable wear and tear and damage by
casualty event or the negligence or misconduct of Landlord or Landlord’s Parties
excepted) and, when and if needed, at Tenant’s sole cost and expense, to make
all repairs to the Premises and every part thereof. Any such maintenance and
repairs will be performed by Landlord’s contractor, or at Landlord’s option, by
such contractor or contractors as Tenant may choose from an approved list to be
submitted by Landlord. Tenant agrees to pay all costs and expenses incurred in
such maintenance and repair within seven (7) days after billing by Landlord or
such contractor or contractors. Tenant agrees to cause any mechanics’ liens or
other liens arising as a result of work performed by Tenant or at Tenant’s
direction to be eliminated as provided in Section 14 below. Except as provided
in Section 13(a) above, Landlord has no obligation to alter, remodel, improve,
repair, decorate or paint the Premises or any part thereof.

 

(c) Tenant’s Failure to Repair. If Tenant refuses or neglects to repair and
maintain the Premises properly as required hereunder to the reasonable
satisfaction of Landlord, Landlord, at any time following ten (10) days from the
date on which Landlord makes a written demand on Tenant to effect such repair
and maintenance, may enter upon the Premises and make such repairs and/or
maintenance, and upon completion thereof, Tenant agrees to pay to Landlord as
additional rent, Landlord’s out-of-pocket costs for making such repairs plus an
amount not to exceed five percent (5%) of such costs for overhead, within thirty
(30) days of receipt from Landlord of a written itemized bill therefor. Any
amounts not reimbursed by Tenant within such thirty (30) day period will bear
interest at the Interest Rate until paid by Tenant.

 

(d) Self-Help. Notwithstanding anything to the contrary contained in this Lease,
Landlord agrees that if Landlord fails to perform any repair or maintenance
obligation under this Lease which it is obligated to perform within the time
periods set forth in Section 22 below, then Tenant shall be permitted to perform
such obligations on Landlord’s behalf in the Premises, provided Tenant first
delivers to Landlord an additional two (2) business days prior written notice
that Tenant will be performing such obligations, and provided Landlord fails to
commence to perform such obligations within such additional two (2) business day
period and diligently prosecutes such work to completion. Notwithstanding the
foregoing, if the nature of the unperformed obligation is such that a bona fide
emergency involving an immediate and imminent danger to life, health or property
or material interference with Tenant’s business exists, the foregoing time
periods and those set forth in Section 22 shall be reasonably reduced based upon
such emergency circumstances. If the obligations to be performed by Tenant will
affect the Building’s utility or mechanical systems, then Tenant shall use only
those contractors used by Landlord in the Building for work on such systems if
such contractors are available and able to act in a timely manner; otherwise,
Tenant may use other qualified and reputable contractors. All other contractors
shall be subject to Landlord’s reasonable approval, and Landlord agrees to
approve or reject any contractor proposed to be used by Tenant within
twenty-four (24) hours of receipt of Tenant’s second notice, provided that if a
proposed contractor is licensed and reputable, and all requisite permits have
been obtained for the desired work, then Landlord shall be deemed to have given
its approval of the proposed contractor. Any work performed by or on behalf of
Tenant shall be performed in accordance with provisions of clauses (ii), (iii)
and (iv) of Section 13(d) of this Lease. Landlord agrees to promptly reimburse
Tenant following the receipt of a written statement of all reasonable and actual
costs incurred by Tenant in performing such obligations on behalf of Landlord
together with interest at the Interest Rate. If Landlord fails or refuses to so
reimburse Tenant within thirty (30) days after demand for same, then commencing
as of the expiration of said thirty (30) day period, Tenant shall have the right
to offset the cost of performing any such obligations together with interest at
the Interest Rate from date such costs are incurred by Tenant, against rental or
other charges payable under this Lease, and Tenant shall have the right to
pursue any other remedies against Landlord available to it for failure by
Landlord to timely make such payment, subject to the limitations contained in
this Lease. Subject to the foregoing offset right, nothing contained in this
Section 13(d) shall be interpreted to mean that Tenant shall be excused from
paying rent or any other amount due under this Lease when due in the event of
any alleged default by Landlord.

 

-15-



--------------------------------------------------------------------------------

14. LIENS. Tenant agrees not to permit any mechanic’s, materialmen’s or other
liens to be filed against all or any part of the Project, the Building or the
Premises, nor against Tenant’s leasehold interest in the Premises, by reason of
or in connection with any repairs, alterations, improvements or other work
contracted for or undertaken by Tenant or any other act or omission of Tenant or
the Tenant Parties. At Landlord’s request, Tenant agrees to provide Landlord
with enforceable, conditional and final lien releases (or other evidence
reasonably requested by Landlord to demonstrate protection from liens) from all
persons furnishing labor and/or materials at the Premises. Landlord will have
the right at all reasonable times to post on the Premises and record any notices
of non-responsibility which it deems necessary for protection from such liens.
If any such liens are filed, Tenant will, at its sole cost, promptly cause such
liens to be released of record or bonded so that it no longer affects title to
the Project, the Building or the Premises. If Tenant fails to cause any such
liens to be so released or bonded within twenty (20) days after written notice
to Tenant of the filing thereof, then without further notice to Tenant Landlord
may, without waiving its rights and remedies based on such breach, and without
releasing Tenant from any of its obligations, cause such liens to be released by
any means it shall deem proper, including payment in satisfaction of the claims
giving rise to such liens. Tenant agrees to pay to Landlord within thirty (30)
days after receipt of invoice from Landlord, any sum paid by Landlord to remove
such liens, together with interest at the Interest Rate from the date of such
payment by Landlord.

 

15. ENTRY BY LANDLORD. Landlord and its employees and agents will at all times
have the right to enter the Premises as reasonably necessary to inspect the
same, to supply janitorial service and any other service to be provided by
Landlord to Tenant hereunder, to show the Premises to prospective purchasers and
prospective lenders and/or (during the last nine (9) months of the term only) to
prospective tenants, to post notices of nonresponsibility, and/or to repair the
Premises as permitted or required by this Lease. In exercising such entry
rights, Landlord will use commercially reasonable efforts to minimize, as
reasonably practicable, the interference with Tenant’s business, and will
provide Tenant with reasonable advance notice of any such entry (except in
emergency situations). Landlord may, in order to carry out such purposes, erect
scaffolding and other necessary structures where reasonably required by the
character of the work to be performed. Landlord will at all times have and
retain a key with which to unlock all doors in the Premises, excluding Tenant’s
vaults and safes. Landlord will have the right to use any and all means which
Landlord may reasonably deem proper to open said doors in an emergency in order
to obtain entry to the Premises. Any entry to the Premises obtained by Landlord
by any of said means, or otherwise, will not be construed or deemed to be a
forcible or unlawful entry into the Premises, or an eviction of Tenant from the
Premises. Landlord will not be liable to Tenant for any damages or losses for
any entry by Landlord. Unless caused by the negligence or willful misconduct of
Landlord or any Landlord Parties, Landlord, in exercising its rights under this
Lease, (i) shall not interfere with access to the Premises or Tenant’s use and
enjoyment of the Premises and all Common Areas, (ii) shall in no event have
access to Tenant’s designated secure area except in the case of an emergency,
and (iii) shall repair, restore and redecorate any damage to the Premises caused
by or at the direction of Landlord in exercising such rights.

 

16. UTILITIES AND SERVICES. Throughout the Term of the Lease so long as the
Premises are occupied, Landlord agrees to furnish or cause to be furnished to
the Premises the utilities and services described in the Standards for Utilities
and Services attached hereto as Exhibit “G”, subject to the conditions and in
accordance with the standards set forth therein. Landlord may require Tenant
from time to time to provide Landlord with a list of Tenant’s employees and/or
agents which are authorized by Tenant to subscribe on behalf of Tenant for any
additional services which may be provided by Landlord. Any such additional
services will be provided to Tenant at Tenant’s cost. Landlord will not be
liable to Tenant for any failure to furnish any of the foregoing utilities and
services if such failure is caused by all or any of the following: (i) accident,
breakage or repairs unless caused by the negligence or willful misconduct of
Landlord or the Landlord Parties; (ii) strikes, lockouts or other labor
disturbance or labor dispute of any character; (iii) governmental regulation,
moratorium or other governmental action or inaction; (iv) inability despite the
exercise of reasonable diligence to obtain electricity, water or fuel; (v)
service interruptions or any other unavailability of utilities resulting from
causes beyond Landlord’s control, including, without limitation, any utility
service provider initiated “brown-out” or “black-out”; or (vi) any other cause
beyond Landlord’s reasonable control. In the event of any failure, stoppage or
interruption thereof, Landlord agrees to diligently attempt to resume service
promptly. If Tenant requires

 

-16-



--------------------------------------------------------------------------------

or utilizes more water or electrical power than is to be provided by Landlord as
indicated on Exhibit G”, Landlord may at its option require Tenant to pay, as
additional rent, the additional cost incurred by such extraordinary usage.
Landlord, as part of the operating expenses of the Building, shall furnish
Heating Ventilation and Air Conditioning (“HVAC”) Monday through Friday from
7:00 a.m. to 6:00 p.m. and on Saturday from 8:00 a.m. to 12:00 p.m (but
exclusive, in any event, of New Year’s Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day and Christmas Day). The Landlord’s charge to Tenant
for after hours HVAC and after hours electrical consumption (in excess of
standard dormant use) shall be Landlord’s actual costs, which shall include
direct and indirect utility costs. There shall be no start-up charge, no minimum
usage requirement (other than the first one hour) and, if other Building tenants
are using the HVAC systems, Tenant’s direct cost shall be pro-rated.

 

17. ASSUMPTION OF RISK AND INDEMNIFICATION.

 

(a) Assumption of Risk. Subject to Sections 5(d) and 7(c), the insurance,
indemnity, repair and restoration obligations with respect to the Project Common
Areas under the Project CC&Rs and Landlord’s restoration obligations under
Section 19 of this Lease, Tenant, as a material part of the consideration to
Landlord, hereby agrees that neither Landlord nor any Landlord Indemnified
Parties will be liable to Tenant for, and Tenant expressly assumes the risk of
and waives any and all claims it may have against Landlord or any Landlord
Indemnified Parties with respect to, (i) any and all damage to property or
injury to persons in, upon or about the Premises, the Building or the Project
resulting from any act or omission (except for the negligent or intentionally
wrongful act or omission) of Landlord or any Landlord’s Parties, (ii) any such
damage caused by other tenants or persons in or about the Building or the
Project, or caused by quasi-public work, (iii) any damage to property entrusted
to employees of the Building, (iv) any loss of or damage to property by theft or
otherwise, or (v) any injury or damage to persons or property resulting from any
casualty, explosion, falling plaster or other masonry or glass, steam, gas,
electricity, water or rain which may leak from any part of the Building or any
other portion of the Project or from the pipes, appliances or plumbing works
therein or from the roof, street or subsurface or from any other place, or
resulting from dampness. Notwithstanding anything to the contrary contained in
this Lease except for Section 24, neither Landlord or any Landlord Indemnified
Parties nor Tenant or any Tenant Parties will be liable for consequential
damages arising out of any loss of the use of the Premises or any equipment or
facilities therein by Tenant or any Tenant Parties or for interference with
light or other incorporeal hereditaments. Tenant agrees to give prompt notice to
Landlord in case of fire or accidents in the Premises or the Building, or of
defects therein or in the fixtures or equipment. Tenant shall give prompt
written notice to Landlord in case of damage caused by fire or accident on the
Premises. Tenant shall look solely to Landlord to enforce Landlord’s obligations
hereunder and shall not seek any damages against any of Landlord Indemnified
Parties (as hereinafter defined). Except with respect to a breach of Section 24,
the liability of Landlord for Landlord’s obligations under this Lease shall not
exceed and shall be limited to Landlord’s interest in the Building and Tenant
shall not look to any other property or assets in seeking either to enforce
Landlord’s obligations under this Lease to satisfy a judgment for Landlord’s
failure to perform such obligations.

 

(b) Indemnification. Except to the extent arising from any negligent or
intentionally wrongful act or omission of, or any breach of this Lease by,
Landlord or any Landlord Parties, Tenant will be liable for, and agrees, to the
maximum extent permissible under applicable law, to promptly indemnify, protect,
defend and hold harmless Landlord and all Landlord Indemnified Parties, from and
against, any and all claims, damages, judgments, suits, causes of action,
losses, liabilities, penalties, fines, expenses and costs, including attorneys’
fees and court costs (collectively, “Indemnified Claims”), arising or resulting
from (i) any act or omission of Tenant or any Tenant Parties; (ii) the use of
the Premises and Common Areas and conduct of Tenant’s business by Tenant or any
Tenant Parties, or any other activity, work or thing done, permitted or suffered
by Tenant or any Tenant Parties, in or about the Premises, the Building or
elsewhere within the Project, including, without limitation, Indemnified Claims
arising from the construction of the Tenant Improvements; and/or (iii) any
Default by Tenant of any obligations on Tenant’s part to be performed under the
terms of this Lease. In case any action or proceeding is brought against
Landlord or any Landlord Indemnified Parties by reason of any such Indemnified
Claims, Tenant, upon notice from Landlord, agrees to promptly defend the same at
Tenant’s sole cost and expense by counsel approved in writing by Landlord, which
approval Landlord will not unreasonably withhold.

 

-17-



--------------------------------------------------------------------------------

Subject to Section 18(e), Landlord shall indemnify, defend and hold harmless
Tenant from any and against any and all liability, claims, suits, actions,
losses, damages, penalties, costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) (“Losses”) for any damage or
injury occurring in, on, or about any part of the Building and/or the Common
Areas other than the Premises except to the extent caused by the negligence or
willful misconduct of Tenant or the Tenant Parties. Subject to Section 18(e),
Landlord shall further indemnify, defend and save Tenant harmless from and
against any and all Losses to the Premises and to any person or property to the
extent caused by or resulting from any act or negligence of Landlord or of any
employee, agent, contractor or any other person or entity under the direction or
control of Landlord.

 

(c) Survival; No Release of Insurers. The indemnification obligations under
Section 17(a) and (b) will survive the expiration or earlier termination of this
Lease. The covenants, agreements and indemnification obligation in Subparagraphs
18(a) and 18(b) above, are not intended to and will not relieve any insurance
carrier of its obligations under policies required to be carried by Tenant
pursuant to the provisions of this Lease.

 

18. INSURANCE.

 

(a) Tenant’s Insurance. On or before the earlier to occur of (i) the
Commencement Date, or (ii) the date Tenant commences any work of any type in the
Premises pursuant to this Lease (which may be prior to the Commencement Date),
and continuing throughout the entire Term hereof and any other period of
occupancy, Tenant agrees to keep in full force and effect, at its sole cost and
expense, the following insurance:

 

(i) “Special Form” property insurance including at least the following perils:
fire and extended coverage, smoke damage, vandalism, malicious mischief,
sprinkler leakage. This insurance policy must be upon all property owned by
Tenant, for which Tenant is legally liable, or which is installed at Tenant’s
expense, and which is located in the Building including, without limitation, any
Alterations made by or for the Tenant (expressly excluding the initial Tenant
Improvements installed by Tenant per Exhibit “C” which shall be insured by
Landlord as part of the Base Building coverage), and all furniture, fittings,
installations, fixtures and any other personal property of Tenant, in an amount
not less than the full replacement cost thereof.

 

(ii) Commercial General Liability Insurance or Comprehensive General Liability
Insurance (on an occurrence form) insuring bodily injury, personal injury and
property damage including the following divisions and extensions of coverage:
Premises and Operations; Owners and Contractors protective; blanket contractual
liability (including coverage for Tenant’s indemnity obligations under this
Lease to the extent related to third party bodily injury or property damage);
products and completed operations; and liquor liability (if Tenant serves
alcohol on the Premises). Such insurance must have the following minimum limits
of liability: bodily injury, personal injury and property damage - $3,000,000
each occurrence, $5,000,000 in the aggregate, provided that such minimum limits
of liability may be adjusted periodically to reflect increases in coverages in
accordance with then real estate industry standards generally observed by the
owners of Comparable Projects, rounded to the nearest five hundred thousand
dollars.

 

(iii) Workers’ Compensation as required by the laws of the State.

 

(iv) Comprehensive Automobile Liability insuring bodily injury and property
damage arising from all owned, non-owned and hired vehicles, if any, with
minimum limits of liability of $1,000,000 per accident; provided, however, that
Tenant shall have the right to self-insure its obligations under this
subparagraph (iv) upon written notice to Landlord.

 

(v) Any other form or forms of insurance as Tenant or Landlord or any mortgagees
of Landlord may reasonably require from time to time in form, in amounts, and
for insurance risks against which, a prudent tenant would protect itself, but
only to the extent coverage for such risks and amounts are available in the
insurance market at commercially acceptable rates; provided, however, that such
requirements shall be

 

-18-



--------------------------------------------------------------------------------

consistent with the coverage then being required by lessors of Comparable
Projects and provided all other tenants of the Building are required to carry
such insurance unless such additional insurance is required due to a specific or
unusual use of the Premises by Tenant. Landlord makes no representation that the
limits of liability required to be carried by Tenant under the terms of this
Lease are adequate to protect Tenant’s interests and Tenant should obtain such
additional insurance or increased liability limits as Tenant deems appropriate.

 

(b) Supplemental Tenant Insurance Requirements.

 

(i) All policies must be in a form reasonably satisfactory to Landlord and
issued by an insurer admitted to do business in the State.

 

(ii) All policies must be issued by insurers with a policyholder rating of “A”
and a financial rating of “VIII” in the most recent version of Best’s Key Rating
Guide.

 

(iii) All policies must contain a requirement that the insurer will endeavor to
notify Landlord (and Landlord’s partners, members and property manager and any
mortgagees or ground lessors of Landlord who are named as additional insureds,
if any) in writing not less than thirty (30) days prior to any material adverse
change, reduction in coverage, cancellation or other termination thereof, except
ten (10) days in the event of non-payment of premium by Tenant. Tenant agrees to
deliver to Landlord, as soon as practicable after placing the required
insurance, but in any event within the time frame specified in Section 18(a)
above, certificate(s) of insurance evidencing the existence of such insurance
and Tenant’s compliance with the provisions of this Section 18. Tenant agrees to
cause replacement certificates to be delivered to Landlord not less than ten
(10) days prior to the expiration of any such policy or policies. If any such
initial or replacement certificates are not furnished within the time(s)
specified herein, Landlord will have the right, but not the obligation, to
procure such insurance as Landlord deems necessary to protect Landlord’s
interests at Tenant’s expense. If Landlord obtains any insurance that is the
responsibility of Tenant under this Section 18, Landlord agrees to deliver to
Tenant a written statement setting forth the cost of any such insurance and
showing in reasonable detail the manner in which it has been computed and Tenant
agrees to promptly reimburse Landlord for such costs as additional rent.

 

(iv) General Liability policies under Subparagraphs 19(a)(ii) must include
policy endorsements naming Landlord and Landlord’s property manager (and at
Landlord’s request, Landlord’s mortgagees of which Tenant has been informed in
writing as additional insureds and must also contain a provision that the
insurance afforded by such policy is primary insurance and any insurance carried
by Landlord and Landlord’s property manager or Landlord’s mortgagees or ground
lessors, if any, will be excess over and non-contributing with Tenant’s
insurance.

 

(c) Tenant’s Use. Tenant will not keep, use, sell or offer for sale in or upon
the Premises any article which may be prohibited by any insurance policy
periodically in force covering the Building or the Project Common Areas. If
Tenant’s occupancy or business in, or on, the Premises, whether or not Landlord
has consented to the same, results in any increase in premiums for the insurance
periodically carried by Landlord with respect to the Building or the Project
Common Areas, Tenant agrees to pay Landlord the cost of any such increase in
premiums or special or additional coverage as additional rent within ten (10)
days after being billed therefor by Landlord. In determining whether increased
premiums are a result of Tenant’s use of the Premises, a schedule issued by the
organization computing the insurance rate on the Building, the Project Common
Areas or the Tenant Improvements showing the various components of such rate,
will be conclusive evidence of the several items and charges which make up such
rate. Tenant agrees to promptly comply with all reasonable requirements of the
insurance authority or any present or future insurer relating to the Premises.

 

(d) Cancellation of Landlord’s Policies. If any of Landlord’s insurance policies
are cancelled or cancellation is threatened or the coverage reduced or
threatened to be reduced in any way because of the use of the Premises or any
part thereof by Tenant or any assignee or subtenant of Tenant for any purpose
other than office use and, if Tenant fails to remedy the condition giving rise
to such cancellation, threatened cancellation, reduction of coverage, threatened
reduction of coverage, increase in premiums,

 

-19-



--------------------------------------------------------------------------------

or threatened increase in premiums, within forty-eight (48) hours after notice
thereof, Tenant will be deemed to be in material default of this Lease and
Landlord may, at its option, and attempt to remedy such condition, and Tenant
shall promptly pay Landlord the reasonable costs of such remedy as additional
rent. If Landlord is unable, or elects not to remedy such condition, then
Landlord will have all of the remedies provided for in this Lease in the event
of a default by Tenant.

 

(e) Mutual Waiver of Parties. Landlord and Tenant hereby waive their rights
against each other with respect to any claims or damages or losses which are
caused by or result from (a) any occurrence insured against under any insurance
policy (other than the commercial general liability insurance) carried by
Landlord or Tenant (as the case may be) pursuant to the provisions of this Lease
and enforceable at the time of such damage or loss, or (b) any occurrence which
would have been covered under any insurance (other than the commercial general
liability insurance) required to be obtained and maintained by Landlord or
Tenant (as the case may be) under this Lease (as applicable) had such insurance
been obtained and maintained as required therein. The foregoing waivers shall be
in addition to, and not a limitation of, any other waivers or releases contained
in this Lease.

 

(f) Waiver of Insurers. Each party shall cause each insurance policy (other than
the commercial general liability insurance) required to be obtained by it
pursuant to this Lease to provide that the insurer waives all rights of recovery
by way of subrogation against either Landlord or Tenant, as the case may be, in
connection with any claims, losses and damages covered by such policy. If either
party fails to maintain any such insurance required hereunder, such insurance
shall be deemed to be self-insured with a deemed full waiver of subrogation as
set forth in the immediately preceding sentence.

 

(g) Landlord Insurance. Landlord agrees to carry with solvent and responsible
companies “all risk” coverage insurance for the full replacement cost of the
Building (including the Tenant Improvements) excluding excavation, footings,
foundations and any Alterations which Tenant is required to insure pursuant to
the terms of this Lease. Landlord also agrees to carry commercial general
liability insurance with limits of not less than $3,000,000 per occurrence,
$5,000,000 in the aggregate, insuring against any and all liability with respect
to the Building or arising out of Landlord’s maintenance, use or occupancy
thereof. Landlord reserves the right to carry such insurance under an “umbrella”
or “blanket” policy or policies of insurance. The costs for such insurance as
applicable to the Building and the Project shall constitute an Operating
Expense.

 

(h) Blanket Insurance. Notwithstanding anything to the contrary in this Section
18, Tenant’s obligation to obtain and maintain the insurance required hereunder
may be satisfied by obtaining coverage under so-called blanket and excess
liability policies of insurance carried and maintained by Tenant provided that
the coverage afforded Landlord will not be reduced or diminished by reason of
the use of such blanket and excess liability policies of insurance and provided
further that the other applicable requirements of this Section 18 are satisfied.

 

(i) Landlord Self-Insurance. Provided that the Landlord is Fluor Enterprises,
Inc. or an Affiliate thereof and has a net worth of at least $250,000,000,
Landlord may self-insure all or a portion of the Landlord Insurance required
pursuant to Section 18(g) above, provided that Landlord shall be responsible for
satisfying any claim which would have been covered by the third party insurance
without reimbursement (as an Operating Expense or otherwise). Any deductible in
excess of $20,000 shall be deemed Landlord self-insured.

 

19. DAMAGE OR DESTRUCTION.

 

(a) Partial Destruction. If the Premises or the Building are damaged by fire or
other casualty to an extent not exceeding fifty percent (50%) of the full
replacement cost thereof, and the damage thereto may be repaired, reconstructed
or restored to substantially its condition immediately prior to such damage
within two hundred seventy (270) days from the date of such casualty, and
Landlord will receive insurance proceeds sufficient to cover the costs of such
repairs, reconstruction and restoration (including proceeds from Tenant and/or
Tenant’s insurance which Tenant is required to (or elects to) deliver to
Landlord pursuant to Section 19(e) below, then Landlord agrees to commence and
proceed diligently with the work of repair, reconstruction and restoration and
this Lease will continue in full force and effect.

 

-20-



--------------------------------------------------------------------------------

(b) Substantial Destruction. Any damage or destruction to the Premises or the
Building which Landlord is not obligated to repair pursuant to Section 19(a)
above will be deemed a substantial destruction. In the event of a substantial
destruction, Landlord may elect to either (i) repair, reconstruct and restore
the portion of the Building or the Premises damaged by such casualty, in which
case this Lease will continue in full force and effect, subject to Tenant’s
termination right contained in Section 19(d) below; or (ii) terminate this Lease
effective as of the date thirty (30) days after Tenant’s receipt of Landlord’s
election to so terminate. Any right of Landlord to terminate this Lease by
reason of fire or other casualty shall only be exercisable if Landlord also
terminates all other leases in the Building of tenants who are similarly
affected by the fire or casualty in question.

 

(c) Notice. Under any of the conditions of Section 19(a) or (b) above, Landlord
agrees to give written notice to Tenant of its intention to repair or terminate,
as permitted in such paragraphs, within the earlier of sixty (60) days after the
occurrence of such casualty, or fifteen (15) days after Landlord’s receipt of
the estimate from Landlord’s contractor (the applicable time period to be
referred to herein as the “Notice Period”).

 

(d) Tenant’s Termination Rights. If Landlord elects to repair, reconstruct and
restore pursuant to Section 19(b)(i) hereinabove but the time reasonably
required to repair the casualty and restore the Premises to substantially the
condition prior to the casualty exceeds two hundred seventy (270) days after the
date of such damage, then Tenant may terminate this Lease effective upon
delivery of written notice to Landlord within ten (10) business days after
Landlord delivers notice to Tenant of its election to so repair, reconstruct or
restore.

 

(e) Restoration Obligations. In the event of any damage or destruction of all or
any part of the Premises, Tenant agrees to immediately (i) notify Landlord
thereof. Landlord shall insure the Tenant Improvements installed by Tenant
pursuant to Exhibit “C” and, subject to any termination rights hereunder, shall
be responsible for repairing and restoring the Tenant Improvements if Landlord
elects or is required to repair and restore the Premises and/or Building under
this Lease. Subject to Section 13, at Tenant’s expense as provided in this
Lease, shall restore any Alterations and Tenant’s furniture, fixtures, equipment
and other personal property unless this Lease is terminated as permitted in this
Section 19.

 

(f) Abatement of Rent. In the event of any damage, repair, reconstruction and/or
restoration described in this Section190, rent will be abated or reduced, as the
case may be, from the date of such casualty, in proportion to the degree to
which Tenant’s use of the Premises is impaired during such period of repair
until Landlord completes all repairs to be performed by Landlord under this
Lease and Tenant has been given a reasonable period of time not to exceed
forty-five (45) days to re-fixturize and move back into the Premises. Except for
abatement of rent as provided hereinabove, Tenant will not be entitled to any
compensation or damages for loss of, or interference with, Tenant’s business or
use or access of all or any part of the Premises or for lost profits or any
other consequential damages of any kind or nature, which result from any such
damage, repair, reconstruction or restoration.

 

(g) Inability to Complete. Notwithstanding anything to the contrary contained in
this Section 19, if Landlord is obligated or elects to repair, reconstruct
and/or restore the damaged portion of the Building or the Premises pursuant to
Section 19(a) or 20(b)(i) above, but is delayed from completing such repair,
reconstruction and/or restoration beyond the date which is forty-five (45) days
after the date estimated by Landlord’s contractor for completion thereof by
reason of any causes (other than delays caused by Tenant, its subtenants,
employees, agents or contractors or delays which are beyond the reasonable
control of Landlord as described in Section 31), then Tenant may elect to
terminate this Lease upon ten (10) days prior written notice given to Landlord
after the expiration of such forty-five (45) day period.

 

(h) Damage Near End of Term. Landlord and Tenant shall each have the right to
terminate this Lease if any damage to the Premises occurs during the last twelve
(12) months of the Term of this Lease where Landlord’s contractor estimates in a
writing delivered to Landlord and Tenant that the repair,

 

-21-



--------------------------------------------------------------------------------

reconstruction or restoration of such damage cannot be completed within sixty
(60) days after the date of such casualty. If either party desires to terminate
this Lease under this Section 19(h), it shall provide written notice to the
other party of such election within ten (10) days after receipt of Landlord’s
contractor’s repair estimates. Notwithstanding the foregoing, if within thirty
(30) days following any damage or destruction Tenant exercises Tenant’s
Extension Option in accordance with the provisions of this Lease and is not
otherwise in Default (beyond all applicable cure periods), Landlord shall not
have the right under this Section 19(h) to terminate this Lease, and provided
the casualty was covered by Landlord’s insurance for the Building or would have
been covered if Landlord maintained the required insurance, Landlord shall
perform its repair obligations pursuant to this Section 19 and Tenant shall
likewise perform its restoration obligations pursuant to this Section 19.

 

(i) Waiver of Termination Right. Landlord and Tenant agree that the foregoing
provisions of this Section 19 are to govern their respective rights and
obligations in the event of any damage or destruction and supersede and are in
lieu of the provisions of any applicable law, statute, ordinance, rule,
regulation, order or ruling now or hereafter in force which provide remedies for
damage or destruction of leased premises (including, without limitation, to the
extent the Premises are located in California, the provisions of California
Civil Code Section 1932, Subsection 2, and Section 1933, Subsection 4 and any
successor statute or laws of a similar nature).

 

(j) Termination. Upon any termination of this Lease under any of the provisions
of this Section 19, the Parties will be released without further obligation to
the other from the date possession of the Premises is surrendered to Landlord
except for items which have accrued and are unpaid as of the date of termination
and matters which are to survive any termination of this Lease as provided in
this Lease.

 

20. EMINENT DOMAIN.

 

(a) Substantial Taking. If the whole of the Premises, or such part thereof as
shall substantially and adversely interfere with Tenant’s use and occupancy of
the Premises, as contemplated by this Lease, is taken for any public or
quasi-public purpose by any lawful power or authority by exercise of the right
of appropriation, condemnation or eminent domain, or sold to prevent such
taking, either party will have the right to terminate this Lease effective as of
the date possession is required to be surrendered to such authority.

 

(b) Partial Taking; Abatement of Rent. In the event of a taking of a portion of
the Premises which does not materially or adversely interfere with Tenant’s use
and occupancy of the Premises, then, neither party will have the right to
terminate this Lease and Landlord will thereafter proceed to make a functional
unit of the remaining portion of the Premises, and rent will be abated with
respect to the part of the Premises which Tenant is deprived of on account of
such taking.

 

(c) Condemnation Award. In connection with any taking of the Premises or the
Building, Landlord will be entitled to receive the entire amount of any award
which may be made or given in such taking or condemnation, without deduction or
apportionment for any estate or interest of Tenant, it being expressly
understood and agreed by Tenant that no portion of any such award will be
allowed or paid to Tenant for any so-called bonus or excess value of this Lease,
and such bonus or excess value will be the sole property of Landlord. Tenant
agrees not to assert any claim against Landlord or the taking authority for any
compensation because of such taking (including any claim for bonus or excess
value of this Lease); provided, however, if any portion of the Premises is
taken, Tenant will have the right to recover from the condemning authority (but
not from Landlord) any compensation as may be separately awarded or recoverable
by Tenant for the taking of Tenant’s furniture, fixtures, equipment and other
personal property within the Premises, for Tenant’s relocation expenses, and for
any loss of goodwill or other damage to Tenant’s business by reason of such
taking.

 

(d) Temporary Taking. In the event of taking of the Premises or any part thereof
for temporary use, (i) this Lease will remain unaffected thereby and rent will
abate for the duration of the taking in proportion to the extent Tenant’s use of
the Premises is interfered with, and (ii) Landlord will be entitled to receive
such portion or portions of any award made for such use provided that if such
taking remains in force at

 

-22-



--------------------------------------------------------------------------------

the expiration or earlier termination of this Lease, Tenant will then pay to
Landlord a sum equal to the reasonable cost of performing Tenant’s obligations
under Section 10 with respect to surrender of the Premises and upon such payment
Tenant will be excused from such obligations. For purpose of this Section 20(d),
a temporary taking shall be defined as a taking for a period of ninety (90) days
or less.

 

21. DEFAULTS AND REMEDIES.

 

(a) Defaults. The occurrence of any one or more of the following events will be
deemed a “Default” by Tenant:

 

(i) The failure by Tenant to make any payment of rent or additional rent or any
other payment required to be made by Tenant hereunder, as and when due, where
such failure continues for a period of five (5) business days after written
notice thereof from Landlord to Tenant; provided, however, that any such notice
shall be in addition to, and not in lieu of, any notice required under
applicable law (including, without limitation, to the extent the Premises are
located in California, the provisions of California Code of Civil Procedure
Section 1161 regarding unlawful detainer actions or any successor statute or law
of a similar nature).

 

(ii) The failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in Section 21(a)(i) or (ii) above, where such failure
continues (where no other period of time is expressly provided) for a period of
thirty (30) days after written notice thereof from Landlord to Tenant. The
provisions of any such notice will be in lieu of, and not in addition to, any
notice required under applicable law (including, without limitation, to the
extent the Premises are located in California, California Code of Civil
Procedure Section 1161 regarding unlawful detainer actions and any successor
statute or similar law). If the nature of Tenant’s Default is such that more
than thirty (30) days are reasonably required for its cure, then Tenant will not
be deemed to be in Default if Tenant, with Landlord’s concurrence, commences
such cure within such thirty (30) day period and thereafter diligently
prosecutes such cure to completion.

 

(iii) (a) The making by Tenant of any general assignment for the benefit of
creditors; (b) the filing by or against Tenant of a petition to have Tenant
adjudged a bankrupt or a petition for reorganization or arrangement under any
law relating to bankruptcy (unless, in the case of a petition filed against
Tenant, the same is dismissed within sixty (60) days); (c) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within thirty (30) days; or (d) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease where such seizure
is not discharged within thirty (30) days.

 

(b) Landlord’s Remedies; Termination. In the event of any Default by Tenant, in
addition to any other remedies available to Landlord at law or in equity under
applicable law (including, without limitation, to the extent the Premises are
located in California, the remedies of Civil Code Section 1951.4 and any
successor statute or similar law, which provides that Landlord may continue this
Lease in effect following Tenant’s breach and abandonment and collect rent as it
falls due, if Tenant has the right to sublet or assign, subject to reasonable
limitations), Landlord will have the immediate right and option to terminate
this Lease and all rights of Tenant hereunder. If Landlord elects to terminate
this Lease then, to the extent permitted under applicable law, Landlord may
recover from Tenant (i) The worth at the time of award of any unpaid rent which
had been earned at the time of such termination; plus (ii) the worth at the time
of award of the amount by which the unpaid rent which would have been earned
after termination until the time of award exceeds the amount of such rent loss
that Tenant proves could have been reasonably avoided; plus (iii) the worth at
the time of award of the amount by which the unpaid rent for the balance of the
Term after the time of award exceeds the amount of such rent loss that Tenant
proves could be reasonably avoided; plus (iv) any other amount necessary to
compensate Landlord for all the detriment proximately caused by Tenant’s failure
to perform its obligations under this Lease or which, in the ordinary course of
things, results therefrom including, but not limited to: reasonable attorneys’
fees and costs; brokers’ commissions; the costs of refurbishment, alterations,
renovation and repair of the Premises, and removal (including the repair of any
damage caused by such removal) and storage (or

 

-23-



--------------------------------------------------------------------------------

disposal) of Tenant’s personal property, equipment, fixtures, Alterations, the
Tenant Improvements and any other items which Tenant is required under this
Lease to remove but does not remove. As used in Subparagraphs 22(b)(i) and (ii)
above, the “worth at the time of award” is computed by allowing interest at the
Interest Rate. As used in Section 21(b)(iii) above, the “worth at the time of
award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).

 

(c) Landlord’s Remedies; Re-Entry Rights. In the event of any Default by Tenant,
in addition to any other remedies available to Landlord under this Lease, at law
or in equity, Landlord will also have the right, with or without terminating
this Lease, to re-enter the Premises and remove all persons and property from
the Premises; such property may be removed and stored in a public warehouse or
elsewhere and/or disposed of at the sole cost and expense of and for the account
of Tenant in accordance with the provisions of Section 13(h) of this Lease or
any other procedures permitted by applicable law. No re-entry or taking
possession of the Premises by Landlord pursuant to this Section 21(c) will be
construed as an election to terminate this Lease unless a written notice of such
intention is given to Tenant or unless the termination thereof is decreed by a
court of competent jurisdiction.

 

(d) Landlord’s Remedies; Re-Letting. In the event that Landlord elects to
re-enter the Premises or takes possession of the Premises pursuant to legal
proceeding or pursuant to any notice provided by law, then if Landlord does not
elect to terminate this Lease, Landlord may from time to time, without
terminating this Lease, either recover all rent as it becomes due or relet the
Premises or any part thereof on terms and conditions as Landlord in its sole and
absolute discretion may deem advisable with the right to make alterations and
repairs to the Premises in connection with such reletting. If Landlord elects to
relet the Premises, then rents received by Landlord from such reletting will be
applied: first, to the payment of any indebtedness other than rent due hereunder
from Tenant to Landlord; second, to the payment of any cost of such reletting;
third, to the payment of the cost of any alterations and repairs to the Premises
incurred in connection with such reletting; fourth, to the payment of rent due
and unpaid hereunder and the residue, if any, will be held by Landlord and
applied to payment of future rent as the same may become due and payable
hereunder. Should that portion of such rents received from such reletting during
any month, which is applied to the payment of rent hereunder, be less than the
rent payable during that month by Tenant hereunder, then Tenant agrees to pay
such deficiency to Landlord immediately upon demand therefor by Landlord. Such
deficiency will be calculated and paid monthly.

 

(e) Landlord’s Remedies; Performance for Tenant. All covenants and agreements to
be performed by Tenant under any of the terms of this Lease are to be performed
by Tenant at Tenant’s sole cost and expense and, except as expressly provided in
this Lease, without any abatement of rent. If Tenant fails to pay any sum of
money owed to any party other than Landlord, for which it is liable under this
Lease, or if Tenant fails to perform any other act on its part to be performed
hereunder, and such failure continues for ten (10) days after notice thereof by
Landlord, Landlord may, without waiving or releasing Tenant from its
obligations, but shall not be obligated to, make any such payment or perform any
such other act to be made or performed by Tenant. Tenant agrees to reimburse
Landlord upon demand for all sums so paid by Landlord and all necessary
incidental costs, together with interest thereon at the Interest Rate, from the
date of such payment by Landlord until reimbursed by Tenant. This remedy shall
be in addition to any other right or remedy of Landlord set forth in this
Section 21.

 

(f) Late Payment. If Tenant fails to pay any installment of rent within ten (10)
days of when due or if Tenant fails to make any other payment for which Tenant
is obligated under this Lease within five (5) days of when due, such late amount
will accrue interest at the Interest Rate and Tenant agrees to pay Landlord as
additional rent such interest on such amount from the date such amount becomes
due until such amount is paid. In addition, Tenant agrees to pay to Landlord
concurrently with such late payment amount, as additional rent, a late charge
equal to four percent (4%) of the amount due to compensate Landlord for the
extra costs Landlord will incur as a result of such late payment. The Parties
agree that (i) it would be impractical and extremely difficult to fix the actual
damage Landlord will suffer in the event of Tenant’s late payment, (ii) such
interest and late charge represents a fair and reasonable estimate of the
detriment that Landlord will suffer by reason of late payment by Tenant, and
(iii) the payment of

 

-24-



--------------------------------------------------------------------------------

interest and late charges are distinct and separate in that the payment of
interest is to compensate Landlord for the use of Landlord’s money by Tenant,
while the payment of late charges is to compensate Landlord for Landlord’s
processing, administrative and other costs incurred by Landlord as a result of
Tenant’s delinquent payments. Acceptance of any such interest and late charge
will not constitute a waiver of the Tenant’s Default with respect to the overdue
amount, or prevent Landlord from exercising any of the other rights and remedies
available to Landlord. Notwithstanding the foregoing, for the first two (2)
monetary delinquencies in any calendar year, Tenant shall be entitled to receive
written notice and 5-days from receipt of such notice to cure such monetary
delinquency before Landlord may assess any interest or late charges under this
Lease.

 

(g) Rights and Remedies Cumulative. All rights, options and remedies of Landlord
and Tenant contained in this Lease will be construed and held to be cumulative,
and no one of them will be exclusive of the other, and except as otherwise
expressly stated in this Lease, Landlord and Tenant shall have the right to
pursue any one or all of such remedies or any other remedy or relief which may
be provided by law or in equity, whether or not stated in this Lease. Nothing in
this Section 21 will be deemed to limit or otherwise affect each party’s
indemnification of the other pursuant to any provision of this Lease.

 

22. LANDLORD’S DEFAULT. Landlord will not be in default in the performance of
any obligation required to be performed by Landlord under this Lease unless
Landlord fails to perform such obligation within thirty (30) days after the
receipt of written notice from Tenant specifying in detail Landlord’s failure to
perform; provided however, that if the nature of Landlord’s obligation is such
that more than thirty (30) days are required for performance, then Landlord will
not be deemed in default if it commences such performance within such thirty
(30) day period and thereafter diligently pursues the same to completion. Upon
any default by Landlord, Tenant may exercise any of its rights provided at law
or in equity.

 

23. ASSIGNMENT AND SUBLETTING.

 

(a) Restriction on Transfer. Tenant shall have the right subject to Landlord’s
consent, which shall be unreasonably withheld or delayed, to sublease or assign
(any such assignment, encumbrance, sublease or the like will sometimes be
referred to as a “Transfer”), any portion of the Premises, and any portion of
any space subsequently leased, at any time during the Term of the Lease and
Renewal Option Periods. Landlord shall not have the right to recapture the
Premises.

 

(b) Non-Transfers. Notwithstanding the provisions of this Section 23 to the
contrary, for purposes of this Section 23, a reorganization, merger, sale,
partnership change, assignment, transfer or hypothecation of any partnership or
other ownership interest in Tenant shall not be deemed a Transfer under the
Lease so long as the new entity is of comparable or greater financial strength
to that of the Tenant as of the Commencement Date. Neither the use by nor the
subletting of all or a portion of the Premises to any subsidiary or Affiliate of
Tenant or to any entity to whom Tenant outsources a portion of its operations or
business shall be deemed a Transfer under this Lease and shall not require
Landlord’s consent hereunder. For purposes of this Lease, an “Affiliate” of any
entity shall mean another entity which controls, is controlled by, or is under
common control with such entity.

 

(c) Transfer Notice. If Tenant desires to effect a Transfer, then at least ten
(10) days prior to the date when Tenant desires the Transfer to be effective
(the “Transfer Date”), Tenant agrees to give Landlord a notice (the “Transfer
Notice”), stating the name, address and business of the proposed assignee,
sublessee or other transferee (sometimes referred to hereinafter as
“Transferee”), reasonable information (including references) concerning the
character, ownership, and financial condition of the proposed Transferee, the
Transfer Date, any ownership or commercial relationship between Tenant and the
proposed Transferee, and the consideration and all other material terms and
conditions of the proposed Transfer, all in such detail as Landlord may
reasonably require. If Landlord reasonably requests additional detail, the
Transfer Notice will not be deemed to have been received until Landlord receives
such additional detail, and Landlord may withhold consent to any Transfer until
such information is provided to it.

 

-25-



--------------------------------------------------------------------------------

(d) Reasonable Disapproval. Landlord and Tenant hereby acknowledge that
Landlord’s disapproval of any proposed Transfer pursuant to Article 23 will be
deemed reasonably withheld if based upon any reasonable factor, including,
without limitation, any or all of the following factors: (i) the proposed
Transferee is a Governmental Entity, if the proposed Transferee is entitled,
directly or indirectly, to diplomatic or sovereign immunity or shall not be
subject to the service of process in, and the jurisdiction of, the courts of the
State of California; (ii) the use of the Premises by the Transferee) is not
permitted by the use provisions in this Lease or the Project CC&Rs; (iii) the
Transfer would likely result in a material increase in the demand upon utilities
and services above that to be provided by Landlord to the Premises pursuant to
Exhibit “G” (unless Tenant or the Transferee provides supplemental facilities to
service such excess demand); (iv) the Transfer would likely result in an
increase in the use of the Parking Facilities by the Transferee’s employees or
visitors in excess of 4.25 spaces per thousand square feet, calculated for the
entire Premises; (v) the Transferee is not a reputable person or entity or does
not have the financial capability to fulfill the obligations imposed by the
Transfer and this Lease (or has not furnished Landlord with reasonable proof
thereof); (vi) the proposed Transferee is engaged in a business or activity, or
the Premises or the relevant part thereof, will be used in a manner, which is
not in keeping with the then standards of the Building or the Project; or (vii)
the proposed Transferee is a person or entity with whom Landlord is or has been,
within the preceding nine (9) month period, negotiating to lease space in the
Project and Landlord has space comparable to the space Tenant is proposing to
Transfer available for lease in the Project; or (viii) the proposed form of
sublease or instrument of assignment does not comply with the applicable
provisions of this Article 23.

 

(e) Additional Conditions. A condition to Landlord’s consent to any Transfer of
this Lease will be the delivery to Landlord of a true copy of the fully executed
instrument of assignment, sublease, transfer or hypothecation, and, in the case
of an assignment, the delivery to Landlord of an agreement executed by the
Transferee in form and substance reasonably satisfactory to Landlord, whereby
the Transferee assumes and agrees to be bound by all of the terms and provisions
of this Lease and to perform all of the obligations of Tenant hereunder. As a
condition to Landlord’s consent to any sublease, such sublease must provide that
it is subject and subordinate to this Lease and to all mortgages; that Landlord
may enforce the provisions of the sublease, including collection of rent.

 

(f) Landlord’s Options. Within ten (10) days of Landlord’s receipt of any
Transfer Notice, and Landlord will elect in writing to do one of the following
(i) consent to the proposed Transfer; or (ii) refuse such consent, which refusal
shall be on reasonable grounds (set forth in reasonable detail in such notice of
election).

 

(g) Landlord Competitors. For so long as Fluor Enterprises, Inc. or any entity
controlled, controlled by or under common control with Fluor Enterprises, Inc.
owns or leases the Building, notwithstanding anything to the contrary contained
in this Article 23, Tenant shall not assign this Lease, or sublease all or a
portion of the Premises, to Bechtel Corporation, The Shaw Group, Washington
Group International, Kellogg, Brown & Root, Jacobs Engineering Group, Inc.,
Parsons Corporation, Chicago Bridge & Iron, Foster Wheeler or any Affiliate or
successor entities to such parties and any similar entity which itself or
through affiliated entities generates annual revenues in excess of $750 million
from the engineering, procurement, maintenance and/or construction businesses.

 

(h) Additional Conditions. Upon any Transfer of this Lease, Tenant shall deliver
to Landlord a true copy of the fully executed instrument of assignment,
sublease, transfer or hypothecation, and, in the case of an assignment, the
Transferee shall assume and agree to be bound by all of the terms and provisions
of this Lease and to perform all of the obligations of Tenant hereunder.

 

(i) Excess Rent. If Landlord consents to any assignment of this Lease, Tenant
agrees to pay to Landlord, as additional rent, fifty percent (50%) of all sums
and other consideration payable to and for the benefit of Tenant by the assignee
on account of the assignment, after recovery of Tenant’s Re-Leasing Costs (as
defined below), as and when such sums and other consideration are due and
payable by the assignee to or for the benefit of Tenant (or, if Landlord so
requires, and without any release of Tenant’s liability for the same, Tenant
agrees to instruct the assignee to pay such sums and other consideration
directly to Landlord). If for any proposed sublease Tenant receives rent or
other consideration, either

 

-26-



--------------------------------------------------------------------------------

initially or over the term of the sublease, in excess of the rent fairly
allocable to the portion of the Premises which is subleased based on square
footage, Tenant agrees to pay to Landlord as additional rent fifty percent (50%)
of the excess of each such payment of rent or other consideration received by
Tenant, after recovery of Tenant’s Re-Leasing Costs (as defined below), promptly
after its receipt. In calculating excess rent or other consideration which may
be payable to Landlord under this subsection, Tenant will be entitled to deduct
commercially reasonable third party brokerage commissions, transaction costs,
tenant improvement costs or allowances funded by Tenant, tenant incentives, free
rent periods, attorneys’ fees and other amounts reasonably and actually expended
by Tenant in connection with such assignment or subletting (“Tenant’s Re-Leasing
Costs”) if acceptable written evidence of such expenditures is provided to
Landlord.

 

(j) No Release. No Transfer will release Tenant of Tenant’s obligations under
this Lease or alter the primary liability of Tenant to pay the rent and to
perform all other obligations to be performed by Tenant hereunder.

 

24. LANDLORD COVENANT TO REPURCHASE FROM SYNTHETIC LESSOR/
SUBORDINATION/NON-DISTURBANCE AND ATTORNMENT AGREEMENT.

 

(a) Landlord Covenant to Reacquire Premises Parcel and Adjacent Sale Parcel.
Landlord and Tenant have entered into a Purchase and Sale Agreement of even date
herewith (the “Building E Purchase Agreement”) for the sale to Tenant of the
parcel of real property in the Project upon which Building E is located (the
“Building E Parcel”). The Parties acknowledge that the Building E Parcel and the
Premises Parcel are currently leased by Landlord from Fluor Daniels Realty Trust
1997 (“Synthetic Lessor”) pursuant to that certain Lease, Security Agreement and
Financing Agreement dated as of December 18, 1997, a so-called synthetic lease
(the “Synthetic Lease”). As a material inducement to Tenant to enter into this
Lease and the Building E Purchase Agreement, Landlord covenants to reacquire the
Building E Parcel and the Premises Parcel from the Synthetic Lessor and to
terminate the Synthetic Lease as provided below. Upon the earlier of (a) the
expiration of the “Contingency Period” pursuant to the Building E Purchase
Agreement or (b) Tenant’s waiver of all contingency Items pursuant to the
Building E Purchase Agreement, Landlord shall (i) exercise its purchase option
under Section 20.1 of the Synthetic Lease with respect to both the Building E
Parcel and the Premises Parcel (including the Building and all other
Improvements thereon), (ii) timely deliver all notices to the Synthetic Lessor
required under the Synthetic Lease for Landlord to acquire unencumbered fee
interest in the Building E Parcel and the Premises Parcel from the Synthetic
Lessor, and (iii) use good faith efforts to close escrow and consummate its
acquisition of the Building E Parcel and the Premises Parcel from the Synthetic
Lessor and terminate the Synthetic Lease (the “Syn Lease Closing”) on or before
March 31, 2004 or as soon as commercially feasible thereafter, but in any event
Landlord shall cause the Syn Lease Closing to occur on or before April 30, 2004.
Notwithstanding any provision of this Lease to the contrary, upon any breach of
the covenants in this Section 24, Tenant shall be entitled to pursue any and all
remedies against Landlord available at law or in equity, including without
limitation the specific performance of Seller’s obligations under this Section
24, the recovery of consequential damages, lost profits and lost opportunities
caused by Landlord’s breach of this Section 24 and the recovery of all costs
expended by Tenant in connection with this Lease. Further, Landlord shall
indemnify, protect, defend and hold Tenant harmless from and against any and all
Liabilities arising from Landlord’s breach or failure to perform its covenants
under this Section 24. Landlord acknowledges and agrees that (i) Tenant has
halted its efforts to locate and negotiate for other relocation premises
suitable for Tenant’s business, (ii) Tenant intends to relocate its current
headquarters to the Building E Parcel and the Premises hereunder and will incur
significant costs and obligations in connection with such relocation if this
Lease is terminated because of Landlord’s failure to comply with its covenant
hereunder, which costs and obligations cannot be readily mitigated, (iii) the
Premises are uniquely suited to the needs and requirements of Tenant, (iv)
Landlord’s failure to perform its obligations under this Section 24 would
severely interrupt Tenant’s business operations, cause Tenant to incur
significant lost profits, opportunities and revenues, and (v) in executing this
Lease, Tenant has materially relied on Landlord’s covenants and acknowledgments
in this Section 24 and would not be willing to enter into this Lease without
Landlord’s commitment to reacquire the Building E Parcel and the Premises Parcel
from the Synthetic Lessor in accordance with this Section 24 and the right to
specifically enforce Landlord’s obligations hereunder.

 

-27-



--------------------------------------------------------------------------------

(b) Subordination, Non-Disturbance and Attornment Agreement. In the event of any
future financing of the Premises Parcel by Landlord (after its reacquisition of
the Premises Parcel from the Synthetic Lessor) during the Term of this Lease,
Landlord and Tenant agree to execute, and Landlord agrees to cause its lender to
execute, a Subordination, Non-Disturbance and Attornment Agreement substantially
in the form attached hereto as Exhibit “H” attached hereto.

 

25. ESTOPPEL CERTIFICATE.

 

(a) Tenant’s Obligations. Within ten (10) days following any written request
which Landlord may make from time to time, Tenant agrees to execute and deliver
to Landlord a statement, in a form substantially similar to the form of Exhibit
“I-1” attached hereto or as may reasonably be required by Landlord’s lender,
certifying to Tenant’s actual knowledge (subject to any applicable exceptions
set forth in such statement): (i) the Commencement Date of this Lease; (ii) the
fact that this Lease is unmodified and in full force and effect (or, if there
have been modifications, that this Lease is in full force and effect, and
stating the date and nature of such modifications); (iii) the date to which the
rent and other sums payable under this Lease have been paid; (iv) that there are
no current Defaults under this Lease by either Landlord or Tenant except as
specified in Tenant’s statement; and (v) such other matters reasonably requested
by Landlord. Landlord and Tenant intend that any statement delivered pursuant to
this Section 25 may be relied upon by any mortgagee, beneficiary, purchaser or
prospective purchaser of the Building or any interest therein.

 

(b) Tenant’s Failure to Deliver. Tenant’s failure to deliver such statement
within such time will be conclusive upon Tenant (i) that this Lease is in full
force and effect, without modification except as may be represented by Landlord,
(ii) that there are no uncured Defaults in Landlord’s performance, and (iii)
that not more than one (1) month’s rent has been paid in advance. Without
limiting the foregoing, if Tenant fails to deliver any such statement within
such ten (10) day period, Landlord may deliver to Tenant an additional request
for such statement and Tenant’s failure to deliver such statement to Landlord
within ten (10) days after delivery of such additional request will constitute a
Default under this Lease and Tenant shall be liable for and shall pay to
Landlord upon demand Five Hundred Dollars ($500.00) per day for each day beyond
the expiration of the foregoing second ten (10) day period that Tenant delays in
delivering the statement to Landlord.

 

(c) Landlord’s Obligations. Within ten (10) days following any written request
which Tenant may make from time to time, Landlord agrees to execute and deliver
to Tenant a statement, in a form substantially similar to the form of Exhibit
“I-2” attached hereto, certifying to Landlord’s actual knowledge (subject to any
applicable exceptions set forth in such statement): (i) the Commencement Date of
this Lease; (ii) the fact that this Lease is unmodified and in full force and
effect (or, if there have been modifications, that this Lease is in full force
and effect, and stating the date and nature of such modifications); (iii) the
date to which the rent and other sums payable under this Lease have been paid;
(iv) that there are no current defaults under this Lease by either Landlord or
Tenant; and (v) such other matters reasonably requested by Tenant. Landlord and
Tenant intend that any statement delivered pursuant to this Section 25(c) may be
relied upon by any prospective lender, purchaser and/or investor of any interest
in Tenant or its interest under this Lease.

 

(d) Landlord’s Failure to Deliver. Landlord’s failure to deliver such statement
within such time will be conclusive upon Landlord (i) that this Lease is in full
force and effect, without modification except as may be represented by Tenant,
(ii) that there are no uncured Defaults in Tenant’s performance, and (iii) that
not more than one (1) month’s rent has been paid in advance. Without limiting
the foregoing, if Landlord fails to deliver any such statement within such ten
(10) day period, Tenant may deliver to Landlord an additional request for such
statement and Landlord’s failure to deliver such statement to Tenant within ten
(10) days after delivery of such additional request will constitute a Default
under this Lease and Landlord shall be liable for and shall pay to Tenant upon
demand Five Hundred Dollars ($500.00) per day for each day beyond the expiration
of the foregoing second ten (10) day period that Landlord delays in delivering
the statement to Tenant.

 

-28-



--------------------------------------------------------------------------------

26. RULES AND REGULATIONS. To the extent not inconsistent with the terms of this
Lease, Tenant agrees to faithfully observe and comply with the “Rules and
Regulations,” a copy of which is attached hereto and incorporated herein by this
reference as Exhibit “E”, and all reasonable and nondiscriminatory modifications
thereof and additions thereto from time to time put into effect by Landlord.
Landlord will not be responsible to Tenant for the violation or non-performance
by any other tenant or occupant of the Building of any of the Rules and
Regulations.

 

27. CURE RIGHTS OF LANDLORD’S MORTGAGEES AND LESSORS.

 

In the event of any Default on the part of Landlord, Tenant will give notice by
registered or certified mail to any beneficiary of a deed of trust or mortgage
covering the Premises or ground lessor of Landlord whose address has been
furnished to Tenant (herein, a “Lender”) concurrently with delivery of any
notice of Default to Landlord, and Tenant agrees not to exercise any Landlord
default rights Tenant may possess under the Lease which would give Tenant the
right, either immediately or after the lapse of a period of time, to terminate
the Lease, or to claim a partial or total eviction, notwithstanding any
provision of the Lease to the contrary, (a) until Tenant has given written
notice of such default to Lender, and (b) until and unless Lender fails to
remedy such act or omission within thirty (30) days after receipt of Tenant’s
notice, or in the case of any other act or omission which cannot reasonably be
remedied within said thirty (30) day period, then Lender shall have as long as
reasonably necessary to remedy such act or omission, provided that, (i) Lender
commences such remedy and notifies Tenant within said thirty (30) day period of
Lender’s desire to remedy, and (ii) Lender pursues completion of such remedy
with due diligence following such giving of notice and following the time when
Lender shall have become entitled under the Deed of Trust to remedy the same.
Tenant also agrees not to exercise any remedy for any Default on the part of
Landlord which would give Tenant the right, either immediately or after the
lapse of a period of time, to make any claim for abatement of rent, offset or
other remedy, notwithstanding any provision of the Lease to the contrary, (a)
until Tenant has given written notice of such default to Lender, and (b) until
and unless Lender fails to remedy such Landlord Default within the cure period
provided to Landlord in the Lease relative to such Landlord Default, if any.

 

28. DEFINITION OF LANDLORD. The term “Landlord,” as used in this Lease, so far
as covenants or obligations on the part of Landlord are concerned, means and
includes only the owner or owners, at the time in question, of the fee title of
the Premises or the lessees under any ground lease, if any. In the event of any
transfer, assignment or other conveyance or transfers of any such title (other
than a transfer for security purposes only), Landlord herein named (and in case
of any subsequent transfers or conveyances, the then grantor) will be
automatically relieved from and after the date of such transfer, assignment or
conveyance of all liability as respects the performance of any covenants or
obligations on the part of Landlord contained in this Lease thereafter to be
performed, so long as the transferee assumes in writing all such covenants and
obligations of Landlord arising after the date of such transfer. Landlord and
Landlord’s transferees and assignees have the absolute right to transfer all or
any portion of their respective title and interest in the Project, the Building,
the Premises and/or this Lease without the consent of Tenant, and such transfer
or subsequent transfer will not be deemed a violation on Landlord’s part of any
of the terms and conditions of this Lease.

 

29. WAIVER. The waiver by either party of any breach of any term, covenant or
condition herein contained will not be deemed to be a waiver of any subsequent
breach of the same or any other term, covenant or condition herein contained,
nor will any custom or practice which may develop between the Parties in the
administration of the terms hereof be deemed a waiver of or in any way affect
the right of either party to insist upon performance in strict accordance with
said terms. The subsequent acceptance of rent or any other payment hereunder by
Landlord will not be deemed to be a waiver of any preceding breach by Tenant of
any term, covenant or condition of this Lease, other than the failure of Tenant
to pay the particular rent so accepted, regardless of Landlord’s knowledge of
such preceding breach at the time of acceptance of such rent. No acceptance by
Landlord of a lesser sum than the basic rent and additional rent or other sum
then due will be deemed to be other than on account of the earliest installment
of such rent or other amount due, nor will any endorsement or statement on any
check or any letter accompanying any check be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such installment or other

 

-29-



--------------------------------------------------------------------------------

amount or pursue any other remedy provided in this Lease. The consent or
approval of Landlord to or of any act by Tenant requiring Landlord’s consent or
approval will not be deemed to waive or render unnecessary Landlord’s consent or
approval to or of any subsequent similar acts by Tenant.

 

30. PARKING.

 

(a) Grant of Parking Rights. So long as this Lease is in effect and provided
Tenant is not in Default hereunder, Landlord grants to Tenant and Tenant’s
Authorized Users (as defined below) the right to use the number and type of
parking spaces designated in Section 1(u) subject to the terms and conditions of
this Section 31 and the Rules and Regulations regarding parking contained in
Exhibit “E” attached hereto. Landlord shall not reduce the surface parking in
the Project below a ratio of 4.25 spaces per 1,000 Usable Square Feet of
buildings within the Project.

 

(b) Visitor Parking. So long as this Lease is in effect, Tenant’s visitors and
guests will be entitled to use those specific parking areas which are designated
for short term visitor parking and which are located within the surface parking
area(s). Visitor parking will be made available to Tenant’s visitors and guests,
free of charge for the Term of the Lease, including any Option Terms. All such
visitor parking will be on a non-exclusive, non-discriminatory, in common basis
with all other visitors and guests of the Project.

 

(c) Parking Rules and Regulations. Tenant and Tenant’s Authorized Users shall
comply with all rules and regulations regarding parking set forth in Exhibit “E”
attached hereto and Tenant agrees to cause the Tenant Parties to comply with
such rules and regulations. Landlord reserves the right from time to time to
modify and/or adopt such other reasonable and non-discriminatory rules and
regulations for the parking facilities as it deems reasonably necessary for the
operation of the parking facilities.

 

31. FORCE MAJEURE. If either Landlord or Tenant is delayed, hindered in or
prevented from the performance of any act required under this Lease by reason of
strikes, lock-outs, labor troubles, inability to procure standard materials,
restrictive governmental laws, regulations or orders or governmental action or
inaction (including failure, refusal or delay in issuing permits, approvals
and/or authorizations which is not the result of the action or inaction of the
party claiming such delay), riots, civil unrest or insurrection, war, terrorism,
bioterrorism, fire, earthquake, flood or other natural disaster, unusual and
unforeseeable delay which results from an interruption of any public utilities
(e.g., electricity, gas, water, telephone) including, without limitation,
utility service provider initiated “brown-outs” or “black-outs” or other unusual
and unforeseeable delay not within the reasonable control of the party delayed
in performing work or doing acts required under the provisions of this Lease
(each a “Force Majeure Delay”), then performance of such act will be excused for
the period of the delay and the period for the performance of any such act will
be extended for a period equivalent to the period of such delay. The provisions
of this Section 31 will not operate to excuse Tenant from prompt payment of rent
or any other payments required under the provisions of this Lease.

 

32. SIGNS. Tenant, at its sole cost and expense or as a deduction from the
Tenant Improvement Allowance, shall be permitted to install an identification
sign on each floor of the Premises which shall be on a wall in the elevator
lobby of each full floor leased by Tenant and/or adjacent to Tenant’s entry door
on any other floors on which Tenant leases space, provided that Tenant’s signs
on the ground floor shall may also be installed directly on the doors to the
Premises and in the entry lobby(ies). In addition, Tenant shall be entitled to a
proportionate share of listings on the directory board in the Building lobby.
Tenant shall have the right to place the firm’s name and the name of a mutually
acceptable number of individuals on the directory board (which number shall not
be less than a pro rata share of listings based upon the Rentable Square Footage
rented by the respective occupants in the Building. For as long as the original
Landlord (i.e., Fluor Enterprises, Inc.) and/or one or more of its Affiliates
collectively occupy not less than one (1) full floor of the Building, Landlord
shall retain the exclusive Building top signage rights, otherwise Tenant shall
have the exclusive right to install building top signage in accordance with
applicable zoning, regulations and the Project CC&Rs. If any monument signs are
installed in the Project and any Project tenants or users are allowed to have
identification panels on such signs, Tenant shall be allowed to have a panel on
such monument signs on an equal priority basis.

 

-30-



--------------------------------------------------------------------------------

33. LIMITATION ON LIABILITY. In consideration of the benefits accruing
hereunder, Tenant on behalf of itself and all successors and assigns of Tenant
covenants and agrees that, in the event of any actual or alleged failure, breach
or default hereunder by Landlord: (a) except with respect to a breach of
Landlord’s covenants in Section 24 (as to which the rights and remedies
described in Section 24 shall control), Tenant’s recourse against Landlord for
monetary damages will be limited to Landlord’s interest in the Project and,
subject to the prior rights of any Mortgagee, Landlord’s interest in the rents
of the Project and any insurance or other proceeds; (b) except as may be
necessary to secure jurisdiction of the partnership or company, no partner or
member of Landlord shall be sued or named as a party in any suit or action and
no service of process shall be made against any partner or member of Landlord;
(c) no partner or member of Landlord shall be required to answer or otherwise
plead to any service of process; (d) no judgment will be taken against any
partner or member of Landlord and any judgment taken against any partner or
member of Landlord may be vacated and set aside at any time after the fact; (e)
no writ of execution will be levied against the assets of any partner or member
of Landlord; (f) the obligations under this Lease do not constitute personal
obligations of the individual members, partners, directors, officers or
shareholders of Landlord, and Tenant shall not seek recourse against the
individual members, partners, directors, officers or shareholders of Landlord or
any of their personal assets for satisfaction of any liability in respect to
this Lease; and (g) these covenants and agreements are enforceable both by
Landlord and also by any partner or member of Landlord.

 

34. QUIET ENJOYMENT. Landlord covenants and agrees with Tenant that upon Tenant
paying the rent required under this Lease and paying all other charges and
performing all of the covenants and provisions on Tenant’s part to be observed
and performed under this Lease, Tenant may peaceably and quietly have, hold and
enjoy the Premises in accordance with this Lease without hindrance or
molestation by Landlord or its employees or agents.

 

35. MISCELLANEOUS.

 

(a) Conflict of Laws. This Lease shall be governed by and construed solely
pursuant to the laws of the State of California, without giving effect to choice
of law principles thereunder.

 

(b) Successors and Assigns. Except as otherwise provided in this Lease, all of
the covenants, conditions and provisions of this Lease shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective heirs,
personal representatives, successors and assigns.

 

(c) Professional Fees and Costs. If either Landlord or Tenant should bring suit
against the other with respect to this Lease, then all costs and expenses,
including without limitation, actual professional fees and costs such as
appraisers’, accountants’ and attorneys’ fees and costs, incurred by the party
which prevails in such action, whether by final judgment or out of court
settlement, shall be paid by the other party, which obligation on the part of
the other party shall be deemed to have accrued on the date of the commencement
of such action and shall be enforceable whether or not the action is prosecuted
to judgment. As used herein, attorneys’ fees and costs shall include, without
limitation, attorneys’ fees, costs and expenses incurred in connection with any
(i) post-judgment motions; (ii) contempt proceedings; (iii) garnishment, levy,
and debtor and third party examination; (iv) discovery; and (v) bankruptcy
litigation.

 

(d) Terms and Headings. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. Words used in any gender include
other genders. The paragraph headings of this Lease are not a part of this Lease
and shall have no effect upon the construction or interpretation of any part
hereof.

 

(e) Time. Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor.

 

(f) Prior Agreement; Amendments. This Lease constitutes and is intended by the
Parties to be a final, complete and exclusive statement of their entire
agreement with respect to the subject matter of this Lease. This Lease
supersedes any and all prior and contemporaneous agreements and understandings
of any kind relating to the subject matter of this Lease. There are no other
agreements, understandings,

 

-31-



--------------------------------------------------------------------------------

representations, warranties, or statements, either oral or in written form,
concerning the subject matter of this Lease. No alteration, modification,
amendment or interpretation of this Lease shall be binding on the Parties unless
contained in a writing which is signed by both Parties.

 

(g) Separability. The provisions of this Lease shall be considered separable
such that if any provision or part of this Lease is ever held to be invalid,
void or illegal under any law or ruling, all remaining provisions of this Lease
shall remain in full force and effect to the maximum extent permitted by law.

 

(h) Counterparts. This Lease may be executed in one or more counterparts, each
of which shall constitute an original and all of which shall be one and the same
agreement.

 

(i) Nondisclosure of Lease Terms. The Parties shall keep their negotiations, and
any information regarding the Buildings confidential, except as necessary to
comply with applicable laws and regulations, and for consultation with
professionals retained by the Parties relating to the real estate transaction.

 

(j) [intentionally omitted]

 

(k) Non-Discrimination. Tenant acknowledges and agrees that there shall be no
discrimination against, or segregation of, any person, group of persons, or
entity on the basis of race, color, creed, religion, age, sex, marital status,
national origin, or ancestry in the leasing, subleasing, transferring,
assignment, occupancy, tenure, use, or enjoyment of the Premises, or any portion
thereof.

 

(l) Waiver of Consequential Damages. Except with respect to a breach of Section
24 by Landlord, Landlord and Tenant hereby waive, to the extent permitted by
law, any consequential or punitive damages, compensation or claims for
inconvenience or loss of business, rents or profits as a result of injury or
damage, whether or not caused by the willful and wrongful act of the Parties.

 

36. EXECUTION OF LEASE.

 

(a) Joint and Several Obligations. If more than one person executes this Lease
as Tenant, their execution of this Lease will constitute their covenant and
agreement that (i) each of them is jointly and severally liable for the keeping,
observing and performing of all of the terms, covenants, conditions, provisions
and agreements of this Lease to be kept, observed and performed by Tenant, and
(ii) the term “Tenant” as used in this Lease means and includes each of them
jointly and severally. The act of or notice from, or notice or refund to, or the
signature of any one or more of them, with respect to the tenancy of this Lease,
including, but not limited to, any renewal, extension, expiration, termination
or modification of this Lease, will be binding upon each and all of the persons
executing this Lease as Tenant with the same force and effect as if each and all
of them had so acted or so given or received such notice or refund or so signed.

 

(b) Authority. If either party executes this Lease as a corporation or
partnership, then such party represents and warrants that such entity is duly
qualified and in good standing to do business in California and that the
individuals executing this Lease on such party’s behalf are duly authorized to
execute and deliver this Lease on its behalf, and in the case of a corporation,
in accordance with a duly adopted resolution of the board of directors of such
party, a copy of which is to be delivered to the other party on execution
hereof, if requested by the other party, and in accordance with the by-laws of
such party, and, in the case of a partnership, in accordance with the
partnership agreement and the most current amendments thereto, if any, copies of
which are to be delivered to the other party on execution hereof, if requested
by the other party, and that this Lease is binding upon such party in accordance
with its terms.

 

(c) Examination of Lease. Submission of this instrument by Landlord to Tenant
for examination or signature by Tenant does not constitute a reservation of or
option for lease, and it is not effective as a lease or otherwise until
execution by and delivery to both Landlord and Tenant.

 

-32-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Lease to be duly executed by
their duly authorized representatives as of the date first above written.

 

TENANT:

 

LANDLORD:

QUEST SOFTWARE, INC., a California corporation

 

FLUOR ENTERPRISES, Inc., a California corporation

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

   

Print Name:

 

 

--------------------------------------------------------------------------------

     

Print Name:

 

 

--------------------------------------------------------------------------------

   

Print Title:

 

 

--------------------------------------------------------------------------------

     

Print Title:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

   

Print Name:

 

 

--------------------------------------------------------------------------------

     

Print Name:

 

 

--------------------------------------------------------------------------------

   

Print Title:

 

 

--------------------------------------------------------------------------------

     

Print Title:

 

 

--------------------------------------------------------------------------------

 

-33-



--------------------------------------------------------------------------------

ADDENDUM TO LEASE

 

This ADDENDUM is attached to, made a part of, incorporated into and amends and
supplements that certain Office Building Lease dated as of                     
    , 2004 (the “Lease”), by and between FLUOR ENTERPRISES, INC., a California
corporation (“Landlord”), and QUEST SOFTWARE, INC., a California corporation
(“Tenant”). Landlord and Tenant agree that, notwithstanding anything contained
in the Lease to the contrary, the provisions set forth in this Addendum will be
deemed to be a part of the Lease and will supersede any contrary provision in
the Lease and shall prevail and control for all purposes. All references in the
Lease and this Addendum to the defined term “Lease” are to be construed to mean
the Lease as amended and supplemented by this Addendum. Terms which are not
defined in this Addendum have the meanings given to them in the Lease. The
paragraphs below are numbered consecutively with those in the Lease.

 

38. EXTENSION OPTIONS.

 

(a) Subject to the terms of this Section 38, Landlord hereby grants to Tenant
two (2) options (the “Extension Option(s)”) to extend the Term of this Lease
with respect to the entire Premises and only the entire Premises then being
leased by Tenant for two (2) additional periods of five (5) years each (the
“Option Terms”), on the same terms, covenants and conditions as provided for in
this Lease during the initial Term, except that Monthly Base Rent shall be
established based upon the “fair market rental rate” for the Premises for each
Option Term as defined and determined in accordance with the provisions of this
Section 38 below.

 

(b) An Extension Option must be exercised, if at all, by written notice
(“Extension Notice”) delivered by Tenant to Landlord no earlier that three
hundred sixty (360) days and no later than two hundred seventy (270) days prior
to the Lease expiration of the initial Lease term or the first Option Term, as
applicable.

 

(c) The term “fair market rental rate” as used in this Addendum shall mean the
annual amount per rentable square foot, which as of the date of determination is
projected for and throughout the Option Term to be acceptable to a willing,
non-equity, renewal or non-renewal tenant of credit worthiness comparable to
Tenant (excluding sublease and assignment transactions), and a willing landlord
of a Comparable Project in South Orange County (the “Comparison Area”), in an
arm’s length transaction (what Landlord has accepted in recent transactions for
the Building shall be considered for purposes of determining rent for the
applicable Option Term), for space of one full floor or greater in size,
comparable in quality and floor height as the leased area at issue taking into
account the age and layout of the existing improvements in the leased area at
issue and taking into account items that professional real estate brokers
customarily consider, including, but not limited to, rental rates, office space
availability, tenant size, tenant improvement allowances, abatements, free rent,
concessions, operating expenses and other additional rent charges and allowance,
parking charges, and any other lease considerations, if any, then being charged
or granted by Landlord or the lessors of such similar office buildings.

 

(d) Landlord shall provide written notice of Landlord’s determination of the
fair market rental rate within ninety (90) days following the exercise by Tenant
of the applicable Extension Option. Tenant shall have ten (10) days (“Tenant’s
Review Period”) after receipt of Landlord’s notice of the fair market rental
rate within which to accept such fair market rental rate or to reasonably object
thereto in writing. Failure of Tenant to so object to the fair market rental
rate submitted by Landlord in writing within Tenant’s Review Period shall
conclusively be deemed Tenant’s objection thereto. If Tenant reasonably objects
to or is deemed to have objected to the fair market rental rate submitted by
Landlord, Landlord and Tenant will meet to present and discuss their individual
determinations of the fair market rental rate for the Premises under the
parameters set forth in Section 38(c) above and shall diligently and in good
faith attempt to negotiate a rental rate on the basis of such individual
determinations. Such meeting shall occur no later than ten (10) business days
after Tenant objects to the fair market rental submitted by Landlord. The
Parties shall each provide the other with such supporting information and
documentation

 

-1-



--------------------------------------------------------------------------------

as they deem appropriate. At such meeting if Landlord and Tenant are unable to
agree upon the fair market rental rate, they shall each submit to the other
their respective best and final offer as to the fair market rental rate. If
Landlord and Tenant fail to reach agreement on such fair market rental rate
within five (5) business days following such a meeting (the “Outside Agreement
Date”), Tenant’s Option will be deemed null and void unless Tenant demands
appraisal by written notice to Landlord within five (5) business days
thereafter, in which event each party’s determination shall be submitted to
appraisal in accordance with the provisions below.

 

(i) Landlord and Tenant shall each appoint one M.A.I. member appraiser who has
been active over the five (5) year period ending on the date of such appointment
in the appraising of mid- to high-rise office space in the Comparison Area. Each
such appraiser will be appointed within thirty (30) days after the Outside
Agreement Date.

 

(ii) The two (2) appraisers so appointed will within fifteen (15) days of the
date of the appointment of the last appointed appraiser agree upon and appoint a
third appraiser who shall be qualified under the same criteria set forth herein
above for qualification of the initial two (2) appraisers.

 

(iii) The determination of the appraisers shall be limited solely to the issue
of whether Landlord’s or Tenant’s last proposed (as of the Outside Agreement
Date) best and final fair market rental rate for the Premises is the closest to
the actual new fair market rental rate for the Premises as determined by the
appraisers, taking into account the requirements of paragraph (c) above and this
paragraph (d) regarding same.

 

(iv) The three (3) appraisers shall within thirty (30) days of the appointment
of the third appraiser reach a decision as to whether the Parties shall use
Landlord’s or Tenant’s submitted best and final fair market rental rate, and
shall notify Landlord and Tenant thereof. During such thirty (30) day period,
Landlord and Tenant may submit to the appraisers such information and
documentation to support their respective positions as they shall deem
reasonably relevant and Landlord and Tenant may each appear before the
appraisers jointly to question and respond to questions from the appraisers.

 

(v) The decision of the majority of the three (3) appraisers shall be binding
upon Landlord and Tenant and neither party shall have the right to reject the
decision or to undo the exercise of the applicable Option, and such decision
shall be used to establish the rental rate for the Option Term. The cost of each
party’s appraiser shall be the responsibility of the party selecting such
appraiser, and the cost of the third appraiser shall be shared equally by
Landlord and Tenant.

 

(vi) If either Landlord or Tenant fails to appoint an appraiser within the time
period in paragraph (d)(i) herein above, the appraiser appointed by one of them
shall within thirty (30) days following the date on which the party failing to
appoint an appraiser could have last appointed such appraiser reach a decision
based upon the same procedures as set forth above (i.e., by selecting either
Landlord’s or Tenant’s submitted best and final fair market rental rate), notify
Landlord and Tenant thereof and such appraiser’s decision shall be binding upon
Landlord and Tenant.

 

(vii) If the two (2) appraisers fail to agree upon and appoint a third
appraiser, either party, upon ten (10) days written notice to the other party,
can apply to the American Arbitration Association to appoint a third appraiser
meeting the qualifications set forth herein. The third appraiser, however,
selected shall be a person who has not previously acted in any capacity for
either party.

 

(viii) In the event that the new Monthly Base Rent is not established prior to
end of the initial Term of the Lease or applicable Option Term, the Monthly Base
Rent payable immediately prior to the commencement of the applicable Option Term
shall be the average of Landlord and Tenant’s submitted best and final fair
market rate offers. Notwithstanding the above, once the fair market rental is
determined in accordance with this section, the Parties shall settle any
overpayment on the next Monthly Base Rent payment date falling not less than
thirty (30) days after such determination and shall enter into an amendment to
this Lease confirming the terms of the determination.

 

-2-



--------------------------------------------------------------------------------

39. RIGHT OF FIRST REFUSAL/RIGHT OF FIRST OFFER TO LEASE

 

(a) Right of First Refusal to Lease. If prior to December 1, 2005, Landlord
receives a bona fide offer (“Bona Fide Offer”) from a third party (a
“Prospective Tenant”) to lease any space retained by Landlord in the Building
(the “Right of First Refusal Space”) upon terms and conditions which Landlord
desires to accept, Landlord shall first offer the entire Right of First Refusal
Space to Tenant upon the same terms, covenants and conditions as provided in
such Bona Fide Offer. Tenant shall have the right (the “Right of First Refusal”)
to be exercised by written notice delivered to Landlord within five (5) business
days after receipt of Landlord’s offer to lease the Right of First Refusal Space
upon the terms and conditions set forth in the Bona Fide Offer. If Tenant
notifies Landlord in writing of Tenant’s exercise of such Right of First Refusal
within such five (5) business day period after Landlord has delivered such offer
to Tenant, Landlord and Tenant shall within thirty (30) days thereafter enter
into a written agreement modifying and supplementing the Lease and specifying
that such Right of First Refusal Space accepted by Tenant is a part of the
Premises for the remainder of the Term, and containing other appropriate terms
and conditions relating to the addition of the Right of First Refusal Space to
this Lease (including specifically any increase or adjustment of the rent as a
result of such addition). If Tenant does not notify Landlord in writing of its
acceptance of such offer in such five (5) business day period, then Tenant’s
rights under this Section 39(a) with respect to the then Right of First Refusal
Space shall terminate and Landlord shall thereafter be able to lease the Right
of First Refusal Space or any portion thereof to the Prospective Tenant subject
to reinstatement as provided below. In the event Tenant elects (or is deemed to
have elected) not to exercise its right to lease a Right of First Refusal Space
as provided above, Landlord may thereafter for a period of six (6) months offer
such Right of First Refusal Space to the Prospective Tenant upon substantially
the same terms and conditions that it offered such space to Tenant. Prior to the
Landlord offering such space to the Prospective Tenant upon rental terms and
conditions which are at more than five percent (5%) less than initially offered
to Tenant, or if Landlord has not entered into a lease for the offered space
within six (6) months after Tenant elected (or was deemed to have elected) not
to execute its right of first refusal to lease hereunder, Landlord will first
offer the space to Tenant upon Landlord’s newly proposed terms and conditions in
any then current Bona Fide Offer, and the procedure set forth above shall be
repeated except that Tenant shall have three (3) business days to notify
Landlord of its election to lease the Right of First Refusal Space pursuant to
the modified offer. Any termination of this Lease shall terminate all rights of
Tenant with respect to the Right of First Refusal Space. The rights of Tenant
with respect to the Right of First Refusal are personal to Tenant (and any
subsidiaries or affiliates of Tenant), and shall not be severable from this
Lease.

 

(b) Right of First Offer to Lease. From and after December 1, 2005 and
continuing during the Term of this Lease (including any Extension Options
exercised by Tenant), Tenant shall have the right to lease any space which
becomes available in the Building (“Right of First Offer Space”) before it is
marketed for lease to any third party (the “Right of First Offer”).

 

If Landlord elects to lease any Right of First Offer Space during the Term,
Landlord shall submit to Tenant notice of the basic terms and conditions upon
which the Landlord intends to lease the Right of First Offer Space (the “First
Offer Notice”) and Landlord shall offer the Right of First Offer Space to Tenant
upon the same basic terms, covenants and conditions as provided in the First
Offer Notice. Tenant shall have five (5) business days to notify Landlord of its
election to lease the Right of First Offer Space. If Tenant notifies Landlord in
writing of the acceptance of such offer within such five (5) business day period
after Landlord has delivered such offer to Tenant, Landlord and Tenant shall
within thirty (30) days thereafter enter into a written agreement modifying and
supplementing the Lease and specifying that such Right of First Offer Space
accepted by Tenant is a part of the Premises for the remainder of the Term, and
containing other appropriate terms and conditions relating to the addition of
the Right of First Offer Space to this Lease (including specifically any
increase or adjustment of the rent as a result of such addition). If Tenant does
not notify Landlord in writing of its acceptance of such offer in such five (5)
business day period, then Tenant’s rights under this Section 39(b) with respect
to the then Right of First Offer Space shall terminate and Landlord shall
thereafter be able to lease the Right of First Offer Space or any portion
thereof to any third party subject to reinstatement as provided below. In the
event Tenant elects not to exercise its right to lease any First Offer Space
hereunder, Landlord may for a period of six (6) months thereafter offer such
First Offer Space to third parties upon substantially the same terms and

 

-3-



--------------------------------------------------------------------------------

conditions offered to Tenant in the First Offer Notice. Prior to the Landlord
offering such space to third parties upon rental terms and conditions which are
at more than five percent (5%) less than offered to Tenant in the First Offer
Notice, or if Landlord has not entered into a lease for the First Offer Space
within six (6) months after Tenant elected (or was deemed to have elected) not
to execute its Right of First Offer to lease, Landlord will provide a new First
Offer Notice to Tenant setting forth Landlord’s then current proposed terms and
conditions for the lease of the First Offer Space, and the procedure set forth
above shall be repeated except that Tenant shall have three (3) business days
after receipt of the new First Offer Notice to notify Landlord of its election
to lease the Right of First Offer Space pursuant to the terms set forth in such
First Offer Notice. Any termination of this Lease shall terminate all rights of
Tenant with respect to the Right of First Offer Space. Tenant’s Right of First
Offer rights hereunder are personal to Tenant (and any subsidiaries or
affiliates of Tenant), and shall not be severable from this Lease.

 

40. Tenant’s Option to Purchase/Right of First Offer

 

(a) Landlord hereby grants to Tenant the option to purchase the Premises Parcel
(the “Purchase Option”) and a limited right of first refusal to purchase the
Premises Parcel, including the Building and all other Improvements thereon, upon
the terms and conditions set forth in this Section 40. The Purchase Option shall
be exercised, if at all, by written notice from Tenant to Landlord given at any
time after the execution and delivery of this Lease and prior to November 15,
2004, as such period may be modified pursuant to Section 40(b) below (the
“Purchase Option Period”).

 

(b) Landlord agrees that it will not commence any marketing of the Premises
Parcel for sale or entertain any purchase offers for the Premises Parcel prior
to July 21, 2004. If at any time after July 21, 2004, but prior to December 1,
2004, Landlord receives a bona fide offer to purchase the Premises Parcel from a
third party (the “Third Party Purchaser”) that Landlord desires to accept (a
“Third Party Purchase Offer”), Landlord shall deliver written notice of such
offer (the “Purchase Offer Notice”) to Tenant, together and a copy of the Third
Party Purchase Offer. Within five (5) business days after receipt of such
Purchase Offer Notice from Landlord, Tenant shall have the right, by written
notice to Landlord, to either (i) exercise its Purchase Option under this
Section 40 or (ii) elect to purchase the Premises Parcel at the price and upon
the business terms set forth in the Third Party Purchase Offer (the “Right of
First Refusal to Purchase”), subject to Section 40(c)(vii) below. If Tenant does
not timely elect to so purchase the Premises Parcel in accordance with clause
(i) or (ii) above, Landlord may proceed to sell the Premises Parcel to the Third
Party Purchaser in substantial accordance with the Third Party Purchase Offer,
and the Purchase Option and Right of First Refusal to Purchase pursuant to this
Section 40 shall automatically terminate as to such sale to such Third Party
Purchaser and, if such sale to the Third Party Purchaser is consummated the
Purchase Option and Right of First Refusal to Purchase shall thereafter
permanently terminate and be of no further force and effect. The Purchase Offer
Notice from Landlord must contain the following statement:

 

“This notice is sent pursuant to Section 40 of your Lease with Fluor
Enterprises, Inc (“Fluor”) for Building D in the Fluor Engineering Campus
(“Building D”). Fluor has received a bona fide offer to purchase the parcel upon
which Building D is located (the “Building D Property”). Fluor intends to accept
such offer unless Quest Software, Inc. (“Quest”) exercises its right to purchase
the Building D Property in accordance with Section 40 of the Building D Lease.
Quest shall have the right for a period of five (5) business days after receipt
of this notice to either (i) exercise its Purchase Option under Section 40 of
the Lease or (ii) elect to purchase the Property at the price and upon the
business terms set forth in the attached third party purchase offer from [insert
name of third party offering to purchase Building D Property]. If Quest does not
timely elect to so purchase the Property as provided in clause (i) or (ii)
above, Quest’s Purchase Option and Right of First Refusal to Purchase pursuant
to Section 40 of the Lease may terminate as provided in said Section 40.”

 

-4-



--------------------------------------------------------------------------------

(c) Right of Entry. From and after the Effective Date and so long as the
Purchase Option shall remain in effect, Tenant, its agents and representatives
shall have the right at reasonable times to enter onto the Property and, at its
sole cost and expense to:

 

  (1)   perform inspections, tests and surveys of the Property, including,
without limitation, such environmental assessments, investigations or tests as
Tenant reasonably deems necessary;

 

  (2)   examine and copy all records maintained by Landlord or its agents
relating to the Property and/or the Project, which records are located on the
Property; and

 

  (3)   conduct such market and feasibility studies as Tenant, in its sole
determination, deems necessary.

 

With respect to Tenant’s entry on to the Property, Tenant’s entry on the
Property shall be subject to the terms and conditions of this Lease with respect
to entry upon the Property prior to the Commencement Date as provided in Section
4(a) above.

 

In order to assist Tenant in its review and investigation of the Property in
connection with any potential exercise of the Purchase Option, Landlord shall
make available, at Landlord’s Aliso Viejo, California facility any and all
documents and materials which Landlord may have in its actual possession
describing the location, size and boundaries of the Property and copies of
significant or materially relevant information contained in Landlord’s files
relating to the Property, including, but not limited to, documents referring to
or relating to the condition of soil and groundwater, abstracts, title reports,
surveys and plats, as well as architectural plans, engineering drawings,
computations and correspondence, if any, relating to the Property (collectively,
the “Materials”). Such Materials shall be provided to Tenant solely for
informational purposes only, and Landlord neither represents nor warrants the
completeness or the accuracy of such Materials. Tenant further acknowledges
that, except as expressly set forth in this Lease, Tenant is relying solely on
its own investigations and inspections of the Property and not on any
information provided by, through or at Landlord’s request. Tenant agrees to keep
all Materials and other information provided by Landlord hereunder confidential.

 

Subject to possible acceleration pursuant to Section 40(b) above, Tenant may
exercise its Purchase Option by delivery to Landlord of written irrevocable
notice of exercise of the Purchase Option prior to the expiration or termination
of the Option Period. If Tenant timely and properly exercises the Purchase
Option, then Landlord shall sell the Premises Parcel to Tenant and Tenant shall
purchase the Premises Parcel from Landlord upon the following terms and
conditions:

 

(i) The purchase price (the “Purchase Price”) shall be Eighteen Million Six
Hundred Twenty-Four Thousand Six Hundred Dollars ($18,624,600), payable in
immediately available federal funds at the closing of Escrow, provided that such
Purchase Price is subject to possible increase as provided in Subsection 40(c)
(iii) below.

 

(iii) Within ten (10) business days after Tenant’s exercise of the Purchase
Option, Landlord and Tenant shall (A) execute a purchase and sale agreement in
the form attached hereto as Exhibit J (the “Purchase and Sale Agreement”), the
terms of which are incorporated herein by this reference and (B) open an escrow
(the “Escrow”) in accordance with such Purchase and Sale Agreement with First
American Title Insurance Company, or another mutually acceptable title/escrow
company in Orange County, California (the “Escrow Agent”). Tenant and Landlord
shall also execute and deliver such supplemental escrow instructions not
inconsistent with the Purchase and Sale Agreement as the Escrow Agent may
reasonably request.

 

(iii) Tenant may designate the closing date for the Escrow, upon not less than
ten (10) business days notice, provided that (A) such closing date shall not be
later than August 31, 2005 and (B) the Purchase Price shall be increased by
one-half percent (0.5%) for each thirty (30) day period after November 15, 2004
until the closing date, prorated on a per diem basis.

 

-5-



--------------------------------------------------------------------------------

(iv) The Premises Parcel shall be sold to subject only to those basic terms,
conditions, representations and warranties by Landlord set forth in the Purchase
and Sale Agreement (defined below). Landlord shall at close of the Escrow,
assign to Tenant all continuing warranties held by Landlord with respect to the
Building.

 

(v) Landlord shall convey title to the Premises Parcel to Tenant free of the
Synthetic Lease and any other monetary liens (other than those liens, if any,
resulting from the construction, acts or omissions of Tenant), other than
non-delinquent real property taxes. The Premises Parcel shall be conveyed
subject only to the Permitted Exceptions (as defined in the Purchase and Sale
Agreement attached hereto as Exhibit J). From and after the Effective Date of
this Lease, Landlord shall not execute or cause any new easements or
encumbrances to be recorded against the Property except with the prior written
consent of Tenant, which shall not be unreasonably withheld or delayed provided
such easement or encumbrance does not materially adversely impact the value or
marketability of the Property or Tenant’s intended use thereof.

 

(vii) If Tenant exercises its Purchase Option, Landlord shall have no further
obligation to provide the Tenant Improvement Allowance. If the Purchase Option
is exercised but the close of the Escrow does not occur prior to Delivery Date,
Landlord shall deliver the Building for Tenant’s build-out in accordance with
Section 4(a) of the Lease, and Tenant may proceed to install Tenant Improvements
at its sole cost and expense but otherwise subject to the requirements and
restrictions of Section 9 (a) through (n) of the Work Letter and the Project
CC&Rs, and the remainder of the requirements of the Work Letter shall not apply.

 

(viii) In the event Tenant purchases the Building pursuant to the Purchase
Option or the Right of First Refusal to Purchase, Tenant shall have the option
(the “Landlord Lease-Back Option”), to be exercised by irrevocable written
notice to Landlord delivered concurrently with the notice of exercise of the
Purchase Option or the Right of First Refusal to Purchase, as the case may be,
to require Landlord to lease from Tenant (a) the fourth (4th) floor of the
Building (the “Fourth Floor Lease-Back Premises”), which for purposes of such
lease the Parties agree consists of 23,122 Rentable Square Feet, for a period of
thirty six (36) months from and after the closing date of Tenant’s acquisition
of the Premises Parcel (the “Purchase Closing Date”) or (b) the portion of the
ground floor depicted on Exhibit “K” attached hereto (the “Ground Floor
Lease-Back Premises”), which contains the Gymnasium and for purposes of such
lease the Parties agree consists of 8,286 Rentable Square Feet, for a period of
fifty two and one-half (52.5) months from and after the Purchase Closing Date or
(c) both the Fourth Floor Lease-Back Premises and the Ground Floor Lease Back
Premises as provided above (the applicable premises so leased-back to Landlord
is sometimes referred to herein as the “Lease-Back Premises”). If Tenant
exercises the Landlord Leaseback Option, (I) the base monthly rental for the
applicable Lease-Back Premises shall be $2.25 per Rentable Square Foot and the
Lease shall be upon other terms and conditions substantially similar to those
contained in the this Lease, subject to the modifications set forth on Exhibit
“L” attached hereto, which are incorporated herein by this reference, (II)
Tenant shall prepare a form of lease for the applicable Lease-Back Premises,
consistent with the terms of this Section 40 and Exhibit “L,” and circulate same
to Landlord within ten (10) business days after the exercise of the Purchase
Option or the Right of First Refusal to Purchase, as the case may be, for
Landlord’s approval, which will not be unreasonably withheld, conditioned or
delayed and (iii) the Parties shall use diligent good faith efforts to reach
agreement upon the terms of such lease and to execute such lease no later than
ten (10) business days thereafter. The failure of the Parties to execute a lease
for the Lease-Back Premises or any delay in executing such Lease shall not
excuse either Party from its respective lease obligations hereunder, including,
without limitation, Landlord’s obligation to pay Monthly Base Rent and other
rental obligations as provided in this Section and Exhibit “L”.

 

-6-



--------------------------------------------------------------------------------

41. ROOFTOP COMMUNICATIONS EQUIPMENT

 

Subject to the terms and conditions of this Lease, including without limitation,
Section 12, Landlord’s approval of Tenant’s plans, and subject to all applicable
Laws, Tenant shall have the non-exclusive right to install, maintain and operate
up to two (2) satellite and/or microwave dishes and/or antennae, and related
communications equipment (“Communication Equipment”) on the roof of the
Building. The location of and specifications for such Communication Equipment
shall be subject to mutual and reasonable agreement, and compatibility with
other existing tenant and Landlord equipment on the roof. Use of the roof top
space shall be at no charge to Tenant during the Term, and shall be limited to
the internal business use of Tenant and/or its permitted sublessees and assigns.
Tenant reserves the right to run cabling, conduit or wiring across the roof of
the Building to and through appropriate conduit risers that will terminate
within the Premises as set forth in plans and specifications, which shall be
subject to Landlord’s reasonable approval including, without limitation, as to
scope of work, timing for construction, plans and installation and restoration
of improvements. Tenant shall be responsible for all costs of installation,
maintenance, electricity, insurance, and removal, including the damage to the
Building, if any, caused thereby. Tenant’s right to install Communication
Equipment shall be conditioned upon compliance with the requirements of
Landlord’s roof warranty, so as to not void such warranty.

 

42 MEMORANDUM OF LEASE

 

Upon written request of Tenant, Landlord shall execute, acknowledge and deliver
to Tenant a short form memorandum of lease, including Tenant’s extension and
purchase options and rights of first offer to lease and purchase, in the form
attached to this Lease as Exhibit M (the “Memorandum”). Tenant may record such
Memorandum in the Official Records of Orange County, California, at any time
after Seller has reacquired the Premises Parcel from the Synthetic Lessor in
accordance with Section 24 above.

 

Landlord and Tenant shall execute, acknowledge and deliver a mutual cancellation
of lease upon the first to occur of:

 

(a) The expiration of the term of this Lease.

 

(b) Execution by Landlord and Tenant of an agreement in writing terminating this
Lease.

 

(c) Entry of an order or judgment by a court of competent jurisdiction to the
effect that the Lease is or has been terminated.

 

In addition, if the Purchase Option Period expires without Tenant having
exercised the option to purchase described in Section 40 above, at Landlord’s
request, Tenant will execute a commercially reasonable amendment to the
Memorandum reflecting that the Purchase Option has been terminated.

 

Upon execution, acknowledgment and delivery of such mutual cancellation,
Landlord may immediately cause the same to be recorded in the office of the
Orange County Recorder.

 

43 PROJECT NAME/STREET ADDRESS; KEYS

 

(a) Landlord agrees (i) to cause the Center to be renamed “Aliso Viejo Business
Center” or another name mutually acceptable to Landlord and Tenant as soon as
reasonably possible after the Effective Date and (ii) to use diligent, best
efforts to cause the entryway currently named “Fluor Daniel Drive” (and the
street address for the Center) to be renamed “Discovery Way” or another name
mutually acceptable to Landlord and Tenant as soon as reasonably possible after
the Effective Date.

 

(b) On the Delivery Date for the Premises pursuant to Section 4(a) of the Lease,
Landlord shall provide Tenant one (1) key to the Premises for each 250 Rentable
Square Feet in the Premises.

 

-7-



--------------------------------------------------------------------------------

44 Tenant Exclusive. To protect Tenant’s trade and business secrets, employee
retention and morale and for other reasons material to Tenant’s business
operations, Landlord agrees not lease any space, or sell any buildings, in the
Project to Oracle Corporation, VERITAS Software Corporation, BMC Software, Inc.,
Computer Associates International, Inc., Mercury Interactive Corp., Embarcadero
Technologies, Inc., NetIQ Corporation, GoldenGate Software, Inc. or any similar
independent software vendor focused on application and database management
software company, or any Affiliate or successor entities to such parties
(collectively, the “Tenant Competitors”). Tenant’s rights under this Section 44
shall survive the purchase of the Premises Parcel by Tenant pursuant to the
Right of First Offer or the Purchase Option pursuant to Section 40 of this
Addendum.

 

45 Fiber Loop. A fiber loop currently connects all of the buildings throughout
the Project. Landlord and Tenant shall cooperate to sever and reconfigure the
Project’s fiber loop so that the fiber loop connects the Project’s buildings as
follows: (a) Building D and Building E, and (b) Building A, Building B and
Building C. This covenants set forth in this Section 45 shall survive the
purchase of the Premises Parcel by Tenant pursuant to the Right of First Offer
or the Purchase Option pursuant to Section 40 of this Addendum.

 

-8-



--------------------------------------------------------------------------------

EXHIBIT “A”

 

PROJECT SITE PLAN

 

[See Attached]

 

EXHIBIT “A”

-1-



--------------------------------------------------------------------------------

EXHIBIT “B-I”

 

OUTLINE OF FLOOR PLAN OF PREMISES

GROUND FLOOR

 

[See Attached]

 

EXHIBIT “B-I”

-1-



--------------------------------------------------------------------------------

EXHIBIT “B-II”

 

OUTLINE OF FLOOR PLAN OF PREMISES

SECOND FLOOR

 

[See Attached]

 

EXHIBIT “B-II”

-1-



--------------------------------------------------------------------------------

EXHIBIT “B-III”

 

OUTLINE OF FLOOR PLAN OF PREMISES

THIRD FLOOR

 

[Attached]

 

EXHIBIT “B-III”

-1-



--------------------------------------------------------------------------------

EXHIBIT “C”

 

WORK LETTER AGREEMENT

(TENANT BUILD W/ALLOWANCE)

 

This WORK LETTER AGREEMENT (“Work Letter Agreement”) is entered into as of the
     day of                     , 2004 by and between FLUOR ENTERPRISES, INC., a
California corporation (“Landlord”), and QUEST SOFTWARE, INC., a California
corporation (“Tenant”).

 

R E C I T A L S :

 

A. Concurrently with the execution of this Work Letter Agreement, Landlord and
Tenant have entered into a lease (the “Lease”) covering certain premises (the
“Premises”) more particularly described in Exhibits “C-I”, “C-II” and “C-III”
attached to the Lease. All terms not defined herein have the same meaning as set
forth in the Lease. To the extent applicable, the provisions of the Lease are
incorporated herein by this reference, including, without limitation, all
indemnities contained in the Lease.

 

B. In order to induce Tenant to enter into the Lease and in consideration of the
mutual covenants hereinafter contained, Landlord and Tenant agree as follows:

 

1. TENANT IMPROVEMENTS. As used in the Lease and this Work Letter Agreement, the
term “Tenant Improvements” or “Tenant Improvement Work” or “Tenant’s Work” means
those items of general tenant improvement construction shown on the Final Plans
(described in Section 4 below), more particularly described in Section 5 below.
Landlord acknowledges and agrees that Tenant may install, as part of the Tenant
Improvements, an equipment yard not to exceed eight hundred forty (840) square
feet (and having a width of not less than twenty (20) feet) to house
supplemental chillers, generators and/or other equipment serving the Premises,
which equipment yard shall be in such locations permitted by, and subject to the
provisions of, the Project CC&Rs.

 

2. WORK SCHEDULE. Prior to commencing construction, Tenant will deliver to
Landlord, for Landlord’s review and reasonable approval, a schedule (“Work
Schedule”) which will set forth the timetable for the planning and completion of
the installation of the Tenant Improvements.

 

3. CONSTRUCTION REPRESENTATIVES. Landlord hereby appoints the following
person(s) as Landlord’s representative (“Landlord’s Representative”) to act for
Landlord in all matters covered by this Work Letter Agreement: John Sorich, 1
Fluor Daniel Drive, Mail Stop B10, Aliso Viejo, CA 92698, telephone: (949)
349-6796, fax: (949) 349-3020.

 

Tenant hereby appoints the following person(s) as Tenant’s representative
(“Tenant’s Representative”) to act for Tenant in all matters covered by this
Work Letter Agreement: John Trulio, 8001 Irvine Center Drive, Suite 600, Irvine,
CA 92618, telephone: (949) 754-8095, fax: (949) 754-1892.

 

All communications with respect to the matters covered by this Work Letter
Agreement are to be made to Landlord’s Representative or Tenant’s
Representative, as the case may be, in writing in compliance with the notice
provisions of the Lease (but to the addresses set forth above) Either party may
change its representative under this Work Letter Agreement at any time by
written notice to the other party in compliance with the notice provisions of
the Lease.

 

4. TENANT IMPROVEMENT PLANS

 

(a) Preparation of Space Plans. In accordance with the Work Schedule, Landlord
agrees to meet with Tenant’s architect and/or space planner for the purpose of
promptly reviewing preliminary space plans for the layout of the Premises
prepared by Tenant (“Space Plans”). The Space Plans are to be sufficient to
convey the architectural design of the Premises and layout of the Tenant
Improvements

 

EXHIBIT “C”

-1-



--------------------------------------------------------------------------------

therein and are to be submitted to Landlord in accordance with the Work Schedule
for Landlord’s reasonable approval. Landlord shall approve or disapprove in
writing such Space Plans within five (5) business days after Landlord’s receipt
thereof from Tenant. Landlord’s failure to approve or disapprove in writing
Tenant’s Space Plans within such five (5) business day period shall be deemed to
constitute Landlord’s approval of such plans. If Landlord reasonably disapproves
any aspect of the Space Plans, Landlord will advise Tenant in writing of such
disapproval and the reasons therefor in accordance with the Work Schedule.
Tenant will then submit to Landlord for Landlord’s approval within five (5)
business days, a redesign of the Space Plans incorporating the revisions
reasonably required by Landlord. Landlord shall then approve or disapprove in
writing such revised Space Plans within five (5) business days in accordance
with this Section 4(a) and the process pursuant to this Section shall continue
until Landlord shall have approved the Space Plans.

 

(b) Preparation of Final Plans. Based on the approved Space Plans, and in
accordance with the Work Schedule, Tenant’s architect will prepare complete
architectural plans, drawings and specifications and complete engineered
mechanical, structural and electrical working drawings for all of the Tenant
Improvements for the Premises (collectively, the “Final Plans”). Provided the
services of Landlord’s mechanical, electrical, plumbing and fire-life safety
engineers (the “Core Systems Engineers”) are available at competitive market
rates and meet the required Work Schedule, Tenant shall use only the Core
Systems Engineers for the preparation of their respective components of the
Final Plans. The Final Plans will show (a) the subdivision (including partitions
and walls), layout, lighting, finish and decoration work (including carpeting
and other floor coverings) for the Premises; (b) all internal and external
communications and utility facilities which will require conduiting or other
improvements from the base Building shell work and/or within common areas; and
(c) all other specifications for the Tenant Improvements. The Final Plans will
be submitted to Landlord for signature to confirm that they are consistent with
the Space Plans which Landlord shall approve or disapprove in writing within
five (5) business days after Landlord’s receipt of same. If Landlord reasonably
disapproves any aspect of the Final Plans based on any inconsistency with the
Space Plans, Landlord agrees to advise Tenant in writing of such disapproval
within five (5) business days and the reasons therefor. In the event Landlord
fails to approve or disapprove the Final Plans during such 5-day period,
Landlord shall be deemed to have approved the Final Plans. Within five (5)
business days, Tenant will then cause Tenant’s architect to redesign the Final
Plans incorporating the revisions reasonably requested by Landlord so as to make
the Final Plans consistent with the Space Plans.

 

(c) Requirements of Tenant’s Final Plans. Tenant’s Final Plans will include
locations and complete dimensions, and the Tenant Improvements, as shown on the
Final Plans, will: (i) be compatible with the Building shell and with the
design, construction and equipment of the Building; (ii) comply with all
applicable laws, ordinances, rules and regulations of all governmental
authorities having jurisdiction, and all applicable insurance regulations; (iii)
not require Building service beyond the level normally provided to other tenants
in the Building and will not overload the Building floors; and (iv) be of a
nature and quality consistent with the overall objectives of Landlord for the
Building, as determined by Landlord in its reasonable but subjective discretion.

 

(d) Submittal of Final Plans. Once approved by Landlord and Tenant, Tenant’s
architect will submit the Final Plans to the appropriate governmental agencies
for plan checking and the issuance of a building permit. Tenant’s architect,
with Landlord’s cooperation, will make any changes to the Final Plans which are
requested by the applicable governmental authorities to obtain the building
permit. After approval of the Final Plans by the appropriate governmental agency
and Landlord no further changes may be made without the prior written approval
of both Landlord and Tenant, and then only after agreement by Tenant to pay any
excess costs resulting from the design and/or construction of such changes.

 

5. PAYMENT FOR THE TENANT IMPROVEMENTS

 

(a) Allowance. Landlord hereby grants to Tenant a tenant improvement allowance
of One Million Seventy-Eight Thousand Eight Hundred Twenty Dollars ($1,078,820)
(the “Allowance”).

 

EXHIBIT “C”

-2-



--------------------------------------------------------------------------------

The Allowance may be used for the following costs and other costs expressly
authorized in this Work Letter Agreement:

 

(i) Payment of the cost of preparing design documents, including the Space
Plans, the Final Plans, mechanical, electrical, plumbing and structural drawings
and of all other aspects necessary to complete the Final Plans including,
without limitation, reimbursable expenses of Tenant’s architect and engineer
including.

 

(ii) The payment of plan check, permit and license fees relating to construction
of the Tenant Improvements.

 

(iii) Construction of the Tenant Improvements, including, without limitation,
the following:

 

(aa) Installation within the Premises of all partitioning, doors, floor
coverings, ceilings, wall coverings and painting, millwork and similar items;

 

(bb) All electrical wiring, lighting fixtures, outlets and switches, and other
electrical work necessary for the Premises, including but not limited to voice
and data wiring;

 

(cc) The furnishing and installation of all duct work, terminal boxes, diffusers
and accessories necessary for the heating, ventilation and air conditioning
systems within the Premises;

 

(dd) Any additional improvements to the Premises required for Tenant’s use of
the Premises including, but not limited to, odor control, supplemental heating,
ventilation and air conditioning and/or chillers (whether inside or outside the
Building); noise or vibration control or other special systems or improvements;

 

(ee) All fire and life safety control systems such as fire walls, sprinklers,
fire alarms, including piping, wiring and accessories, necessary for the
Premises;

 

(ff) All plumbing, fixtures, pipes and accessories necessary for the Premises;

 

(gg) Testing and inspection costs;

 

(hh) Fees and costs attributable to general conditions associated with the
construction of the Tenant Improvements including costs of construction
insurance;

 

(ii) Finishes for the elevator lobbies on the first (1st), second (2nd) and/or
third (3rd) floors;

 

(jj) The cost of installing conduits, cabling and/or wiring;

 

(kk) Built in and movable furniture,

 

(ll) relocation and moving costs;

 

(mm) Signage;

 

(nn) Security

 

(iv) Construction and project management fees and other consultant fees incurred
by Tenant .

 

(b) Excess Costs. The cost of each item referenced in Section 5(a) above shall
be charged against the Allowance. If the work cost exceeds the Allowance, Tenant
shall be solely responsible for payment of all excess costs.

 

(c) Changes. Any changes to the Final Plans will be approved by Landlord and
Tenant in the manner set forth in Section 4 above. Tenant shall be solely
responsible for any additional costs associated with such changes, which costs
may be charged against any unused portion of the Allowance then remaining.

 

EXHIBIT “C”

-3-



--------------------------------------------------------------------------------

(D) Disbursement of the Allowance. Landlord shall disburse the Allowance to
Tenant or to Tenant’s contractor and other third parties entitled to payment
under contract with Tenant or Tenant’s contract for the actual construction
costs for the Tenant Improvements in accordance with the following:

 

(i) Landlord shall make monthly progress payments to Tenant or Tenant’s
contractor within thirty (30) days of receipt of Tenant’s request therefor and
delivery to Landlord of “Evidence of Completion” as described herein below and
satisfaction of the items described in subparagraph (iii) below as to the
portion of Tenant’s Work for which disbursement is sought (subject to any
retention provided for under Tenant’s construction and other contracts for the
Tenant Improvement Costs).

 

(ii) As to each disbursement request by Tenant, the requested disbursement from
the Allowance shall be disbursed to Tenant only when Landlord has received the
following “Evidence of Completion”:

 

(A) A draw request (“Draw Request”) in a line item form reasonably satisfactory
to Landlord with respect to the Improvements specifying the portion of Tenant’s
Work for which payment is requested has been completed, together with invoices,
receipts and bills evidencing the costs and expenses set forth in such Draw
Request. The Draw Request shall constitute a representation by Tenant that the
Tenant’s Work identified therein has been completed in a good and workmanlike
manner and in accordance with the Final Plans and the Work Schedule;

 

(B) The architect for the Tenant Improvements has certified to Landlord that the
Tenant Improvements have been completed to the level indicated in the Draw
Request in accordance with the Final Plans;

 

(C) Tenant has delivered to Landlord properly executed mechanics lien releases
from all of Tenant’s contractors, agents and suppliers in compliance with both
California Civil Code Section 3262(d)(2) and either Section 3262(d)(3) or
Section 3262(d)(4), which lien releases shall be conditional with respect to the
then-requested payment amounts and unconditional with respect to all payment
amounts previously disbursed by Lender, or the applicable lien period shall have
expired after the filing of a notice of completion as to any contractor for whom
payment is then being requested; and

 

(iv) Any retention amounts shall be disbursed to Tenant or Tenant’s contractor
only when Landlord has received Evidence of Completion as to all of Tenant’s
Work as provided hereinabove and the following conditions have been satisfied:

 

(A) A certificate of occupancy (or equivalent) for the Tenant Improvements and
the Premises has been issued by the appropriate governmental body;

 

(B) Tenant has delivered to Landlord: (i) properly executed mechanics lien
releases from all of Tenant’s contractors, agents and suppliers in compliance
with both California Civil Code Section 3262(d)(2) and either Section 3262(d)(3)
or Section 3262(d)(4), which lien releases shall be conditional with respect to
the then-requested payment amounts and unconditional with respect to payment
amounts previously disbursed by Landlord or the statutory period in which such
liens may be filed shall have expired and (ii) an application and certificate
for payment (AIA form G702-1997 or equivalent) signed by Tenant’s
architect/space planner.

 

(D) Landlord has determined that no work exists which materially adversely
affects the mechanical, electrical, plumbing, heating, ventilating and air
conditioning, life-safety or other systems of the Building or the structure of
the Building.

 

(g) Books and Records. At its option, Landlord, at any time within three (3)
years after final disbursement of the Allowance to Tenant, and upon at least ten
(10) days prior written notice to Tenant,

 

EXHIBIT “C”

-4-



--------------------------------------------------------------------------------

may cause an audit to be made of Tenant’s books and records relating to Tenant’s
expenditures in connection with the construction of the Tenant Improvements.
Tenant shall maintain complete and accurate books and records in accordance with
generally accepted accounting principles of these expenditures for at least
three (3) years. Tenant shall make available to Landlord’s auditor at the
Premises within ten (10) business days following Landlord’s notice requiring the
audit, all books and records maintained by Tenant pertaining to the construction
and completion of the Tenant Improvements. In addition to all other remedies
which Landlord may have pursuant to the Lease, Landlord may recover from Tenant
the reasonable cost of its audit if the audit discloses that Tenant falsely
reported to Landlord expenditures which were not in fact made or falsely
reported a material amount of any expenditure or the aggregate expenditures.

 

6. CONSTRUCTION OF TENANT IMPROVEMENTS. Tenant’s contractor (selected as
provided in Section 10(n)) will commence and diligently proceed with the
construction of the Tenant Improvements. Tenant shall use diligent efforts to
cause its contractor to complete the Tenant Improvements in a good and
workmanlike manner in accordance with the Final Plans and the Work Schedule.
Tenant agrees to use diligent efforts to cause construction of the Tenant
Improvements to commence promptly following the issuance of a building permit
for the Tenant Improvements. Landlord shall have the right to enter upon the
Premises to inspect Tenant’s construction activities following reasonable
advance notice Tenant.

 

7. SUPERVISION/OVERHEAD. Landlord shall not charge Tenant any fee or other
charges for the supervision and/or overhead associated with the construction of
the improvements to the Premises. Tenant’s project manager shall manage the
entire construction process. Tenant, at its option, may apply a portion of the
Allowance toward the project management fee

 

8. SUBSTANTIAL COMPLETION

 

The Tenant Improvements will be deemed to be “substantially completed” when
Tenant’s contractor certifies in writing to Landlord and Tenant that Tenant has
substantially performed all of the Tenant Improvement Work required to be
performed by Tenant under this Work Letter Agreement, other than decoration and
minor “punch-list” type items and adjustments which do not materially interfere
with Tenant’s use of the Premises; and Tenant has obtained a temporary
certificate of occupancy or other required equivalent approval from the local
governmental authority permitting occupancy of the Premises. Within ten (10)
days after receipt of such certificates, Tenant and Landlord will conduct a
walk-through inspection of the Premises and Landlord shall provide to Tenant a
written punch-list specifying those decoration and other punch-list items which
require completion, which items Tenant will thereafter diligently complete.

 

9. Landlord Delays. In the event the completion of the Tenant Improvements is
delayed on a critical path basis because of (i) Landlord’s failure to timely
deliver the Premises for the commencement of Tenant’s Tenant Improvement Work in
accordance with Section 4(a) of the Lease, (ii) Landlord’s failure to timely
respond to a request for approval within the timeframes specified in this Work
Letter or (iii) otherwise because of the wrongful acts of Landlord (any such
delay a “Landlord Delay”), the Work Schedule and the Commencement Date of the
Lease shall be extended on a day-for-day basis for the period of such delay and
Landlord shall indemnify, protect and defend and hold Tenant harmless from all
claims, damages, judgments, suits, causes of action, losses, liabilities,
penalties, fines, expenses and costs (including holdover damages and claims and
attorneys’ fees and court costs) resulting from any such Landlord Delays.

 

10. MISCELLANEOUS CONSTRUCTION COVENANTS

 

(a) No Liens. Subject to Landlord’s and Lender’s timely payment of Tenant’s
Contribution and the Allowance, Tenant shall not allow the Tenant Improvements
or the Building or any portion thereof to be subjected to any mechanic’s,
materialmen’s or other liens or encumbrances arising out of the construction of
the Tenant Improvements.

 

EXHIBIT “C”

-5-



--------------------------------------------------------------------------------

(b) Diligent Construction. Tenant will promptly, diligently and continuously
pursue construction of the Tenant Improvements to successful completion in full
compliance with the Final Plans, the Work Schedule and this Work Letter
Agreement. Landlord and Tenant shall cooperate with one another during the
performance of Tenant’s Work to effectuate such work in a timely and compatible
manner.

 

(c) Compliance with Laws. Tenant will construct the Tenant Improvements in a
safe and lawful manner. Tenant shall, at its sole cost and expense, comply with
all applicable laws and all regulations and requirements of, and all licenses
and permits issued by, all municipal or other governmental bodies with
jurisdiction which pertain to the installation of the Tenant Improvements.
Copies of all filed documents and all permits and licenses shall be provided to
Landlord. Any portion of the Tenant Improvements which is not acceptable to any
applicable governmental body, agency or department, or not reasonably
satisfactory to Landlord, shall be promptly repaired or replaced by Tenant at
Tenant’s expense. Notwithstanding any failure by Landlord to object to any such
Tenant Improvements, Landlord shall have no responsibility therefor.

 

(d) Indemnification. Subject to the terms of the Lease regarding insurance and
waiver of subrogation by the Parties, Tenant hereby indemnifies and agrees to
defend and hold Landlord, the Premises and the Building harmless from and
against any and all suits, claims, actions, losses, costs or expenses of any
nature whatsoever, together with reasonable attorneys’ fees for counsel of
Landlord’s choice, arising out of or in connection with the Tenant Improvements
or the performance of Tenant’s Work (including, but not limited to, claims for
breach of warranty, worker’s compensation, personal injury or property damage,
and any materialmen’s and mechanic’s liens).

 

(e) Insurance. Construction of the Tenant Improvements shall not proceed without
Tenant’s general contractor first acquiring workers’ compensation and Tenant or
its general contractor acquiring commercial general liability insurance and
Tenant’s property damage insurance as well as “All Risks” builders’ risk
insurance on the Tenant Improvements, with minimum liability coverage of
$2,000,000 or such other amount as may be approved by Landlord in writing and
issued by an insurance company reasonably satisfactory to Landlord. Not less
than thirty (30) days before commencing the construction of the Tenant
Improvements, certificates of such insurance shall be furnished to Landlord or,
if requested, the original policies thereof shall be submitted for Landlord’s
approval. All such policies shall provide that thirty (30) days prior notice
must be given to Landlord before modification, termination or cancellation. All
insurance policies maintained by Tenant pursuant to this Work Letter Agreement
shall name Landlord and any lender with an interest in the Premises as
additional insureds and comply with all of the applicable terms and provisions
of the Lease relating to insurance. Tenant’s contractor shall be required to
maintain the same insurance policies as Tenant, and such policies shall name
Tenant, Landlord and any lender with an interest in the Premises as additional
insureds.

 

(f) Construction Defects. Landlord shall have no responsibility for the Tenant
Improvements and Tenant will remedy, at Tenant’s own expense, and be responsible
for any and all defects in the Tenant Improvements that may appear during or
after the completion thereof whether the same shall affect the Tenant
Improvements in particular or any parts of the Premises in general. Tenant shall
indemnify, hold harmless and reimburse Landlord for any costs or expenses
incurred by Landlord by reason of any defect in any portion of the Tenant
Improvements constructed by Tenant or Tenant’s contractor or subcontractors, or
by reason of inadequate cleanup following completion of the Tenant Improvements.

 

(g) Work in Adjacent Areas. Any work to be performed in areas adjacent to the
Premises shall be performed only after obtaining Landlord’s written permission,
which shall not be unreasonably withheld, conditioned or delayed.

 

(h) Coordination with Lease. Nothing herein contained shall be construed as (i)
constituting Tenant as Landlord’s agent for any purpose whatsoever, or (ii) a
waiver by Landlord or Tenant of any of the terms or provisions of the Lease.

 

(i) Approval of Plans. Landlord will not check Tenant drawings for building code
compliance. Approval of the Final Plans by Landlord is not a representation that
the drawings are in compliance with the requirements of governing authorities,
and it shall be Tenant’s responsibility to meet and comply with

 

EXHIBIT “C”

-6-



--------------------------------------------------------------------------------

all federal, state, and local code requirements. Approval of the Final Plans
does not constitute assumption of responsibility by Landlord or its architect
for their accuracy, sufficiency or efficiency, and Tenant shall be solely
responsible for such matters.

 

(j) Tenant’s Deliveries. Tenant shall deliver to Landlord, at least five (5)
days prior to the commencement of construction of Tenant’s Work, the following
information:

 

(i) The names, addresses, telephone numbers, and primary contacts for the
general, mechanical and electrical contractors Tenant intends to engage in the
performance of Tenant’s Work; and

 

(ii) The date on which Tenant’s Work will commence, together with the estimated
dates of completion of Tenant’s construction and fixturing work.

 

(k) Tenant’s Contractors/Subcontractors. Tenant shall have the right to use
space planners, contractors, subcontractors, and vendors selected by Tenant for
the construction of the Tenant Improvements, subject to Landlord’s approval,
which will not be unreasonably withheld, conditioned or delayed provided they
are licensed and qualified, and have a reputation for timeliness, quality and
construction in accordance to all building codes and regulations. Tenant shall
use Landlord’s mechanical, electrical and plumbing engineers, provided that such
engineers agree to be retained at market rates.

 

(l) As-Built Drawings. Tenant shall cause “As-Built Drawings” (excluding
furniture, fixtures and equipment) to be delivered to Landlord and/or Landlord’s
representative no later than ninety (90) days after the completion of Tenant’s
Work.

 

(m) Regular Landlord Updates. Tenant and its designated contractors shall agree
to meet once weekly with Landlord’s designated representative with the purpose
of allowing Landlord to understand the status and progression of the
construction project.

 

(n) Completion of Construction. Upon completion of all construction activity
Tenant shall provide Landlord with: (i) a record drawing off all Premises work
performed by Tenants and its agents, such record to be signed by Tenant’s
architect, (ii) CADD files compatible with AutoCad 2000 software, (iii) final
punchlist signed by Tenant, (iv) a recorded Notice of Completion of the
improvement work, and (v) a copy of the temporary or permanent Certificate of
Occupancy issued by the City for the Premises.

 

(o) Contractor Insurance. Tenant’s general contractor shall agree to provide
written proof of contractor’s compliance in obtaining insurance coverage meeting
the requirements of Schedule C-1 attached hereto.

 

(p) Landlord shall be indemnified against any injury, loss, damage or claims
that may occur to any work performed by Tenant’s contractor, except to the
extent caused by the negligent acts of Landlord or the Landlord Parties.

 

(q) Except as provided in Section 1(m) of the Lease, Tenant’s failure to
complete any or all construction work shall not extend the Lease Commencement
Date.

 

[Signature Page Follows]

 

EXHIBIT “C”

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Landlord and Tenant have caused this Work
Letter Agreement to be duly executed by their duly authorized representatives as
of the date of the Lease.

 

TENANT:

 

LANDLORD:

QUEST SOFTWARE, INC., a California corporation

 

FLUOR ENTERPRISES, INC., a California corporation

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

   

Print Name:

 

 

--------------------------------------------------------------------------------

     

Print Name:

 

 

--------------------------------------------------------------------------------

   

Print Title:

 

 

--------------------------------------------------------------------------------

     

Print Title:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

   

Print Name:

 

 

--------------------------------------------------------------------------------

     

Print Name:

 

 

--------------------------------------------------------------------------------

   

Print Title:

 

 

--------------------------------------------------------------------------------

     

Print Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT “C”

-8-



--------------------------------------------------------------------------------

SCHEDULE C-1

 

Contractor Insurance Requirements

 

1. General Coverages. All of Tenant’s contractors and subcontractors shall carry
worker’s compensation insurance covering all of their respective employees, and
shall also carry public liability insurance, including property damage, all with
limits, in form and with companies are required to be carried by Tenant as set
forth in Section 19 of the Lease.

 

2. Special Coverages. The Tenant Improvements shall be insured by Tenant
pursuant to Section 19 of the Lease immediately upon completion thereof. Tenant
shall carry “Builder’s All Risk” insurance in an amount approved by Landlord
covering the construction of the Tenant Improvements, and such other insurance
as Landlord may require, it being understood and agreed that the Tenant
Improvements shall be insured by Tenant pursuant to Section 19 of the Lease
immediately upon completion thereof. Such insurance shall be in amounts and
shall include such extended coverage endorsements as may be reasonably required
by Landlord. All of Tenant’s contractors and subcontractors shall carry excess
liability and Products and Completed Operation Coverage insurance, each in
amounts not less than $1,000,000 per incident, $5,000,000 in aggregate, and in
form and with companies as are required to be carried by Tenant as set forth in
Section 19 of the Lease.

 

3. General Terms. Certificates for all insurance carried pursuant to this
Schedule “C-1” shall be delivered to Landlord before any entry into the Premises
by Tenant or any of Tenant’s contractors or subcontractors. All such policies of
insurance must contain a provision that the company writing said policy will
give Landlord thirty (30) days prior written notice of modification,
cancellation or nonrenewal; provided, however, said insurer shall only be
required to provide ten (10) days prior written notice of cancellation in the
event of non-payment of premium. In the event that the Tenant Improvements are
damaged by any cause during the course of the construction thereof, Tenant shall
immediately repair the same at Tenant’s sole cost and expense. Tenant’s
contractors and subcontractors shall maintain all of the foregoing insurance
coverage in force until the Tenant Improvements are fully completed and accepted
by Landlord, except for any Products and Completed Operation Coverage insurance
required by Landlord, which is to be maintained for ten (10) years following
completion of the work and acceptance by Landlord and Tenant. All insurance
policies, except Workers’ Compensation, carried under this Schedule “C-1” shall
insure Tenant and include Landlord as additional insured, as their interests may
appear, as well as Tenant’s contractors and subcontractors. All insurance,
except Workers’ Compensation, maintained by Tenant’s contractors and
subcontractors shall preclude subrogation claims by the insurer against anyone
insured thereunder. Such insurance shall provide that it is primary insurance as
respects the Landlord and that any other insurance maintained by Landlord is
excess and noncontributing with the insurance required hereunder. The
requirements of the foregoing insurance shall not derogate from the provisions
for indemnification of Landlord by Tenant contained in the Work Letter.

 

SCHEDULE 1 TO

EXHIBIT “C”

-1-



--------------------------------------------------------------------------------

EXHIBIT “D”

 

Depiction of Tenant’s Reserved Parking Spaces

 

[See Attached]

 

EXHIBIT “D”

-1-



--------------------------------------------------------------------------------

EXHIBIT “E”

 

RULES AND REGULATIONS

 

A. General Rules and Regulations. The following rules and regulations govern the
use of the Building and the Project Common Areas. Tenant will be bound by such
rules and regulations and agrees to cause the Tenant Parties to observe the
same. All rules and regulations shall be enforced by Landlord in a
nondiscriminatory manner.

 

1. Except as specifically provided in the Lease to which these Rules and
Regulations are attached, no sign, placard, picture, advertisement, name or
notice may be installed or displayed on any part of the outside or inside of the
Building or the Project without the prior written consent of Landlord. Landlord
will have the right to remove, at Tenant’s expense and without notice, any sign
installed or displayed in violation of this rule. All approved signs or
lettering on doors and walls are to be printed, painted, affixed or inscribed at
the expense of Tenant and under the direction of Landlord by a person or company
designated or approved by Landlord.

 

2. If Landlord reasonably objects in writing to any curtains, blinds, shades,
screens or hanging plants or other similar objects attached to or used in
connection with any window or door of the Premises, or placed on any windowsill,
which is visible from the exterior of the Premises, Tenant will immediately
discontinue such use. Tenant agrees not to place anything against or near glass
partitions or doors or windows which may appear unsightly from outside the
Premises including from within any interior common areas.

 

3. Tenant will not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, escalators, or stairways of the Project. The halls, passages, exits,
entrances, elevators and stairways are not open to the general public, but are
open, subject to reasonable regulations, to Tenant’s business invitees. Landlord
will in all cases retain the right to control and prevent access thereto of all
persons whose presence in the reasonable judgment of Landlord would be
prejudicial to the safety, character, reputation and interest of the Project and
its tenants, provided that nothing herein contained will be construed to prevent
such access to persons with whom any tenant normally deals in the ordinary
course of its business, unless such persons are engaged in illegal or unlawful
activities. No tenant and no employee or invitee of any tenant will go upon the
roof of the Building without prior notice to Landlord and approval by Landlord
and in any event subject to the terms and conditions of the Antenna License.

 

4. Except as provided in the Lease, Tenant will not obtain for use on the
Premises ice, drinking water, food, food vendors, beverage, towel or other
similar services or accept barbering or bootblacking service upon the Premises,
except at such reasonable hours and under such reasonable regulations as may be
fixed by Landlord. Landlord expressly reserves the right to absolutely prohibit
solicitation, canvassing, distribution of handbills or any other written
material, peddling, sales and displays of products, goods and wares in all
portions of the Project except as may be expressly permitted under the Lease.
Landlord reserves the right to restrict and regulate the use of the common areas
of the Project and Building by invitees of tenants providing services to tenants
on a periodic or daily basis including food and beverage vendors. Such
restrictions may include limitations on time, place, manner and duration of
access to a tenant’s premises for such purposes. Without limiting the foregoing,
Landlord may require that such parties use service elevators, halls, passageways
and stairways for such purposes to preserve access within the Building for
tenants and the general public.

 

5. Landlord reserves the right to require tenants to periodically provide
Landlord with a written list of any and all business invitees which periodically
or regularly provide goods and services to such tenants at the Project. Landlord
reserves the right to preclude all vendors from entering or conducting business
within the Building and the Project if such vendors are not listed on a tenant’s
list of requested vendors.

 

EXHIBIT “E”

-1-



--------------------------------------------------------------------------------

6. Landlord reserves the right to exclude from the Building between the hours of
6 p.m. and 7 a.m. the following business day, or such other hours as may be
reasonably established from time to time by Landlord, and on Sundays and legal
holidays, any person unless that person is known to the person or employee in
charge of the Building or has a pass or is properly identified. Tenant will be
responsible for all persons for whom it requests passes and will be liable to
Landlord for all acts of such persons. Landlord will not be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person. Landlord reserves the right to prevent access to the Building in
case of invasion, mob, riot, public excitement or other commotion by closing the
doors or by other appropriate action.

 

7. The directory of the Building or the Project will be provided exclusively for
the display of the name and location of tenants and subtenants only and Landlord
reserves the right to exclude any other names therefrom.

 

8. All cleaning and janitorial services for the Project and the Premises will be
provided exclusively through Landlord, and except with the written consent of
Landlord, no person or persons other than those approved by Landlord will be
employed by Tenant or permitted to enter the Project for the purpose of cleaning
the same. Tenant will not cause any unnecessary labor by carelessness or
indifference to the good order and cleanliness of the Premises.

 

9. Landlord may retain one set of keys to each entry door lock in the Premises.
Tenant shall not alter any lock or install any new additional lock or bolt on
any door of the Premises without providing a new set of keys to Landlord. Tenant
may make copies of keys furnished by Landlord at Tenant’s sole cost and expense.
Tenant, upon the termination of its tenancy, will deliver to Landlord the keys
to all doors which have been furnished to Tenant as well as copies to all keys
made by Tenant, and in the event of loss of any keys furnished by Landlord, will
pay Landlord therefor.

 

10. Except as provided otherwise in the Lease and/or the Antenna License
Agreement, If Tenant requires telegraphic, telephonic, burglar alarm, satellite
dishes, antennae or similar services, it will first obtain Landlord’s approval,
and comply with, Landlord’s reasonable rules and requirements applicable to such
services, which may include separate licensing by, and fees paid to, Landlord.

 

11. Freight elevator(s) will be available for use by all tenants in the
Building, subject to such reasonable scheduling as Landlord, in its discretion,
deems appropriate. No equipment, materials, furniture, packages, supplies,
merchandise or other property will be received in the Building or carried in the
elevators except between such hours and in such elevators as may be reasonably
designated by Landlord, provided Tenant’s daily transportation of Tenant’s
business file boxes in the ordinary course of its business shall be permitted
with Tenant to use reasonable efforts not to tie up use of any elevators for
unnecessary periods of time for loading and unloading during ordinary business
hours. Tenant’s initial move in and subsequent deliveries of bulky items, such
as furniture, safes and similar items will, unless otherwise agreed in writing
by Landlord, be made during the hours of 6:00 p.m. to 6:00 a.m. or on Saturday
or Sunday. Deliveries during normal office hours shall be limited to normal
office supplies and other small items and transportation of Tenant’s business
file boxes in the ordinary course of its business. No deliveries will be made
which unreasonably impede or interfere with other tenants or the operation of
the Building.

 

12. Tenant will not place a load upon any floor of the Premises which exceeds
the load per square foot which such floor was designed to carry and which is
allowed by law. Landlord has provided Tenant with copies of the designed loads
for the Premises. Landlord will have the right to reasonably prescribe the
weight, size and position of all safes, heavy equipment, files, materials,
furniture or other property brought into the Building or require appropriate
structural reinforcement for such items in connection with Landlord’s review of
Tenant’s plans and specifications for the Tenant Improvements or any Alterations
which are subject to Landlord’s approval as provided in the Lease. Heavy objects
will, if considered

 

EXHIBIT “E”

-2-



--------------------------------------------------------------------------------

necessary by Landlord, stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight, which platforms will be provided at
Tenant’s expense. Business machines and mechanical equipment belonging to
Tenant, which cause noise or vibration that may be transmitted to the structure
of the Building or to any space therein to such a degree as to be objectionable
to any tenants in the Building or Landlord, are to be placed and maintained by
Tenant, at Tenant’s expense, on vibration eliminators or other devises
sufficient to eliminate noise or vibration. Tenant will be responsible for all
structural engineering required to determine structural load, as well as the
expense thereof. The persons employed to move such equipment in or out of the
Building must be reasonably acceptable to Landlord. Landlord will not be
responsible for loss of, or damage to, any such equipment or other property from
any cause, and all damage done to the Building by maintaining or moving such
equipment or other property will be repaired at the expense of Tenant.

 

13. Tenant will not use or keep in the Premises any kerosene, gasoline or
inflammable or combustible fluid or material other than those limited quantities
necessary for the operation or maintenance of office equipment. Tenant will not
use or permit to be used in the Premises any foul or noxious gas or substance,
or permit or allow the Premises to be occupied or used in a manner offensive or
objectionable to Landlord or other occupants of the Building by reason of noise,
odors or vibrations, nor will Tenant bring into or keep in or about the Premises
any birds or animals.

 

14. Tenant will not use any method of heating or air conditioning other than
that supplied by Landlord without Landlord’s prior written consent not to be
unreasonably withheld.

 

15. Tenant will not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to assure the most effective operation of the
Building’s heating and air conditioning and to comply with any governmental
energy-saving rules, laws or regulations of which Tenant has actual notice, and
will refrain from attempting to adjust controls.

 

16. Landlord reserves the right, exercisable without notice and without
liability to Tenant, to change the name and street address of the Building.
Without the prior written consent of Landlord, which Landlord may deny with or
without cause, Tenant will not use the name, photograph or likeness of the
Building or the Project in connection with or in promoting or advertising the
business of Tenant except as Tenant’s address.

 

17. Tenant will close and lock the doors of its Premises and entirely shut off
all water faucets or other water apparatus, and lighting or gas before Tenant
and its employees leave the Premises. Tenant will be responsible for any damage
or injuries sustained by other tenants or occupants of the Building or by
Landlord for noncompliance with this rule.

 

18. The toilet rooms, toilets, urinals, wash bowls and other apparatus will not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from any violation of this rule will
be borne by the tenant who, or whose employees or invitees, break this rule.
Cleaning of equipment of any type is prohibited.

 

19. Tenant will not sell, or permit the sale at retail of newspapers, magazines,
periodicals, theater tickets or any other goods or merchandise to the general
public in or on the Premises. Tenant will not use the Premises for any business
or activity other than that specifically provided for in this Lease. Tenant will
not conduct, nor permit to be conducted, either voluntarily or involuntarily,
any auction upon the Premises without first having obtained Landlord’s prior
written consent, which consent Landlord may withhold in its sole and absolute
discretion.

 

20. Except as provided in the Lease and/or the Antenna License Agreement,
without the prior approval of Landlord, Tenant will not install any radio or
television antenna, loudspeaker, satellite dishes or other devices on the
roof(s) or exterior walls of the Building or the Project. Tenant will not
interfere with radio or television broadcasting or reception from or in the
Project or elsewhere.

 

EXHIBIT “E”

-3-



--------------------------------------------------------------------------------

21. Except for the ordinary hanging of pictures and wall decorations, Tenant
will not mark, drive nails, screw or drill into the partitions, woodwork or
plaster or in any way deface the Premises or any part thereof, except in
accordance with the provisions of the Lease pertaining to alterations. Landlord
reserves the right to direct electricians as to where and how telephone and
telegraph wires are to be introduced to the Premises. Tenant will not cut or
bore holes for wires. Tenant shall repair any damage resulting from
noncompliance with this rule.

 

22. Landlord reserves the right to exclude or expel from the Project any person
who, in Landlord’s judgment, is intoxicated or under the influence of liquor or
drugs or who is in violation of any of the Rules and Regulations of the
Building.

 

23. Tenant will store all its trash and garbage within its Premises or in other
facilities provided by Landlord. Tenant will not place in any trash box or
receptacle any material which cannot be disposed of in the ordinary and
customary manner of trash and garbage disposal. All garbage and refuse disposal
is to be made in accordance with directions issued from time to time by
Landlord.

 

24. The Premises will not be used for lodging or for the storage of merchandise
held for sale to the general public, or for lodging or for manufacturing of any
kind, nor shall the Premises be used for any improper, immoral or objectionable
purpose. No cooking will be done or permitted on the Premises without Landlord’s
consent, except the use by Tenant of Underwriters’ Laboratory approved equipment
for brewing coffee, tea, hot chocolate and similar beverages shall be permitted,
and the use of a microwave oven for employees use will be permitted, provided
that such equipment and use is in accordance with all applicable federal, state,
county and city laws, codes, ordinances, rules and regulations.

 

25. Neither Tenant nor any Tenant Parties may use in any space or in the public
halls of the Building or the Project any hand truck except those equipped with
rubber tires and side guards or such other material-handling equipment as
Landlord may approve. Tenant will not bring any other vehicles of any kind into
the Building.

 

26. Tenant agrees to comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

27. Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

 

28. To the extent Landlord reasonably deems it necessary to exercise exclusive
control over any portions of the Common Areas for the mutual benefit of the
tenants in the Building or the Project, Landlord may do so subject to
reasonable, non-discriminatory additional rules and regulations.

 

29. Landlord may prohibit smoking in the Building and may require Tenant and any
Tenant Parties who desire to smoke, to smoke within designated smoking areas
within the Project.

 

30. Tenant’s requirements will be attended to only upon appropriate application
to Landlord’s asset management office for the Project by an authorized
individual of Tenant. Employees of Landlord will not perform any work or do
anything outside of their regular duties unless under special instructions from
Landlord, and no employee of Landlord will admit any person (Tenant or
otherwise) to any office without specific instructions from Landlord.

 

31. These Rules and Regulations are in addition to, and will not be construed to
in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of the Lease. Landlord may waive any one or more of
these Rules and Regulations for the benefit of Tenant or any other tenant, but
no such waiver by Landlord will be construed as a waiver of such Rules and
Regulations in favor of Tenant or any other tenant, nor prevent Landlord from
thereafter enforcing any such Rules and Regulations against any or all of the
tenants of the Project.

 

EXHIBIT “E”

-4-



--------------------------------------------------------------------------------

32. Landlord reserves the right to make such other and reasonable and
non-discriminatory Rules and Regulations as, in its judgment, may from time to
time be needed for safety and security, for care and cleanliness of the Project
and for the preservation of good order therein. Tenant agrees to abide by all
such Rules and Regulations herein above stated and any additional reasonable and
non-discriminatory rules and regulations which are adopted. Tenant is
responsible for the observance of all of the foregoing rules by the Tenant’s
Parties.

 

B. Parking Rules and Regulations. The following rules and regulations govern the
use of the parking facilities which serve the Building. Tenant will be bound by
such rules and regulations and agrees to cause the Tenant Parties to observe the
same:

 

1. Tenant will not permit or allow any vehicles that belong to or are controlled
by Tenant or the Tenant Parties to be loaded, unloaded or parked in areas other
than those designated by Landlord for such activities.

 

2. Vehicles must be parked entirely within painted stall lines of a single
parking stall.

 

3. All directional signs and arrows must be observed.

 

4. The speed limit within all parking areas shall be five (5) miles per hour.

 

5. Parking is prohibited: (a) in areas not striped for parking; (b) in aisles or
on ramps; (c) where “no parking” signs are posted; (d) in cross-hatched areas;
and (e) in such other areas as may be reasonably designated from time to time by
Landlord or Landlord’s parking operator.

 

6. Landlord reserves the right, without cost or liability to Landlord, to tow
any vehicle if such vehicle’s audio theft alarm system remains engaged for an
unreasonable period of time.

 

7. Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.

 

8. Landlord may refuse to permit any person to park in the parking facilities
who violates these rules with unreasonable frequency following written notice to
quit, and any violation of these rules shall subject the violator’s car
following notice of removal, at such car owner’s expense.

 

9. Parking transponders, stickers, access cards, or any other device or form of
identification supplied by Landlord as a condition of use of the parking
facilities shall remain the property of Landlord. Parking transponders and
identification devices, if utilized by Landlord, must be displayed as requested
and may not be mutilated in any manner. The serial number of the parking
identification device may not be obliterated. Parking transponders and
identification devices, if any, are not transferable and any device in the
possession of an unauthorized holder will be void. Landlord reserves the right
to refuse the sale of parking transponders, monthly stickers or other parking
identification devices to Tenant or any of its agents, employees or
representatives who willfully refuse to comply with these rules and regulations
and all unposted city, state or federal ordinances, laws or agreements.

 

10. Loss or theft of parking transponders, identification devices or access
cards must be reported to the management office in the Project immediately, and
a lost or stolen report must be filed by the Tenant or user of such parking
transponders, identification device or access card at the time. Landlord has the
right to exclude any vehicle from the parking facilities that does not have a
parking transponder, identification device or valid access card. Any parking
transponder, identification device or access card which is reported lost or
stolen and which is subsequently found in the possession of an unauthorized
person will be confiscated and the illegal holder will be subject to
prosecution.

 

11. All damage or loss claimed to be the responsibility of Landlord must be
reported, itemized in writing and delivered to the management office located
within the Project within ten (10) business days after any claimed damage or
loss occurs. Any claim not so made is waived. Landlord is not responsible for
damage by water or fire, or for the acts or omissions of others, or for articles
left in vehicles.

 

EXHIBIT “E”

-5-



--------------------------------------------------------------------------------

12. The parking operators, managers or attendants are not authorized to make or
allow any exceptions to these rules and regulations, without the express written
consent of Landlord. Any exceptions to these rules and regulations made by the
parking operators, managers or attendants without the express written consent of
Landlord will not be deemed to have been approved by Landlord.

 

13. Landlord reserves the right, without cost or liability to Landlord, to tow
any vehicles which are used or parked in violation of these rules and
regulations.

 

14. Landlord reserves the right from time to time to modify and/or adopt such
other reasonable and non-discriminatory rules and regulations for the parking
facilities as it deems reasonably necessary for the operation of the parking
facilities, provided that such rules and regulations are consistent with
Tenant’s parking rights under the Lease.

 

EXHIBIT “E”

-6-



--------------------------------------------------------------------------------

EXHIBIT “F”

 

DEFINITION OF OPERATING EXPENSES, REAL PROPERTY

TAXES AND ASSESSMENTS, AND UTILITIES COSTS

 

1. Items Included in Operating Expenses. The term “Operating Expenses” as used
in the Lease to which this Exhibit “F” is attached means: all costs and expenses
of operation and maintenance of the Building and the Common Areas (as such terms
are defined in the Lease), other than “Real Property Taxes and Assessments” and
“Utilities Costs” as defined below, (which shall be separately accounted for),
as determined by standard accounting practices, which Landlord shall pay or
become obligated to pay because of or in connection with the ownership,
management, maintenance, repair, replacement, restoration or operation of (1)
the Project Common Areas or the Building (but not the cost of development of the
Project), (2) the Building Common Area, the Project Common Area and all areas
which become part of the Project Common Area, including the Parking Areas, and
(4) the personal property of Landlord used in the operation of the Project
Common Areas including the following costs by way of illustration but not
limitation, but excluding those items specifically set forth in Section 4 below:

 

(a) costs of insurance obtained by Landlord;

 

(b) waste disposal, window cleaning, security and janitorial services for the
Premises and Common Areas, to the extent not separately reimbursed to Landlord
by other tenants or vendors;

 

(d) labor;

 

(e) costs incurred in the management of the Building, including, without
limitation: (i) supplies, (ii) wages and salaries (and payroll taxes and similar
governmental charges related thereto) of employees used in the management,
operation and maintenance of the Building, (iii) Building management office
rental, supplies, equipment and related operating expenses, and (iv) a market
rate management/administrative fee determined as a percentage of the annual
gross revenues of the Building exclusive of the proceeds of financing or a sale
of the Building and a market rate administrative fee for the management of the
Project Common Area determined as a percentage of Project Common Area Operating
Expenses, provided the same market rate management/administrative fee percentage
(and types of costs to which such percentage fee applies) that is used for the
Base Year shall be used in all subsequent years of the Term;

 

(f) supplies, materials, equipment and tools including rental of personal
property used for maintenance;

 

(g) repair and maintenance of the elevators and the structural portions of the
Building, including the plumbing, heating, ventilating, air-conditioning and
electrical systems installed or furnished by Landlord, but excluding any
Building defects that existed as of the Commencement Date;

 

(h) maintenance, costs and upkeep of all Parking Areas and Project Common Areas
(if such costs are assessed pursuant to the Project CC&Rs, the Building’s Share
of such Cost shall be the regular assessments (but not special or compliance
assessments) assessed against the Premises Parcel) pursuant to the CC&Rs;

 

(i) depreciation on a straight line basis and rental of personal property used
in maintenance of the Common Areas;

 

EXHIBIT “F”

-1-



--------------------------------------------------------------------------------

(j) amortization on a straight line basis over the useful life of all
capitalized expenditures which are: (i) reasonably intended to produce a
reduction in operating charges or energy consumption; or (ii) required under any
governmental law or regulation that was not applicable to the Building as of the
Commencement Date; or (iii) for replacement of any Building equipment needed to
operate the Building at the same quality levels as prior to the replacement;

 

(k) costs and expenses of gardening and landscaping;

 

(l) maintenance of signs (other than signs of tenants of the Building);

 

(m) personal property taxes levied on or attributable to personal property used
in connection with the Building or the Common Areas;

 

(n) reasonable accounting, audit, verification, legal and other consulting fees;
but excluding any legal fees to enforce the Project CC&Rs or enforce or
interpret leases or agreements with other tenants and occupants in the Project;

 

(o) costs and expenses of repairs, resurfacing, repairing, maintenance,
painting, lighting, cleaning, refuse removal, security and similar items,
including appropriate reserves; and

 

(p) on site Project and Building security, equipment, personnel, procedures and
systems provided in common to all Buildings, but excluding costs of special
services provided to particular owners or occupants in the Project.

 

Operating Expenses for purposes of establishing Tenant’s Expense Allowance for
the Base Year shall be grossed up to reflect a the estimated cost assuming the
Building is at least ninety-five percent (95%) occupied.

 

2. Real Property Taxes and Assessments. The term “Real Property Taxes and
Assessments”, as used in this Exhibit “F”, means: real property taxes,
assessments, license fees, commercial rental tax, levy, charge, improvement
bond, or similar imposition imposed by any authority having the direct power to
tax, including any city, county, state or federal government, or any
agricultural, lighting, drainage or other improvement or special assessment
district thereof, as against any legal or equitable interest of Landlord in the
Premises, Building or the Premises Parcel, including the following by way of
illustration but not limitation:

 

(a) any assessment, tax, fee, levy or charge in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of real property tax,

 

(b) any assessment, tax, fee, levy or charge allocable to or measured by the
area of the Premises or other premises in the Building or the rent payable by
Tenant hereunder or other tenants of the Building other than income tax; and/or

 

(e) any assessment, tax, fee, levy or charge by any governmental agency related
to any transportation plan, fund or system (including assessment districts)
instituted within the geographic area of which the Building is a part.

 

When calculating Real Property Taxes and Assessments for purposes of
establishing Tenant’s Expense Allowance, Real Property Taxes and Assessments
shall not include (i) Real Property Taxes and Assessments attributable to
special assessments, charges, costs, or fees arising from modifications or
changes in governmental laws or regulations, including, but not limited to, the
institution of a split tax roll, (ii) any items excluded from Operating
Expenses, (iii) voluntary assessments, (iv) penalties and other delinquency
charges, and (v) the costs of any tax appeal (although Landlord may recover such
costs from any rebate or recovery from such appeal).

 

EXHIBIT “F”

-2-



--------------------------------------------------------------------------------

3. Utilities Costs. As used in this Lease, “Utilities Costs” shall mean all
charges for utilities for the Building and the Building’s Share of charges for
utilities for the Common Areas, (calculated for the Base Year assuming the
Building is at least ninety five percent (95%) occupied), including but not
limited to water, sewer and electricity, and the costs of heating, ventilating
and air conditioning and other utilities (but excluding those charges for which
tenants are individually responsible) as well as related fees, assessments and
surcharges.

 

4. Items Excluded From Operating Expenses, Real Property Taxes and Assessments,
and Utilities Costs. Notwithstanding the provisions of Paragraphs 1, 2 and 3
above to the contrary, as applicable, “Operating Expenses,” Real Property Taxes
and Assessments,” and “Utilities Costs” will not include:

 

(a) Landlord’s federal or state income, franchise, inheritance or estate taxes;

 

(b) any ground lease rental;

 

(c) costs incurred by Landlord for the repair of damage to the Building to the
extent that Landlord is reimbursed (or entitled to reimbursement) by insurance
or condemnation proceeds or by tenants, warrantors or other third persons;

 

(d) depreciation, amortization and interest payments, except as specifically
provided herein, and except on materials, tools, supplies and vendor-type
equipment purchased by Landlord to enable Landlord to supply services Landlord
might otherwise contract for with a third party, where such depreciation,
amortization and interest payments would otherwise have been included in the
charge for such third party’s services and such election to purchase does not
result in increased operating expenses as compared to independent third party
charges, all as determined in accordance with standard accounting practices;

 

(e) brokerage commissions, finders’ fees, attorneys’ fees, space planning costs,
marketing costs and other costs incurred by Landlord in leasing or attempting to
lease space in the Building or Project;

 

(f) costs of a capital nature, including, without limitation, capital
improvements, capital replacements, capital repairs, capital equipment and
capital tools, all as determined in accordance with standard accounting
practices; provided, however, the capital expenditures set forth in Section 1(j)
above will in any event be included in the definition of Operating Expenses;

 

(g) interest, principal, points and fees on debt or amortization on any
mortgage, deed of trust or other debt encumbering the Building or the Project;

 

(h) costs, including permit, license and inspection costs, incurred with respect
to the installation of tenant improvements for tenants in the Building
(including the original Tenant Improvements for the Premises), or incurred in
renovating or otherwise improving, decorating, painting or redecorating space
for tenants or other occupants of the Building, including space planning and
interior design costs and fees;

 

(i) accounting and attorneys’ fees and other costs and expenses incurred in
connection with negotiations or disputes with owners and present or prospective
tenants or other occupants of the Building or Project;

 

(j) except for the administrative/management fees described in Section 1(e)
above, costs of Landlord’s general corporate overhead;

 

(k) all items and services for which Tenant or any other tenant in the Building
reimburses Landlord (other than through operating expense pass-through
provisions);

 

EXHIBIT “F”

-3-



--------------------------------------------------------------------------------

(l) electric power costs for which any tenant directly contracts with the local
public service company; and

 

(m) costs arising from Landlord’s charitable or political contributions.

 

(n) any bad debt loss or expenses, rent loss, or reserves for bad debt or rent
loss;

 

(o) costs associated with the operation of the business of the partnership or
entity which constitutes Landlord as the same are distinguished from the costs
of operation of the Project, including partnership accounting and legal matters,
costs of defending any lawsuits with any mortgagee (except as the actions of
Tenant may be in issue), costs of selling, syndicating, financing, mortgaging or
hypothecating any of Landlord’s interest in the Project, costs incurred in
connection with any disputes between Landlord and its employees, or between
Landlord and Project management, or between Project management and its
employees;

 

(p) salaries and other benefits paid to the employees of Landlord to the extent
not otherwise customarily included in or covered by a management fee paid or
charged by landlords of Comparable Projects in connection with the management of
such property;

 

(q) overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in the Building to the extent
the same exceeds the costs of such goods and/or services rendered by similarly
qualified unaffiliated third parties with respect to similar projects on a
competitive basis;

 

(r) (except for any Cafeteria or Gymnasium operating loss subsidy pursuant to
the Project CC&Rs) any compensation paid to clerks, attendants or other persons
in commercial concessions operated by Landlord, its affiliates, agents, vendors
or contractors, except for concierge service if included in the base year(s) of
the Building or wherever Tenant is granted its parking privileges;

 

(s) costs of acquiring or leasing sculptures, paintings, or other objects of
art;

 

(t) any costs expressly excluded from Operating Expenses elsewhere in the Lease;

 

(u) amount of rent for any office space occupied by Building management
personnel to the extent the size or fair market rental value (prorated among the
buildings being managed through such office) of such office space exceeds the
size or fair market rental value of office space occupied by management
personnel of Comparable Projects;

 

(v) costs necessitated by or resulting from the negligence or willful misconduct
of Landlord, any tenant of the Building or any of their respective agents,
employees, vendors or contractors, or providers of materials or services,
including but not limited to penalties, fines, judgments or awards;

 

(w) costs arising from the testing for, remediation of, or otherwise relating in
any manner to, Hazardous Materials;

 

(x) any flowers, gifts, balloons and the like provided to any entity whatsoever,
including but not limited to Tenant, other tenants, employees, contractors,
prospective tenants and agents;

 

(y) the costs of any magazine, newspaper, trade or other subscriptions or
Landlord’s professional association dues;

 

(z) [Intentionally omitted]

 

EXHIBIT “F”

-4-



--------------------------------------------------------------------------------

(aa) the costs of any work performed or service provided for any tenant of the
Building (other than Tenant) to a materially greater extent or in a materially
more favorable manner than that furnished generally to Tenant;

 

(bb) the cost of insurance premiums to the extent any tenant causes Landlord’s
existing insurance premiums to increase or requires Landlord to purchase
additional insurance, and costs arising from any type of insurance maintained by
Landlord which is not required or allowed to be maintained by Landlord pursuant
to this Lease, or which materially exceeds the coverage customarily carried by
comparable institutional landlords of Comparable Projects;

 

(cc) any entertainment or dining not offered to all tenants or provided to
vendors to increase service or lower Operating Expenses, or travel expenses for
any purpose;

 

(dd) costs incurred as a result of Landlord’s negligence, inability or
unwillingness to make payments of, and/or to file any tax or informational
returns with respect to, any taxes, when due;

 

(ee) all assessments and premiums which are not specifically charged to Tenant
because of what Tenant has done, which can be paid by Landlord in installments,
shall be paid by Landlord in a commercially reasonable number of installments
and not included as Operating Expenses except in the year in which the
assessment or premium installment is actually paid;

 

(ff) except while making repairs or as needed on an emergency basis, rentals and
other related expenses incurred in leasing air conditioning systems, elevators
or other equipment which, if purchased, the costs of which would be excluded
from Operating Expenses as a capital expenditure or which equipment would
otherwise be excluded from the definition of Operating Expenses;

 

(gg) any expense related to tenant newsletters, gifts, events or parties or the
celebration of any holiday (including, without limitation, holiday decorations);

 

(hh) costs of transportation system management plans and reports;

 

(ii) any costs or expenses relating to new development or a material change of
use within the Project, including any costs to satisfy entitlement or
development conditions or other agreements relating to the development,
entitlement, construction or financing of the Project;

 

(jj) except for any Cafeteria or Gymnasium operating loss subsidy pursuant to
the Project CC&Rs, costs of maintenance, repair, replacement, operation or
otherwise in connection with the restaurants or retail operations of the
Project;

 

(kk) costs of compliance with any Laws in effect as of the Commencement Date;

 

(ll) costs of correcting any defects in the Building or any tenant improvements
therein; and

 

(mm) any category of expense which was not included in Operating Expenses for
the calendar year 2006, unless the Operating Expense Allowance is grossed up to
include what such expense would have cost had it been included in Operating
Expenses for the calendar year 2006.

 

(nn) Fees payable by Landlord for management of the Project in excess of 4% of
the gross rental revenue.

 

(oo) Wages and benefits of any employee who does not devote substantially all of
his or her time to the Project, unless appropriately prorated, using sound
accounting practices.

 

(pp) Any Operating Expenses over 100% of Operating Expenses actually incurred by
Landlord.

 

EXHIBIT “F”

-5-



--------------------------------------------------------------------------------

(qq) Any expenses for repairs or maintenance which are covered by warranties,
guarantees or service contracts (excluding any mandatory deductibles).

 

(rr) Any of the following items incurred by Landlord: (1) income tax, tax on
rents or rentals, excess profits or revenue tax, excise tax or inheritance tax,
gift tax, franchise tax, corporation tax, capital levy transfer, estate,
succession or other similar tax or charge that may be payable by or chargeable
to Landlord under any present Laws; (2) interest or penalties imposed upon
Landlord for late payment of real estate taxes; and (3) real estate taxes
resulting from the expansion of the Project, construction of new buildings in
the Project, or any tenant’s above-standard tenant improvements to the extent
identifiable on the tax assessor’s work sheets for the Project.

 

(ss) Costs of any after-hours HVAC provided to any tenant premises.

 

EXHIBIT “F”

-6-



--------------------------------------------------------------------------------

EXHIBIT “G”

 

STANDARDS FOR UTILITIES AND SERVICES

 

The following standards for utilities and services are in effect. Landlord
reserves the right to adopt nondiscriminatory modifications and additions
hereto.

 

Subject to the terms and conditions of the Lease and provided Tenant remains in
occupancy of the Premises, Landlord will provide or make available the following
utilities and services:

 

1. Provide non-attended automatic elevator facilities Monday through Friday,
except holidays, from 8 a.m. to 6 p.m., and have one elevator available for
Tenant’s use at all other times.

 

2. On Monday through Friday, except holidays, from 7 a.m. to 6 p.m. and on
Saturday from 8 a.m. to 12 Noon (and other times upon request for a reasonable
additional charge to be fixed by Landlord), ventilate the Premises and furnish
air conditioning or heating consistent with standards of Comparable Projects in
the Comparison Area. After hours HVAC rates shall be determined based upon
Landlord’s actual costs, which shall be subject to change per direct and
indirect utility costs. The air conditioning system achieves maximum cooling
when the window coverings are extended to the full width of the window opening
and adjusted to a 45° sideway angle. Landlord will not be responsible for room
temperatures if Tenant does not keep all window coverings in the Premises
extended to the full width of the window opening and adjusted to a 45° sideway
angle whenever the system is in operation. Tenant agrees to cooperate fully at
all times with Landlord, and to abide by all reasonable regulations and
requirements which Landlord may prescribe for the proper function and protection
of said air conditioning system. Tenant agrees not to connect any apparatus,
device, conduit or pipe to the chilled and hot water air conditioning supply
lines of the Building. Tenant further agrees that neither Tenant nor its
servants, employees, agents, visitors, licensees or contractors shall at any
time enter the mechanical installations or facilities of the Building or the
Project or adjust, tamper with, touch or otherwise in any manner affect said
installations or facilities. The cost of maintenance and service calls to adjust
and regulate the air conditioning system will be charged to Tenant if the need
for maintenance work results from excessive adjustment of room thermostats by
Tenant’s employees after notice from Landlord to Tenant’s office manager or
Tenant’s failure to comply with its obligations under this Exhibit. Such work
will be charged at hourly rates equal to then-current journeyman’s wages for air
conditioning mechanics.

 

3. Landlord will make available to the Premises, 24 hours per day, seven days a
week, electric current as required by the Building standard office lighting and
fractional horsepower office business machines including copiers, personal
computers and word processing equipment in an amount not to exceed six (6) watts
per square foot for power and two (2) watts per square foot for lighting per
normal business day. If Landlord reasonably determines that Tenant is using
electricity in excess of Tenant’s pro rata share to be supplied by Landlord
pursuant to the foregoing sentence, Landlord may require Tenant to pay an
increased share of the electricity costs, as equitably determined by Landlord,
or to install, at Tenant’s sole cost and expense, a separate meter for the
electricity supplied to the Premises. If a separate meter is not installed at
Tenant’s cost, such excess cost will be established by an estimate agreed upon
by Landlord and Tenant, and if the Parties fail to agree, such cost will be
established by an independent licensed engineer selected in Landlord’s
reasonable discretion and approved by Tenant, whose fee shall be shared equally
by Landlord and Tenant. Tenant agrees not to use any apparatus or device in,
upon or about the Premises (other than standard office business machines,
personal computers and word processing equipment) which may in any way
substantially increase the amount of such services usually furnished or supplied
to said Premises, and Tenant further agrees not to connect any apparatus or
device with wires, conduits or pipes, or other means by which such services are
supplied, for the purpose of using additional or unusual amounts of such
services without the written consent of Landlord. Should Tenant use the same to
excess, the refusal on the part of Tenant to pay

 

EXHIBIT “G”

-1-



--------------------------------------------------------------------------------

upon demand of Landlord the amount established by Landlord for such excess
charge will constitute a breach of the obligation to pay rent under this Lease
and will entitle Landlord to the rights therein granted for such breach.
Tenant’s use of electric current will never exceed the capacity of the feeders
to the Building, or the risers or wiring installation and Tenants will not
install or use or permit the installation or use of any computer or electronic
data processing equipment in the Premises (except standard office business
machines, personal computers and word processing equipment) without the prior
written consent of Landlord.

 

4. Water will be available in public areas for drinking and lavatory purposes
only, but if Tenant requires, uses or consumes water for any purpose in addition
to ordinary drinking and lavatory purposes, of which fact Tenant constitutes
Landlord to be the sole judge, Landlord may install a water meter and thereby
measure Tenant’s water consumption for all purposes. Tenant agrees to pay
Landlord for the cost of the meter and the cost of the installation thereof and
throughout the duration of Tenant’s occupancy Tenant will keep said meter and
installation equipment in good working order and repair at Tenant’s own cost and
expense, in Default of which Landlord may cause such meter and equipment to be
replaced or repaired and collect the cost thereof from Tenant. Tenant agrees to
pay for water consumed, as shown on such meter, as and when bills are rendered,
and on Default in making such payment, Landlord may pay such charges and collect
the same from Tenant. Any such costs or expenses incurred, or payments made by
Landlord for any of the reasons or purposes hereinabove stated will be deemed to
be additional rent payable by Tenant and collectible by Landlord as such.

 

5. As an Operating Expense, Landlord will provide janitor service to the
Premises five (5) days per week excluding Building holidays substantially in
accordance with the janitorial and cleaning specifications attached hereto as
Schedule G-1, and unless otherwise agreed to by Landlord and Tenant no one other
than persons approved by Landlord shall be permitted to enter the Premises for
such purposes. Tenant agrees to pay to Landlord the cost of removal of any of
Tenant’s refuse and rubbish to the extent that the same materially exceeds the
refuse and rubbish usually attendant upon the use of the Premises as offices.

 

6. Landlord reserves the right to stop service of one (1) elevator (provided
similar alternative services are available in at least one elevator at all
times), plumbing, ventilation, air conditioning and electrical systems, when
necessary, by reason of accident or emergency or for repairs, alterations or
improvements, when in the reasonable judgment of Landlord such actions are
desirable or necessary to be made, until said repairs, alterations or
improvements shall have been completed, and except as otherwise set forth in the
Lease, Landlord will have no responsibility or liability for failure to supply
elevator facilities, plumbing, ventilating, air conditioning or electric
service, when prevented from so doing by strike or accident or by any cause
beyond Landlord’s reasonable control, or by laws, rules, orders, ordinances,
directions, regulations or by reason of the requirements of any federal, state,
county or municipal authority or failure of gas, oil or other suitable fuel
supply or inability by exercise of reasonable diligence to obtain gas, oil or
other suitable fuel supply. It is expressly understood and agreed that any
covenants on Landlord’s part to furnish any services pursuant to any of the
terms, covenants, conditions, provisions or agreements of this Lease, or to
perform any act or thing for the benefit of Tenant, will not be deemed breached
if Landlord is unable to furnish or perform the same by virtue of a strike or
labor trouble or any other cause whatsoever beyond Landlord’s control.

 

7. As part of Operating Expenses, Landlord shall provide security services for
the Building and the Project, including, without limitation, equipment,
personnel, systems and procedures as reasonably determined by Landlord,
consistent with services provided by landlords of other Comparable Projects in
the Comparison Area. The security specifications are attached hereto as Schedule
G-2. Subject to interruptions due to causes beyond Landlord’s control, an
attendant shall be present at the Project from 6:00 p.m. to 9:00 a.m. seven (7)
days per week, year round.

 

8. Subject to Landlord’s prior approval of the plans and specifications
therefor, Tenant shall have the right, at Tenant’s sole cost and expense, to
install and maintain a security system within the Premises, so long as such
system is compatible with the Building security system, and Building Fire Life
Safety System; provided that at Tenant’s option, such security system may be
installed as a part of the Tenant Improvements and paid for in the manner
provided under the Lease of which this Exhibit is a part for payment of the
costs of the Tenant Improvements.

 

EXHIBIT “G”

-2-



--------------------------------------------------------------------------------

9. Subject to service interruptions due to causes beyond Landlord’s control,
Landlord shall provide a building engineer from 9:00 a.m. to 4:00 p.m. Monday
through Friday, excluding Building holidays.

 

EXHIBIT “G”

-3-



--------------------------------------------------------------------------------

SCHEDULE G-1

 

JANITORIAL AND CLEANING SPECIFICATIONS

 

CLEANING SPECIFICATIONS

 

A.   Corridors and Entries

 

Daily Services

 

  1   Sweep and clean building entrances.

 

  2.   Building telephones will be cleaned and sanitized.

 

  3.   Clean and remove smudges from entry door glass.

 

  4.   Clean all entry handles, door plates and metal trim.

 

  5.   Wipe clean all glass, wood or metal doors and door jams.

 

  6.   Screen and sand urns of butts and debris. Clean container and add sand as
needed.

 

  7.   Empty all trash receptacles and replace plastic liner where necessary.

 

  8.   Remove all debris from landscaped pots and planters.

 

  9.   Dust and clean all horizontal surfaces under seven feet.

 

  10.   Dust mop, damp mop or buff tile floors.

 

  11.   Clean and remove smudges and marks on painted walls, where possible
without removing the paint, wall coverings and enclosed art work.

 

  12.   Clean and sanitize all water fountains.

 

  13.   Wipe clean all directory boards.

 

  14.   Wipe clean all fire extinguisher cabinets and glass

 

  15.   Spot clean all elevator doors and call plates.

 

  16.   Dust and clean all lobby and corridor signage.

 

Weekly Services

 

  1.   Clean and polish all entry metal and sills.

 

  2.   Dust all ledges.

 

  3.   Dust and clean or polish all lobby baseboards.

 

SCHEDULE G-1

-1-



--------------------------------------------------------------------------------

Monthly Services

 

  1.   Dust high ceiling corners and entry ways.

 

  2.   Dust and clean or polish all hallway baseboards.

 

Quarterly Services

 

  1.   Clean all ceiling vents and grills.

 

  2.   Strip, reseal or refinish common area floors as necessary.

 

B.   General Offices and Workstations

 

Daily Services Unless Otherwise Stated

 

  1.   Remove hand spots or smudges from entry doors.

 

  2.   Dust and/or damp mop all non-carpeted areas.

 

  3.   Vacuum traffic areas and general office space.

 

  4.   Properly position furniture in conference rooms.

 

  5.   Remove fingerprints and smudges from all walls, partitions, desks,
cabinets and doors, light switch covers and doorknob handles twice a week.

 

  6.   Empty all wastebaskets and carry trash to designated areas for removal.
Replace plastic liners as needed.

 

  7.   Clean and wash all lunchroom table tops and counter cabinets.

 

Weekly Services Unless Otherwise Stated

 

  1.   Thoroughly vacuum entire carpet areas. Remove staples and other debris.
Two times a week.

 

  2.   Dust all ledges, files baseboards and sills under 7 feet monthly.

 

Monthly Services Unless Otherwise Stated

 

  1   Dust all ledges, moldings, picture shelves, etc. over 7 feet.

 

  2.   Brush down and clean all vents and grills.

 

  3.   Strip, clean and apply floor dressing to all composition floors yearly.

 

  4.   Scrub and refinish all tile floors quarterly.

 

SCHEDULE G-1

-2-



--------------------------------------------------------------------------------

C.   Restrooms

 

Daily Services

 

  1.   Clean and damp-mop floors.

 

  2.   Dust, clean and wash where necessary all partitions, tile walls,
dispensers, and receptacles.

 

  3.   Clean underside rims of urinals, toilet bowls nightly, removing scale and
stains, wash both sides of toilet seats with soap and water disinfectant.

 

  4.   Empty, clean, sanitize and polish all paper dispensers, replacing liners
as necessary.

 

  8.   Clean all mirrors.

 

  7.   Damp wipe all chrome, metal fixtures, hand plates, kick plates, utility
covers, plumbing, clean out covers and door knobs.

 

  11.   Spot clean with disinfectant all partitions and tile walls.

 

  12.   Fill all dispensers with soap, towels, toilet paper and sanitary
napkins.

 

  13.   Report all burned out lights, leaking faucets, running plumbing or other
maintenance needs.

 

  14.   Janitor carts will not be brought into restroom areas or used to prop
open doors. Carts can be parked outside the restroom doors.

 

  15.   Restroom doors will be propped open with a rubber stop and sign
indicating restroom closed for cleaning, placed outside.

 

Weekly Services

 

  1.   Wash all waste containers and disinfect.

 

  2.   Clean and polish all doors, door plates and hardware.

 

  3.   Wash down partitions inside and out and disinfect.

 

Monthly Services

 

  1.   Detail all toilet compartments and fixtures.

 

  5.   Brush and clean all grills and vents.

 

  6.   Dust ledges and base boards every other month.

 

Yearly Services

 

  1.   Strip and apply new finish to tile floors.

 

SCHEDULE G-1

-3-



--------------------------------------------------------------------------------

SCHEDULE G-2

 

SECURITY SPECIFICATIONS

 

1.0   DESCRIPTION OF WORK – GENERAL

 

Except as otherwise expressly provided herein, Contractor shall supply all
adequate and competent labor, supervision, tools, equipment, installed and
consumable materials, services, and each and every item of expense necessary for
the performance of Building and Site Area Security Services for Company
facilities located at the below described Engineering Site, hereinafter called
the Work.

 

Company facility is defined as the following, hereinafter referred to as the
Environment or Site:

 

Engineering Site – Company’s facilities located on 22.5 contiguous acres of land
at One Fluor Daniel Drive, Aliso Viejo, CA, 92698. Aliso Viejo is located in the
southern part of Orange County, California. The property contains the following
structures which total 425,000 square feet: 1) Three 4-story office buildings
(Buildings B, C, and D), Building C with basement; 2) Two 3-story office
buildings (Buildings A and E). There is a large parking area around these
structures for and estimated 1807 vehicles, and a landscaped common area between
them. There are three entrances to the property.

 

2.0   DESCRIPTION OF WORK - SPECIFIC

 

The Work described in Articles 1.0 of this PART I shall include, but not be
limited to, the following:

 

  2.1   GENERAL DUTIES - Contractor shall supply Security Officers who shall be
responsible for asset protection, in accordance with post orders mutually agreed
upon by Contractor and Company to cover:

 

  2.1.1   Protection of the Environment against fire, theft, pilferage,
malicious injury, damage, and destruction.

 

  2.1.2   Permitting only authorized persons to enter the buildings.

 

  2.1.3   Reporting violations of fire and safety regulations to Company
Building Manager.

 

  2.1.4   Providing surveillance of the Building’s Security System (CCTV)

 

  2.1.5   Making periodic rounds of the Environment to ensure that all
designated doors are locked.

 

  2.1.6   Performing regular vehicle roving patrol of the parking lots and
perimeters of Environment site.

 

  2.1.7   Controlling traffic in parking lots, when obviously necessary or when
requested by Company.

 

  2.1.8   Assist Company management in the extraction of trespassers from the
environment as required.

 

SCHEDULE G-2

-1-



--------------------------------------------------------------------------------

  2.2   MINIMUM OFFICER STANDARDS - The following minimum standards shall apply
to all Contractor personnel assigned to Company’s premises:

 

  2.2.1   Speak and write intelligibly in the English language.

 

  2.2.2   Employees with records of criminal convictions, other than minor
traffic violations, or employees who have had personal credit difficulties
within the past three (3) years, shall not be assigned to Company’s premises
until a detailed statement of the circumstances is furnished to Company for its
review and Company has given written approval of such assignment. In fulfilling
its obligations under this clause, the Contractor shall comply fully with the
laws relating to the releasing of investigative reports and disclosure of
information contained therein.

 

  2.2.3   Medical - Employees must be in good general health without physical
defects or abnormalities that would interfere with performance of security
officers’ essential job functions with or without reasonable accommodation. They
must have binocular vision correctable to 20/30 and be able to discriminate
standard colors. They also must be capable of hearing normal conversation at 20
feet and whispered conversation at 10 feet with each ear without the benefit of
a hearing aid. They must be fully capable of performing normal as well as
emergency duties requiring moderate to arduous physical exertion, such as:

 

  A.   Standing or walking for an entire shift.

 

  B.   Climbing stairs and ladders

 

  C.   Running

 

Medical examinations shall be conducted within the first thirty (30) days of
Contractors employees’ assignment to Company’s facilities.

 

  2.2.4   All Security Officers shall possess valid California Guard Cards.

 

  2.2.5   All Security Officers and Security Supervisors shall be unarmed at all
times while on Company property.

 

  2.2.6   Contractor employee’s conduct and appearance are of the utmost
importance to Company. The first impressions made by the Security Officer
affects their perceived level of efficiency, professionalism, and reliability.
Therefore, all Security Officer’s personal appearance shall be “above average”
at all times. Ideally, Officers should be encouraged to strive for impeccable
appearance whenever possible. Company’s Building Manager will make random and
unannounced inspections of assigned Contractor personnel.

 

  2.2.7   Contractor warrants that all persons performing work shall at all
times be recognized as Contractor’s employees and under its control and
supervision. Contractor, its agents and employees shall, in the performance of
the work, comply with the written or verbal instructions received from
authorized Company representatives.

 

  2.2.8   Contractor and its employees shall adhere to and reasonably enforce
the Site Security Procedures furnished to Contractor upon award of this
Contract.

 

SCHEDULE G-2

-2-



--------------------------------------------------------------------------------

  2.2.9   Contractor shall distribute a weekly safety topic to all Security
Officers. Contractor’s Cover Officer or Account Manager shall make weekly visits
to each officer to confirm this safety requirement.

 

  2.2.10   All duties shall be performed in accordance with California State and
Federal Law, departmental rules, regulations, and the lawful instructions of
Company’s Building Manager or Contractor.

 

  2.3   TRAINING - Contractor shall certify that all assigned personnel have
received training for a minimum of sixteen (16) hours at Company site, including
eight (8) hours on the shift the Officer is initially assigned to at no cost to
Company. This training must be accomplished before the Officer is allowed to
work a Post alone. Contractor shall train all assigned personnel in the
following fields prior assignment to Company’s premises:

 

  2.3.1   Legal restrictions on arrest, search and seizure, and use of force.

 

  2.3.2   Recognition and prevention of workplace violence.

 

  2.3.3   Control, detection, and reporting of fires, the use of portable
fire-fighting equipment, and the control of sprinkler systems.

 

  2.3.4   Proper operations of the Security Command Post (SCR) located at Site
Building A.

 

  2.3.5   Procedure to be used when notifying police in the event of criminal
activity. Notification of police should be accomplished through the Company
Building Manager as much as is practical. If, in the Security Officer’s opinion,
circumstances require immediate action, the police may be notified directly by
the Officer and Company’s Building Manager notified immediately thereafter.

 

  2.3.6   Personal appearance, attitude and conduct in accordance with standards
and practices acceptable to the industry.

 

  2.3.7   Those additional fields which may be required by law or which the
Contractor in its experience, might consider useful.

 

  2.3.8   Contractor personnel shall be properly certified in CPR, First Aid and
AED (Automatic External Defibrulator). This certification training shall be
provided by Contractor within the first thirty (30) days of the individuals
assignment to Company facilities and certification maintained annually.

 

  2.3.9   Contractor personnel shall have successfully completed the required
training for certification as an unarmed guard in the State of California.

 

  2.3.10   Contractor shall ensure that the assigned personnel receive
continuous, documented training in specific areas. These should include, but not
be limited to, CPR/First Aid/AED Certification, emergency response,
firefighting, driving safety, violence in the workplace, safety in the
workplace, public relations, and security specific topics.

 

  2.3.11   Training checklist approved by the Company Building Manager must be
completed by Contractor on each Security Officer and Supervisor every six (6)
months.

 

SCHEDULE G-2

-3-



--------------------------------------------------------------------------------

  2.3.12   Contractor shall train in advance substitute Security Officers and
Account Manager, at no expense to Company, to be assigned when replacements are
required.

 

  2.3.13   Contractors Officers assigned to Company’s facilities shall be
encouraged to participate in and complete all five tiers of Contractor’s
“ALLSTAR” (Allied Security Training Awareness and Recognition) program Upon
initial certification of all five tiers of the program the Officers shall
receive the following:

 

  A.   Company will provide to the Officers a Letter of Recognition from
Company’s Building Manager.

 

  B.   Contractor shall issue an Achievement/Completion Certificate.

 

  C.   Contractor shall provide an “ALLSTAR Master Security Officer” insignia
for the Officer’s uniform.

 

  D.   Contractor shall recognize the Officer in Contractor’s newsletter.

 

As mutually agreed by both parties, Contractor shall provide a Two Hundred
Dollar bonus check to the Officer and invoice Company for One Hundred Dollars as
a miscellaneous charge.

 

  2.4   ASSIGNMENTS/POSTS - SCOPE OF WORK – SPECIFIC

 

  2.4.1   SENIOR RECEPTIONIST/PHOTO ID CLERK - Contractor shall provide one (1)
Senior Receptionist/Photo ID Clerk, Monday through Friday, 7:00 AM to 3:45 PM,
located at Company’s Engineering site. This position shall be assigned as
necessary and rates will be determined by modification to this Contract. The
Senior Receptionist/Photo ID Clerk shall report directly to Company’s Building
Manager.

 

  A.   Duties for Senior Receptionist/Photo ID Clerk shall be as follows:

 

  1.   Supervise operations of the Engineering Reception Desk and the personnel
assigned to it

 

  2.   Ensure that all supplies and equipment are on hand and functional for the
Reception Desk and the Photo ID office at the start of each business day.

 

  3.   Be knowledgeable and adhere to all guidelines and instructions contained
in Company’s Receptionist Desktop Manual.

 

  4.   Manage security database entry as required.

 

  2.4.2   POST 0/ACCOUNT MANAGER – Contractor shall assign one (1) Account
Manager, Monday through Friday, 7:00 AM to 3:00 PM, located at Company’s
Engineering Site. The Account Manager shall be available 24 hours per day via
pager, for contact with Company’s Building Manager and Contractor personnel as
necessary. The Account Manager shall supervise Contractor’s on site staff and
serve as a liaison between Company’s Building Manager and Contractor’s off site
management staff. The Account Manager shall have the authority to direct and
supervise Contractor personnel on site and make decisions to comply with duties
and responsibilities as identified in the Scope of Work. The Account Manager

 

SCHEDULE G-2

-4-



--------------------------------------------------------------------------------

       shall also identify solutions and make suggestions about Scope of Work
duties and responsibilities during meetings and discussions with Company’s
Building Manager. To ensure capability and future compliance, changes in Scope
of Work will be reviewed with the Contractor’s local off site management staff
prior to acceptance or implementation.

 

  A.   Duties for Post #0 shall be as follows:

 

  1.   Responsible for all Contractor personnel assigned to Company sites listed
herein, except the Senior Security Specialist and Senior Receptionist/Photo ID
Clerk listed in Part I above.

 

  2.   Specific duties shall include but not be limited to the following:

 

  a.   Training of Contractor personnel assigned to Company.

 

  b.   Scheduling of Contractor personnel to Company sites.

 

  c.   Morale of Contractor personnel assigned to Company.

 

  d.   Overall performance of Contractor personnel assigned to Company.

 

  e.   Overall appearance of Contractor personnel assigned to Company

 

  f.   Professional development of Contractor personnel assigned to Company

 

  g.   Retention of Contractor personnel assigned to Company.

 

  h.   Assist Company’s Building Manager with keeping all security related
policies and directives current and up-to-date as necessary.

 

  i.   Meet with Company’s Building Manager a minimum of one time per day. This
meeting shall be in person, but under unusual circumstances may be accomplished
by telephone.

 

  j.   Review, cause to be corrected and/or approve all reports generated by
Contractor personnel assigned to Company. The reports and Contractor supervisor
logbook shall be forwarded to Company’s Building Manager daily. All corrected
reports shall be forwarded to Company’s Building Manager as they are received.

 

  k.   Ensure that all Contractor personnel adhere to all aspects of the
Contract.

 

  2.4.3   POST 1/COVER OFFICER/SHIFT SUPERVISOR – Contractor shall assign a
Cover Officer/Shift Supervisor at Company’s Engineering Site. The Cover Officer
shall be assigned to work Watch 1. Shift Supervisors will be assigned to work
Watch 2 and Watch 3.

 

SCHEDULE G-2

-5-



--------------------------------------------------------------------------------

  A.   The specific duties of Post 1 shall include:

 

  1.   Ensure that their assigned officers perform their duties in a competent,
professional manner.

 

  2.   Inspecting, counseling and completing timely performance ratings of their
subordinate officers.

 

  3.   Plan, develop, schedule and help implement a comprehensive training
program to assure the continued professional development of all subordinate
Security Department personnel. They may also be required to participate as an
instructor for training classes on occasion.

 

  4.   On occasion do follow-up investigations and remain qualified and prepared
to assume any task performed by their subordinates.

 

  5.   Ensure that a chain-of-command is in place and utilized due to the
quasi-military structure of the Security Department.

 

  6.   Proficient in all administrative duties.

 

  7.   Ability to exercise considerable independent judgment in interpreting the
application of all laws, post orders, rules and regulations pertaining to the
security function at Company’s facilities.

 

  8.   Assist in the planning and implementation of the security function of
their assigned facility. This includes the scheduling of days off, rotating days
off, and training requirements.

 

  9.   Conduct either formal “Roll-Call Training” or impromptu instruction and
daily uniform inspections for the officers assigned to their facility, prior to
the start of each tour of duty.

 

  10.   Oversee the day-to-day operations of the security function on their
shift.

 

  11.   Receive complaints and emergency reports and deploy personnel as
necessary to handle any and all such situations. They shall also report any
unusual situations to their superior promptly.

 

  12.   Ensure compliance to all orders and directions by the assigned officers,
make periodic checks of all personnel on duty at their assigned posts, and
direct the activities and personnel assigned to the Security Command Post.

 

  13.   May be required to provide emergency first aid in appropriate
situations.

 

  14.   Thoroughly proficient in operating Company owned equipment including
portable radios, SCR console, access card door locks, etc.

 

  15.   The Cover Officer will be responsible for performing all duties all as
directed during their tour of duty, in accordance with the Scope of Work.

 

SCHEDULE G-2

-6-



--------------------------------------------------------------------------------

  16.   The Cover Officer will be the SME (Subject Matter Expert) on the DSX
Access Control System.

 

  2.4.4   Post 2A/Dispatch Control Officer - The Dispatch Control Officer (DCO)
shall be assigned to Watch 1 in the Engineering Site Security Control Room
(SCR). This is a service-oriented position. The DCO should have experience with
CCTV surveillance type equipment.

 

All coordination matters come through this post in emergency situations such as
earthquake, fire, tornado, etc. The DCO assigned must be prepared to competently
handle such contingencies until the arrival of superiors in the chain of
command.

 

  A.   Duties for Post 2A shall be as follows:

 

  1.   Assist the Cover Officer or Shift Supervisor in the direct supervision of
the on-duty security force.

 

  2.   Assist the Cover Officer or shift supervisor in conducting “Roll-Call
Training” for the officers assigned to the shift.

 

  3.   Report any unusual situations to superior officers promptly.

 

  4.   Ensure that the SCR functions effectively. Such functions include but are
not limited to:

 

  a.   Ensure that the SCR is in operation 24-hours per day, 7 days per week.

 

  b.   Maintain order and decorum in the SCR.

 

  c.   Supervise the CCTV Monitoring Officer.

 

  d.   Ensure that all telephones are answered promptly and courteously.

 

  e.   Ensure that the required preventive maintenance is performed on the CCTV
recording equipment.

 

  f.   Ensure that all alarm activations and other irregularities are addressed
promptly.

 

  g.   Ensure that the “Notes” section in the DSX security system is properly
utilized.

 

  h.   Ensure that Officers are dispatched as required to handle all incidents
or requests for service.

 

  i.   Continually look for ways to improve the SCR operation.

 

  j.   Report any unusual conditions with the SCR to Company’s Building Manager
as soon as possible.

 

  5.   When necessary, make prompt notification to the civil authorities.

 

SCHEDULE G-2

-7-



--------------------------------------------------------------------------------

  6.   Participate as an instructor when so required.

 

  7.   Coordinate emergency first-aid response in appropriate situations.

 

  8.   Operate Company owned, security related equipment, as necessary.

 

  2.4.5   Post 2B/Senior Officer - This is also a service-oriented position. The
Senior Officer position shall be assigned to either Watch 2 or 3, from Monday to
Friday, or on Watch 1, 2, or 3 on Saturday and Sunday. During these times the
Senior Officer will perform all of the duties listed below and the CCTV duties
listed below.

 

All coordination matters come through this post in emergency situations such as
earthquake, fire, tornado, etc. The Officer assigned must be prepared to
competently handle such contingencies until the arrival of superiors in the
chain of command.

 

  A.   Duties for Post 2B shall be as follows:

 

  1.   Assist the Cover Officer or shift supervisor in conducting “Roll-Call
Training” for the officers assigned to the shift.

 

  2.   Report any unusual situations to superior officers promptly.

 

  3.   Ensure that the SCR functions effectively. Such functions include but are
not limited to:

 

  a.   Ensure that the SCR is in operation 24-hours per day, 7 days per week.

 

  b.   Maintain order and decorum in the SCR.

 

  c.   Ensure that all telephones are answered promptly and courteously.

 

  d.   Ensure that the required preventive maintenance is performed on the CCTV
recording equipment.

 

  e.   Ensure that all alarm activations and other irregularities are addressed
promptly.

 

  f.   Ensure that the “Notes” section in the DSX security system is properly
utilized.

 

  g.   Ensure that Officers are dispatched as required to handle all incidents
or requests for service.

 

  h.   Continually look for ways to improve the SCR operation.

 

  i.   Report any unusual conditions with the SCR to Company’s Building Manager
as soon as possible.

 

  4.   When necessary, make prompt notification to the civil authorities.

 

  5.   Demonstrate equipment used, as required.

 

SCHEDULE G-2

-8-



--------------------------------------------------------------------------------

  6.   Coordinate emergency first-aid response in appropriate situations.

 

  7.   Operate Company owned, security related equipment, as necessary.

 

  2.4.6   Post 3/CCTV Monitoring Officer - This post will be assigned to work
only when directed by Account Manager upon direction from Company’s Building
Manager. The CCTV Monitoring Officer is responsible for keeping constant watch
on all of the CCTV monitors in the Security Control Room (SCR) in an effort to
prevent, detect all crimes and unusual incidents occurring at Company’s
Engineering site. The CCTV Officer will be assigned to Watch 1, Monday through
Friday. This position is also a service-oriented position.

 

  A.   The duties of Post 3 are as follows:

 

  1.   The primary focus in this position is to “OBSERVE AND REPORT” through the
utilization of the technology in the SCR.

 

  2.   The CCTV Officer must exercise considerable judgment and skill in the
routine performance of their duties. They must be able to act without direct
supervision at times as in the case of emergencies.

 

  3.   The CCTV Officer is responsible for maintaining vigilant observation of
all of the CCTV monitors in the Security Control Room (SCR).

 

  4.   The CCTV Officer shall immediately report to the DCO any suspicious
circumstances observed on the CCTV system.

 

  5.   If for some reason the DCO is not in the room, the CCTV Officer will
assume those duties in their absence.

 

  6.   Assist the DCO as required.

 

  2.4.7   Post 4/Engineering Foot Patrol - This post will be assigned to work
only when directed by Account Manager upon direction from Company’s Building
Manager. This is a service-oriented position. The Engineering Foot Patrol
Officer is responsible for the prevention, detection and investigation of all
crimes and vehicular accidents occurring at Company’s Engineering Site.

 

  A.   The duties for Post 4 are as follows:

 

  1.   The primary mission for this post is to “OBSERVE AND REPORT.”

 

  2.   Primarily, this post is constantly mobile. However, the Officer assigned
may be called upon from time to time to assist at Company’s Main Reception desk
located on the first floor of Building A.

 

  3.   This post shall remain in contact with the SCR at all times via the
handheld radios.

 

SCHEDULE G-2

-9-



--------------------------------------------------------------------------------

  4.   The Engineering Foot Patrol Officer shall walk in and around all
buildings on the Engineering site. They shall also pay close attention to the
parking lot areas and the bicycle rack located on the southside of Building D.

 

  5.   They will immediately report all suspicious, dangerous, or unusual
occurrences to the SCR.

 

  6.   As part of their patrol responsibilities, this Officer will be especially
watchful and alert for any and all unsafe conditions within the workplace. These
instances, when seen, should be fully documented with an Incident Report. If the
unsafe condition is such that it creates an immediate hazard, notify the Site or
Shift Supervisor to make an evaluation.

 

  7.   This position must be able to act without direct supervision at times as
in the case of emergencies. In an event such as an earthquake, fire, tornado,
hurricane, etc., the Officer may initially be the senior Security representative
on hand, and may be the person that other employees look to for guidance.

 

  8.   Enforce safety policies and procedures pertaining to employees, guests,
and clients.

 

  9.   Investigate accidents, thefts and disturbances.

 

  10.   Provide escort service for employees and other activities as necessary.

 

  11.   Ensure that the doors to the facility are both locked and unlocked at
the appropriate times.

 

  12.   Diligently patrol assigned area at all times.

 

  13.   Follow and observe all general orders and directions provided.

 

  14.   Provide emergency first aid in appropriate situations.

 

  15.   Operate Company owned equipment: portable radios, camera monitoring
stations, access card door locks, etc.

 

  16.   Report any unusual situations to your superior promptly.

 

  2.4.8   Post 6/Vehicle Patrol Officer - This is an 8-hour per day, 5-day per
week post. This post is a service-oriented position. The officer assigned to
this post must possess a valid California Driver’s License.

 

  A.   The duties of Post 6 shall be as follows:

 

  1.   The Vehicle Patrol Officer is responsible for the prevention, detection
and investigation of all crimes and vehicular accidents occurring at Company’s
Engineering Site.

 

  2.   Upon assuming duties the Vehicle Patrol Officer will thoroughly Inspect
the assigned vehicle for damage and/or unsafe

 

SCHEDULE G-2

-10-



--------------------------------------------------------------------------------

       conditions. This officer will also conduct an inventory of equipment
provided in the vehicle. The results of this inspection and inventory will be
annotated on the Vehicle Operators Log.

 

  3.   The Officer assigned this post will at all times operate the Security
vehicle with due care and diligence. It should be kept in mind that this vehicle
will be distinctly marked and will be readily recognizable. Any and all
violations of traffic laws, and/or unsafe driving will undoubtedly be reported
promptly by whomever observes such behavior.

 

  4.   The primary mission for this post is to “OBSERVE AND REPORT.”

 

  5.   Primarily, this post should be constantly mobile. However, the Officer
assigned may be called upon from time to time to assist to assist with other
security related obligations or commitments.

 

  6.   This post should remain in contact with the SCR at all times via the
handheld radios.

 

  7.   The Vehicle Patrol Officer will drive through the parking areas of
Company’s sites at least twice per hour while Company employees are on site.

 

  8.   During Watches 2 and 3, and weekends and any other time that there is no
Engineering Foot Patrol Officer, the Vehicle Patrol Officer will make rounds on
every floor of the Engineering site buildings at least once per hour.

 

  9.   They will immediately report all suspicious, dangerous, or unusual
occurrences to the SCR.

 

  10.   As part of their patrol responsibilities, this Officer will be
especially watchful and alert for any and all unsafe conditions at the facility.
These instances, when seen, should be fully documented with an Incident Report.
If the unsafe condition is such that it creates an immediate hazard, notify the
Site or Shift Supervisor to make an evaluation.

 

  11.   This position must be able to act without direct supervision at times as
in the case of emergencies. In an event such as an earthquake, fire, tornado,
hurricane, etc., the Officer may initially be the senior Security representative
on hand, and may be the person that other employees look to for guidance.
Because of this, the Officer must be prepared to competently handle such
contingencies until the arrival of superiors.

 

  12.   The following essential duties must also be addressed as they arise:

 

  a.   Enforce safety policies and procedures pertaining to employees, guests,
and clients.

 

SCHEDULE G-2

-11-



--------------------------------------------------------------------------------

  b.   Provide escort service for employees and other activities as necessary.

 

  c.   Ensure that the doors to the facility are both locked and unlocked at the
appropriate times.

 

  d.   Provide emergency first aid in appropriate situations.

 

  e.   Operate company equipment: portable radios, camera monitoring stations,
access card door locks, security vehicles, etc.

 

  f.   Perform the duties of your assigned post. Report any unusual situations
to your superior promptly.

 

  g.   Maintain a clean, professional, image at all times.

 

  h.   Other lawful duties as may be assigned.

 

  2.4.9   RECEPTIONIST OFFICER - Contractor will provide a Receptionist Officer
for assignment to the Company’s Engineering Site, as necessary. When requested
by Company, working hours for this position shall be as assigned, 40 hours per
week, with overtime as necessary and approved in writing by Company
representative.

 

Reception Officers may also be requested by Company on an as needed basis, to
fill in for other Company receptionists as required. Standard terms as stated
elsewhere in this Contract shall apply regarding notice for such emergency
staffing. If a qualified Reception Officer is not available, a Security Officer
may fill the emergency request if approved by Company representative. Rates for
fill-in by a Security Officer shall be at the Security Officers’ then prevailing
rate.

 

  A.   Duties for the Receptionist Officer include but shall not be limited to
the following:

 

  1.   Report for duty daily no later than 7:00 AM at the assigned location.
Fulfill all duties required of Company’s Receptionist assigned to same position.

 

  2.   Become familiar with all aspects of Company’s Receptionist manual within
2-weeks of being assigned to this position.

 

  3.   Attire will be consistent with standards normally associated with
“professional business attire” as delineated in Company’s Dress Standards
attached herein as part of this Contract. Contractor’s Security Account Manager
will ensure compliance with this requirement.

 

  4.   Regarding the day to day activities associated with this position, the
Reception Officer will report directly to the designated Company Representative
at the site where posted.

 

  5.   Contractor’s Security Account Manager will retain responsibility for all
administrative support, i.e. payroll, training, and job performance issues.

 

SCHEDULE G-2

-12-



--------------------------------------------------------------------------------

  6.   The Reception Officer will report all matters pertaining to the daily
routine of the receptionist’s duties, both adverse and commendatory, directly to
Company representative in an expeditious manner. After reporting such matters to
Company representative, the Reception Officer will then make notifications
forthwith to Contractor’s Security Account Manager.

 

  7.   During emergency conditions or events requiring a security response,
Contractors Security Account Manager will assume direct operational supervision
of the Reception Officer, after notifying Company management.

 

3.0   MATERIAL, EQUIPMENT, OR SERVICES FURNISHED BY COMPANY

 

Company will furnish or cause to be furnished to Contractor, without cost to
Contractor, the following items for or in connection with performance of the
Work:

 

  3.1   Two –way communication within the Engineering Site. Radios provided will
be one base station and five hand-held portables.

 

4.0   TEMPORARY FACILITIES AND UTILITIES

 

  4.1   Furnished by Contractor

 

Except as expressly set forth in Section 4.2 of this Article, Contractor shall,
as part of the Scope of Work, supply, install, and properly maintain, all items
necessary for full and complete performance of the Work. Such items shall
include, but not necessarily be limited to, those listed below. The items
located at the jobsite shall be subject to and in accordance with the review and
approval of Company.

 

  4.1.1   One roving patrol vehicle and all hazard equipment including: light
bars, spotlights and road flares. Vehicle fuel expenses will be billed to
Company’s account.

 

  4.1.2   “Watchman” type clocks and/or key stations. Orca’s TouchTrak Starter
Kit, complete with software, hardware, “Touch Memory Buttons” and mounting
brackets for multiple tour points shall be provided to Company, if requested,
for patrol activity conduced at Company’s facilities.

 

  4.1.3   Flashlights for all Security Officers, both day and night.

 

  4.1.4   Uniforms, including two (2) blazers per Officer at a minimum.

 

All Security Officers shall at all times while on duty, wear a navy blue blazer,
a white dress shirt, the same styled striped tie, gray slacks and black Corfram
style military shoes. Officers shall report to assignments at Company sites in
the prescribed uniform on their first day of duty. Within thirty (30) days of
assignment to Company sites, all officers shall report to duty wearing the
prescribed shoes. Female Security Officers may wear either the described slacks,
or a gray skirt, at their option. A “cross-over” style tie for women, made of
the same material, is also acceptable. Male Security Officers will be clean
shaven. No eccentric hairstyles or body piercing, with the exception of ears on
women, will be allowed. Conservative, stud type earrings, and professional
jewelry is acceptable. The Contractors insignia, bearing the Contractor’s
business name shall be worn on the

 

SCHEDULE G-2

-13-



--------------------------------------------------------------------------------

       left breast pocket of the blazer. This insignia, along with a Company
access card badge must at all times be able to be seen by Company employees and
the visiting general public.

 

  4.1.5   Inclement weather gear.

 

  4.1.6   Security Logbooks.

 

  4.1.7   Cellular telephone for use by Contractor’s on-duty Cover Officer or
Shift Supervisor for emergency situations only.

 

  4.2   Furnished by Company

 

Company will supply or cause to be supplied the following temporary facilities
and utilities to Contractor, without cost to Contractor, for or in connection
with performance of the Work:

 

  4.2.1   Parking facilities (no plug-ins). Neither Company or Owner will be
financially responsible for any damage or unlawful acts to any Contractor
equipment or private vehicles parked in designated parking areas.

 

  4.2.2   Office space for Security Supervisors.

 

  4.2.3   Limited office furniture, including but not limited to: chairs,
worksurfaces, and file cabinets.

 

  4.2.4   Centrally located Security Command Post in Building A, which contains
all of the security control, access control for all exterior doors and the alarm
systems for both sites.

 

  4.2.5   Limited first aid services.

 

  4.2.6   Electric power for small tools, etc. required in the actual work
areas.

 

  4.2.7   Janitorial Services.

 

  4.2.8   Telephone line subject to approval of Company. All non-business
related telephone call costs will be to Contractor’s account.

 

  4.2.9   Company access card badges.

 

5.0   PERFORMANCE SCHEDULE AND SEQUENCE OF WORK

 

  5.1   Contractor shall commence performance of the Work on May 1, 1999 and
shall complete Work not later than April 30, 2005. The initial term of this
Contract will be three (3) years.

 

  5.2   General scheduling, reporting and coordination requirements shall be
described in PART II, GENERAL TERMS – PROFESSIONAL SERVICES.

 

  5.3   Company plant closure days are: New Year’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day and Christmas Day.[INS12].

 

SCHEDULE G-2

-14-



--------------------------------------------------------------------------------

6.0   REPORTING REQUIREMENTS AND COORDINATION MEETINGS

 

Contractor shall promptly submit the schedules and reports set forth below and,
in addition, those schedules and report as requested by Company pursuant to the
Article entitled SCHEDULING, REPORTING AND COORDINATION set forth in PART II.

 

  6.1   Reports

 

  6.1.1   At the conclusion of each tour of duty, each Contractor Security
Officer shall submit a written report to the Company Building Manager covering
all unusual or hazardous conditions encountered during the tour. No information
contained in a report or obtained by a Security Officer relating to Company, its
employees, or clients shall be disclosed by the Contractor, or its employees
without written consent of Company.

 

  6.1.2   Contractor’s Security Supervisor shall be responsible for maintaining
a continuous “Security Logbook” containing pertinent information relating to the
individual shifts. This Logbook will be reviewed by the Company Building Manager
daily.

 

  6.1.3   During the latter stages of accomplishing the Work, and prior to
delivering notice of completion of the Work, Contractor shall submit its plans
for demobilization at the jobsite to Company for approval and shall comply with
such demobilization plan as approved by Company.

 

  6.2   Weekly Coordination Meetings

 

  6.2.1   Contractor shall attend a weekly coordination meeting together with
Company’s Building Manager to coordinate the Work for the following week.

 

  6.2.2   The person or persons designated by Contractor to attend the meetings
shall have all the required authority to make decisions and commit Contractor to
solutions agreed upon during any coordination meetings.

 

  6.3   Other Meetings

 

Contractor participation in certain nonproductive activities shall be required.
These activities shall include, but not be limited to:

 

  6.3.1   Indoctrination and orientation of all Contractors’ employees prior to
commencing work at the jobsite. (This includes the entire labor force and all
new hires). The meeting will last approximately 2 hours.

 

  6.3.2   Monthly safety meetings organized and conducted by Contractor and
attended by all of Contractor’s employees. Contractor shall be responsible for
arranging and conducting these meetings with its craft employees. The meeting
will last approximately 30 [INS15]minutes.

 

  6.3.3   Company Building Manager may attend these meetings as necessary.

 

7.0   DATA REQUIREMENTS

 

  7.1   Contractor shall submit the following data to Company as part of the
Scope of Work:

 

  7.1.1   Start up Plan.

 

SCHEDULE G-2

-15-



--------------------------------------------------------------------------------

  7.1.2   Personnel replacement practices

 

  7.1.3   Training Practices

 

8.0   COMMUNICATIONS

 

All communications pursuant to or in connection with this Contract shall be
identified by Company’s Contract Number and shall be communicated as set forth
below:

 

  8.1   Contractual Notices

 

All contractual notices given under this Contract shall be sufficient if in
writing and delivered in person to an officer of the party to be notified, or
sent to the party to be notified, addressed as set forth below, by registered
mail, telex, facsimile or cable. Telexes, facsimiles and cables must be
confirmed in writing within three (3) days thereafter.

 

Contractual notices to Company shall be addressed to Company’s Field Office
Address set forth herein and marked Attn.: Sue Berg/A1A

 

Contractual notices to Contractor shall be addressed to Contractor’s Address set
forth herein marked Attn.: District Manager                                .

 

  8.1.1   Company’s Address

 

Fluor Enterprises, Inc.

One Fluor Daniel Drive

Aliso Viejo, CA 92698

Telephone: (949) 349-5729

FAX: (949) 349-2112

Attn.: Sue Berg/A1A

 

  8.1.2   Contractor’s Address

 

Allied Security Inc.

2050 West Chapman Avenue, Suite 208

Orange, CA 92868

Phone: (714) 939-8211

Fax:      (714) 939-1282

 

  8.1.3   Technical Coordination

 

Day to day coordination of functional and technical activities as described in
Part I and elsewhere in this Contract shall be coordinated with Company’s
Building Manager listed below.

 

Fluor Enterprises, Inc.

One Fluor Daniel Drive

Aliso Viejo, CA 92698

Telephone: (949) 349-7115

FAX: (949) 349-5453

Attn.: Dennis Plymale/B1O

 

SCHEDULE G-2

-16-



--------------------------------------------------------------------------------

9.0   SAFETY, WORK RULES AND REGULATIONS

 

  9.1   Safety

 

  9.1.1   All Contractors and subcontractors working on jobsite shall have in
effect a safety plan and shall designate a Safety Representative.

 

  9.1.2   Contractor’s Safety Representative shall be responsible for initiating
the safety program, ensuring that jobsite safety requirements and procedures are
being accomplished, conducting safety inspections of Work being performed,
conducting weekly safety meetings with craft employees and submitting a weekly
report to Company documenting safety activities. The Safety representative will
also be responsible for a continuing survey of its operations, to ensure that
the probable causes of injury or accident are controlled and that operating
equipment, tools and facilities are used, inspected and maintained as required
by applicable safety and health regulations.

 

  9.1.3   Company and Owner will have the right to stop Work whenever safety
violations are observed which could jeopardize the well being of personnel and
equipment. The expense of any such Work stoppage and resultant standby time
shall be for Contractor’s account. The failure or refusal of Contractor to
correct the observed violation may result in the termination of the Contract,
and/or the dismissal from the jobsite of those responsible for such failure or
refusal.

 

  9.1.4   Contractor shall provide to Company a copy of all reports made to
government agencies or insurance companies relating to any jobsite accident or
injury during Contractor’s performance of the Work.

 

  9.2   Work Rules and Regulations

 

Contractor shall comply with all work rules and regulations set forth in the
Site Security Procedures provided to Contractor upon Contract award.

 

  9.2.1   No Smoking

 

No smoking will be allowed in the Work area(s) or outside of the designated
smoking areas.

 

  9.3   OSHA Permits and Programs

 

Contractor shall initiate and maintain such permits and programs as may be
necessary to comply with requirements set forth by the Occupational Safety and
Health Administration (OSHA) and any other local, state and federal regulations.

 

A copy of all permits will be provided by Company prior to commencement of Work
at the jobsite. If OSHA permits are not required to perform Work, a letter shall
be submitted to Company prior to commencement of Work at the jobsite stating
that no permits are required.

 

SCHEDULE G-2

-17-



--------------------------------------------------------------------------------

EXHIBIT H

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

RECORDING REQUESTED BY AND WHEN RECORDED MAIL TO:

    

 

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

    

Attention:

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

     (Space Above This Line For Recorder’s Use Only)

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”),
is made and entered into as of the      day of                     , 200    , by
and among QUEST SOFTWARE, INC., a California corporation (“Tenant”), whose
address is                     , FLUOR ENTERPRISES, INC., a California
corporation (“Landlord”), whose address is One Enterprise Drive, Aliso Viejo,
California 92656, and                     , a                      (“Lender”),
whose address is                     .

 

A. Lender has agreed to make a mortgage loan (the “Loan”) to Landlord secured by
a deed of trust (the “Deed of Trust”) on Landlord’s interest in the real
property legally described in Exhibit “A” attached hereto (the “Premises”)

 

B. Tenant is the present lessee under that certain lease, dated as of
                    , 2004, made by and between Tenant, as Tenant, and Landlord,
as Landlord, demising a portion of the Premises and other property (said lease
as so amended being referred to as the “Lease”); and

 

C. Subject to the terms and conditions of this Agreement, Tenant has agreed to
subordinate its interest in the Lease to the lien of the Deed of Trust so long
as, among other things, Lender agrees not to disturb Tenant’s possession of the
portion of the Premises covered by the Lease (the “Demised Premises”).

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Subordination. Subject to the terms and conditions hereinafter set forth, the
Lease, and the rights of Tenant in, to and under the Lease and the Demised
Premises, are hereby subjected and subordinated to the lien of the Deed of
Trust, and to any renewal, substitution, extension, modification or replacement
thereof; provided, however, that notwithstanding anything to the contrary in
this Agreement, any purchase, renewal, first refusal or first offer rights or
options (each such right or option, an “Option,” and collectively, the
“Options”) of Tenant under the Lease are not hereby subordinated to the lien of
the Deed of Trust.

 

EXHIBIT “H”

-1-



--------------------------------------------------------------------------------

2. Tenant Not To Be Disturbed. So long as Tenant is not in default (beyond any
period given Tenant by the terms of the Lease to cure such default) in the
payment of rent or additional rent or performance of any of the terms, covenants
or conditions of the Lease on Tenant’s part to be performed, (a) Tenant’s
possession of the Demised Premises, and its rights and privileges under the
Lease shall not be diminished or interfered with by Lender, and (b) Lender will
not join Tenant as a party defendant in any action or proceeding foreclosing the
Deed of Trust unless such joinder is necessary to foreclose such Deed of Trust
and then only for such purpose and not for the purpose of terminating the Lease.
Lender represents and warrants that it has received and reviewed a copy of the
Lease.

 

3. Tenant to Attorn To Lender. If the Premises shall be sold by reason of
foreclosure (whether judicial or non judicial) or other proceedings brought to
enforce the Deed of Trust, or the Premises shall be transferred by deed in lieu
of foreclosure, the Lease shall continue in full force and effect as a direct
lease between the then owner of the Premises, who shall succeed to the rights
and duties of the Landlord, and Tenant for the balance of the term thereof.
Tenant shall attorn to Lender or any other such owner as its Landlord, said
attornment to be effective and self operative without the execution of further
instruments; provided, however, that Lender or any such other owner shall not be
(a) personally liable for any act or omission of Landlord or any prior landlord
which cannot be cured; (b) subject to any offsets or defenses which Tenant might
have against Landlord or any prior landlord except to the extent of Tenant’s
right to offsets set forth in the Lease; (c) required or obligated to credit
Tenant with any rent or additional rent for any rental period beyond the then
current month which Tenant might have paid Landlord or any prior landlord,
excluding any reconciliations as provided for in the Lease; or (d) liable for
the return of any security deposit unless and only to the extent such security
deposit shall have been actually received by Lender. Tenant hereby agrees that
upon the occurrence of any default under the Loan or the documents evidencing or
securing the same, and in the event of a demand on Tenant by Lender, or its
successors and assigns, for the payment to Lender or its successors and assigns
of the rent due under the Lease, Tenant will pay said rent to Lender and
Landlord hereby consents to said payment and releases Tenant from any and all
liability, damages, or claims in connection with any such payment or payments.
Landlord agrees that receipt by Tenant of any such demand shall be conclusive
evidence of the right of Lender to the receipt of said rental payments. Tenant
shall be under no obligation to pay rent to Lender or any such other owner until
Tenant receives written notice from Lender or any such other owner.

 

4. Notice of Default. If Landlord is in material default of one or more of its
obligations under the Lease, Tenant agrees to give written notice thereof to
Lender. Tenant further agrees that Lender shall have the right, but not the
obligation, to cure such default within thirty (30) days or if such default
cannot be cured within that time, then such additional time as may be reasonably
required to complete such cure, provided, that Lender commences such cure during
the initial thirty (30) day period and thereafter diligently prosecutes such
cure to completion.

 

5. Notice of Discharge. Landlord shall give notice to Tenant of the reconveyance
or other release of the Deed of Trust within thirty (30) days after the date the
reconveyance or other release is recorded.

 

6. Limitation. This Agreement shall not apply to any equipment, inventory,
merchandise, furniture, fixtures or other personal property owned or leased by
Tenant which is now or hereafter placed or installed on the Demised Premises,
and Tenant shall have the full right to remove said property at any time during
or at the expiration of the Lease term.

 

7. Notices. Any notice required or permitted to be given hereunder must be in
writing and may be given by personal delivery (including delivery by overnight
courier or an

 

EXHIBIT “H”

-2-



--------------------------------------------------------------------------------

express mailing service) or by mail, if sent by registered or certified mail, to
the parties at their addresses set forth above. The addresses to which notices
shall be sent may be changed by any party by notice given pursuant to this
paragraph.

 

8. Successors And Assigns. This Agreement and each and every covenant, agreement
and other provision hereof shall be binding upon and shall inure to the benefit
of the parties hereto and their representatives, successors and assigns.

 

9. Miscellaneous. This Agreement may not be modified other than by an agreement
in writing, signed by the parties hereto or by their respective successors in
interest. Nothing in this Agreement shall in any way impair or affect the lien
created by the Deed of Trust or the other lien rights of Lender.

 

10. Counterparts. This Agreement may be executed in counterparts which together
shall constitute but one and the same original.

 

[balance of this page left blank; signature page follows]

 

EXHIBIT “H”

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each caused this Subordination,
Non-Disturbance and Attornment Agreement to be executed as of the date first
above written.

 

“Lender”

 

--------------------------------------------------------------------------------

Its:

   

“Landlord”

FLUOR ENTERPRISES, INC.,

a California corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

“Tenant”

QUEST SOFTWARE, INC.,

a California corporation

By:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 

[NOTARY BLOCKS TO BE ATTACHED PRIOR TO EXECUTION]

 

EXHIBIT “H”

-4-



--------------------------------------------------------------------------------

EXHIBIT A

 

[To be attached]

 

EXHIBIT “H”

-5-



--------------------------------------------------------------------------------

EXHIBIT I-1

 

TENANT ESTOPPEL CERTIFICATE

 

The undersigned,                                      
                                        
                                                    (“Tenant”), hereby certifies
to                                         
                                        
                                        , as follows:

 

1. Attached hereto is a true, correct and complete copy of that certain lease
dated                                 , between
                                    , a                                        
      (“Landlord”) and Tenant (the “Lease”), regarding the premises located at
                                                                                
                                          (the “Premises”). The Lease is now in
full force and effect and has not been amended, modified or supplemented, except
as set forth in Section 4 below.

 

2. The Term of the Lease commenced on                     ,     .

 

3. The Term of the Lease will expire on                     ,     .

 

4. The Lease has: (Initial one)

 

(                     )              not been amended, modified, supplemented,
extended, renewed or assigned.

 

(                     )              been amended, modified, supplemented,
extended, renewed or assigned by the following described terms or agreements,
copies of which are attached hereto:

 

                                                                               
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                                           .

 

5. Tenant has accepted and is now in possession of the Premises.

 

6. Tenant and Landlord acknowledge that Landlord’s interest in the Lease will be
assigned to                                        
                                                                       and that
no modification, adjustment, revision or cancellation of the Lease or amendments
thereto shall be effective unless written notice is given to
                                                                                
 , and that until further notice, payments under the Lease may continue as
heretofore.

 

7. The amount of Monthly Base Rent is $                                      
      

 

8. The amount of Security Deposit (if any) is
$                                    . No other security deposits have been made
except as follows:                                         
                                        
                                                                     .

 

9. Tenant is paying the full lease rental which has been paid in full as of the
date hereof. No rent or other charges under the Lease have been paid for more
than thirty (30) days in advance of its due date except as
follows:                                     
                                        
                                        
                                             .

 

10. All work required to be performed by Landlord under the Lease has been
completed except as follows:                                         
                                        
                                        
                                        .

 

EXHIBIT “I-1”

-1-



--------------------------------------------------------------------------------

11. To the actual knowledge of Tenant, There are no Defaults on the part of the
Landlord or Tenant under the Lease except as follows:
                                        
                                        
                                                         .

 

12. To the actual knowledge of Tenant, Neither Landlord nor Tenant has any
defense as to its obligations under the Lease and claims no set-off or
counterclaim against the other party except as follows:
                                                                                
                                                                      .

 

13. Tenant has no right to any concession (rental or otherwise) or similar
compensation in connection with renting the space it occupies other than as
provided in the Lease except as follows:                                        
                                        
                                        
                                          .

 

14. All provisions of the Lease and the amendments thereto (if any) referred to
above are hereby ratified.

 

The foregoing certification is made with the knowledge that
                                                                              is
relying upon the representations herein made in funding a loan to Landlord in
purchasing the Premises.

 

IN WITNESS WHEREOF, this certificate has been duly executed and delivered by the
authorized officers of the undersigned as of
                                                                         ,
2            .

 

TENANT:

       

 

--------------------------------------------------------------------------------

   

a

 

 

--------------------------------------------------------------------------------

   

By:

 

 

--------------------------------------------------------------------------------

 

SAMPLE ONLY

[NOT FOR EXECUTION]

   

Print Name:

 

 

--------------------------------------------------------------------------------

       

Print Title:

 

 

--------------------------------------------------------------------------------

   

By:

 

 

--------------------------------------------------------------------------------

       

Print Name:

 

 

--------------------------------------------------------------------------------

       

Print Title:

 

 

--------------------------------------------------------------------------------

   

 

EXHIBIT “I-1”

-2-



--------------------------------------------------------------------------------

EXHIBIT “I-2”

 

LANDLORD ESTOPPEL CERTIFICATE

 

The undersigned,

hereby certifies to

follows:

 

(“Landlord”),

, as

 

1. Attached hereto is a true, correct and complete copy of that certain lease
dated             , between                                         
                    , a                      (“Landlord”) and Tenant (the
“Lease”), regarding the premises located at
                                                              (the “Premises”).
The Lease is now in full force and effect and has not been amended, modified or
supplemented, except as set forth in Section 4 below.

 

2. The Term of the Lease commenced on                     ,     .

 

3. The Term of the Lease will expire on                     ,     .

 

4. The Lease has: (Initial one)

 

(                    ) not been amended, modified, supplemented, extended,
renewed or assigned.

 

(                    ) been amended, modified, supplemented, extended, renewed
or assigned by the following described terms or agreements, copies of which are
attached hereto:                                       
                                                .

 

5. The amount of Monthly Base Rent under the Lease is $

 

6. The amount of Security Deposit (if any) is $                 . No other
security deposits have been made except as follows:

 

7. Tenant is paying the full lease rental which has been paid in full as of the
date hereof. No rent or other charges under the Lease have been paid for more
than thirty (30) days in advance of its due date except as follows:

 

8. To the actual knowledge of Landlord, there are no Defaults on the part of the
Landlord or Tenant under the Lease except as follows:

 

9. To the actual knowledge of Landlord, neither Landlord nor Tenant has any
defense as to its obligations under the Lease and claims no set-off or
counterclaim against the other party except as follows:

 

IN WITNESS WHEREOF, this certificate has been duly executed and delivered by the
authorized officers of the undersigned as of
                                                             , 2        .

 

EXHIBIT “I-2”

-1-



--------------------------------------------------------------------------------

LANDLORD:

        

 

--------------------------------------------------------------------------------

    

a

  

 

--------------------------------------------------------------------------------

    

By:

  

 

--------------------------------------------------------------------------------

  

SAMPLE ONLY

[NOT FOR EXECUTION]

    

Print Name:

 

 

--------------------------------------------------------------------------------

         

Print Title:

 

 

--------------------------------------------------------------------------------

    

By:

  

 

--------------------------------------------------------------------------------

         

Print Name:

 

 

--------------------------------------------------------------------------------

         

Print Title:

 

 

--------------------------------------------------------------------------------

    

 

EXHIBIT “I-2”

-2-



--------------------------------------------------------------------------------

EXHIBIT “J”

 

OPTION PURCHASE AND SALE AGREEMENT

 

[To be attached]

 

EXHIBIT “J”

-1-



--------------------------------------------------------------------------------

EXHIBIT “K”

 

GROUND FLOOR LEASE-BACK PREMISES

 

[To be attached]

 

EXHIBIT “K”

-1-



--------------------------------------------------------------------------------

EXHIBIT “L”

 

MODIFIED TERMS FOR LANDLORD LEASE-BACK

 

If Tenant acquires the Premises Parcel pursuant to Section 40 of the Addendum
and exercises its Landlord Lease-Back Option with respect to all or a portion of
the Lease-Back Premises, the lease for the Lease-Back Premises (the “Lease-Back
Lease”) shall be substantially upon the same terms as this Lease, subject to the
following modifications:

 

1. Tenant shall be the “Landlord” under the Lease-Back Lease and “Landlord”
shall be the “Tenant.”

 

2. The “Premises” shall be the applicable Lease-Back Premises pursuant to
Section 40 of the Addendum.

 

3. The “Tenant’s Percentage of Building” shall be the ratio of the Rentable
Square Footage of the applicable Lease-Back Premises (using the measurements set
forth in Section 40 of the Addendum) to the Rentable Square Footage of the
Building (as set forth in Section 1(f) of the Lease).

 

4. The “Term” of the Lease-Back Lease as to the applicable Lease-Back Premises
shall be as set forth in Section 40 of the Addendum. The Commencement Date shall
be the Purchase Closing Date.

 

5. Monthly Base Rent for the Lease-Back Premises shall be $2.25 per Rentable
Square Foot (using the measurements set forth in Section 40 of the Addendum).

 

6. Tenant shall have no obligation to construct or fund tenant improvements or a
tenant improvement allowance for the Lease-Back Premises, and the terms of the
Work Letter shall not apply, except as applicable with respect to Alterations.

 

7. Landlord shall be entitled to use 4.25 parking spaces per 1,000 Rentable
Square Feet of the Lease-Back Premises on a non-exclusive basis.

 

8. There shall be no broker commissions paid for the Lease-Back Lease or the
lease of the Lease-Back Premises to Landlord thereunder.

 

9. Tenant shall have no responsibility for providing or maintaining any rights
to Landlord to utilize the Gymnasium, Cafeteria or Presentation Room, but
nothing herein shall preclude Landlord from utilizing such facilities pursuant
to the Project CC&Rs or other rights reserved to Landlord in the Project.

 

10. Sections 3(b), 3(c), 7(c)(ii), 7(c)(iii), 9, 24(a), 39 (except to the extent
set forth in Paragraph 16 below), 40, 42 and 43 shall not apply.

 

11. Section 4 shall not apply, the Lease-Back Premises shall be controlled and
occupied by Landlord through the Purchase Closing Date, so the Lease-Back
Premise will be delivered “as-is,” without any warranty by Tenant.

 

12. Landlord shall continue to operate the Gymnasium if it is part of the
Lease-Back Premises unless (i) such Gymnasium incurs operating losses in excess
of 25% of operating costs and the building owners in the Project refuse to
subsidize such loss or (ii) Tenant exercises its termination right as to the
First Floor Lease-Back Premises pursuant to Paragraph 17 below. Tenant may
terminate the operation of the Gymnasium in the event Tenant terminates the
Lease-Back Lease as to the First Floor Lease-Back Premises pursuant to Paragraph
17 below or Tenant otherwise reacquires the Gymnasium space pursuant to Section
16 below.

 

EXHIBIT “L”

-1-



--------------------------------------------------------------------------------

13. Landlord’s repair obligations pursuant to Section 13(a) of the Lease shall
not apply to any defects that existed at the time Tenant acquired the Premises
Parcel from Landlord, and nothing in the Lease-Back Lease shall limit or reduce
any Landlord warranties under the Lease or the Option Purchase Agreement.

 

14. Landlord shall have no right to utilize any supplemental chillers,
generators or other supplemental equipment installed by Tenant for the Premises.

 

15. Landlord shall not sublet or assign all or any portion of the Lease-Back
Premises to any Tenant Competitor.

 

16. If Landlord desires to assign or sublet any portion of the Lease-Back
Premises, Tenant shall have a right of first offer with respect to such proposed
sublease or assignment on substantially the same terms as set forth in Section
39(b) of the Addendum.

 

17. Upon no less than sixty (60) days prior written notice to Landlord delivered
at any time prior to Landlord’s delivery to Tenant of a First Offer Notice
pursuant to Paragraph 16 above (and the applicable terms of Section 39(b) of the
Addendum), Tenant may terminate the Lease-Back Lease as to the First Floor
Lease-Back Premises, the Fourth Floor Lease-Back Premises, or both.

 

18. Tenant may impose reasonable access and security rules and restrictions upon
Landlord’s use of common areas within the Building, including any restrictions
applicable to confidential business operations conducted by Tenant in the
Building.

 

19. For as long as Landlord lease and occupies not less than one (1) full floor
of the Building, Landlord shall retain the exclusive Building top signage
rights, otherwise Tenant shall have the exclusive right to install building top
signage in accordance with applicable zoning, regulations and the Project CC&Rs.

 

20. Landlord shall have no right to extend the term of the Lease-Back Lease
beyond the terms set forth in Section 40 of the Addendum.

 

21. Tenant shall not be required to provide janitorial service to the Gymnasium.

 

EXHIBIT “L”

-2-



--------------------------------------------------------------------------------

EXHIBIT “M”

 

MEMORANDUM OF LEASE

 

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

Attention:

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

(Space Above This Line For Recorder’s Use Only)

 

MEMORANDUM OF LEASE, PURCHASE OPTION AND RIGHT OF FIRST REFUSAL

TO PURCHASE

 

THIS LEASE HEREIN IS FOR A PERIOD

OF TIME LESS THAN 99 YEARS.

 

A.P.N.             

 

FLUOR ENTERPRISES, INC., a California corporation (“Landlord”), hereby leases to
QUEST SOFTWARE, INC., a California corporation (“Tenant”), those certain
premises located on that certain real property located in the City of Aliso
Viejo, California and more particularly described on Exhibit “A” attached hereto
(the “Property”). The rent payable by Tenant and the other terms of the tenancy
are as set forth in a certain unrecorded lease instrument between Landlord and
Tenant dated                          , 2004 (the “Lease”), the provisions of
which are incorporated herein by this reference. The term of the Lease shall
commence as provided in the Lease and extend for a period of ten (10) years,
subject to Tenant’s early termination option as provided in the Lease. Tenant
has two (2) options to extend the term of the Lease for two (2) additional
periods of five (5) years each.

 

In additional Landlord grants to Tenant (a) an option to purchase the Property,
prior to November 15, 2004, which date may be extended until December 1, 2004 as
provided for under the Lease and (b) certain rights of first refusal to purchase
the Property any time after July 21, 2004, but prior to December 1, 2004. The
terms and conditions of all such options and first refusal rights are more fully
set forth in the Lease and incorporated herein by this reference.

 

EXHIBIT “M”

-1-



--------------------------------------------------------------------------------

This instrument is executed solely for recording purposes and nothing herein
shall be deemed or construed to modify or vary the terms of the Lease.

 

IN WITNESS WHEREOF, the undersigned have executed this Memorandum of Lease as of
the              day of                     , 2004.

 

TENANT:

  

LANDLORD:

QUEST SOFTWARE, INC., a California corporation    FLUOR ENTERPRISES, INC., a
California corporation

By:

 

 

--------------------------------------------------------------------------------

   By:  

 

--------------------------------------------------------------------------------

   

Print Name:

--------------------------------------------------------------------------------

      

Print Name:

--------------------------------------------------------------------------------

   

Print Title:

--------------------------------------------------------------------------------

      

Print Title:

--------------------------------------------------------------------------------

By:

       By:        

Print Name:

--------------------------------------------------------------------------------

      

Print Name

--------------------------------------------------------------------------------

   

Print Title:

--------------------------------------------------------------------------------

      

Print Title:

--------------------------------------------------------------------------------

 

EXHIBIT “M”

-2-